 553316 NLRB No. 101CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)1On July 20, 1993, Administrative Law Judge J. Pargen Robertsonissued the attached decision. The Respondent filed exceptions and a
supporting brief and the General Counsel filed exceptions and a sup-
porting brief. In addition, the General Counsel filed a brief in re-
sponse to the Respondent's exceptions and the Respondent filed an
answering brief to the General Counsel's exceptions and a reply
brief to the General Counsel's answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2We grant the General Counsel's motion to strike those portionsof the Respondent's answering brief which refer to evidence which
is not in the record of this proceeding.3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We deny the Respondent's motion to reopen the record to intro-duce evidence purporting to show that Willard Masters cast an un-
challenged ballot in the Board election for a bargaining unit of Inter-
national representatives. We affirm the judge's finding that Masters
was a supervisor within the meaning of Sec. 2(11) of the Act.
Among other supervisory duties, Masters assigned and directed the
work of International Representative Robert Mark Mullen. We find
no merit in the Respondent's contention, predicated on MontgomeryWard & Co., 115 NLRB 645 (1956), enfd. 242 F.2d 497 (2d Cir.1957), that, even if Masters was a supervisor, his conduct could not
properly be attributed to the Respondent because he was also a
member of the bargaining unit. Even assuming that Masters was an
uncontested member of the bargaining unit, we find that Mullenwould reasonably have believed that Masters was acting for or on
behalf of management when he interrogated Mullen about union ac-
tivities in August 1991. Montgomery Ward & Co., supra at 647.4The General Counsel contends that the Board should order thedisestablishment of the CRF as a remedy for assistance provided by
the Respondent in violation of Sec. 8(a)(2). We find such a remedy
inappropriate for the violation found here.5All subsequent dates are in 1991, unless otherwise indicated.6We do not rely on the November 4 1988 letter from the Re-spondent's general president, Sigurd Lucassen, to its International
representatives as prima facie evidence of animus towards the CRF.7See, generally, Wright Line, 251 NLRB 1083 (1980), enfd. onother grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S.
989 (1982).United Brotherhood of Carpenters & Joiners ofAmerica, AFL±CIO and Carpenters Represen-tation Federation and Michael Beckes. Cases10±CA±25630, 10±CA±25822, and 10±CA±26015February 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEThe questions presented here are whether theadminstrative law judge correctly found that: (1) the
Respondent violated Section 8(a)(1) of the Act by in-
terrogating and threatening its International representa-
tives about the activities of the Carpenters Representa-
tives Federation (CRF); (2) the Respondent violated
Section 8(a)(3) of the Act by discharging 11 Inter-
national representatives because of CRF activities and
by subsequently revoking an agreement to continue
one discharged representative's health insurance cov-
erage; (3) the Respondent lawfully discharged three
other International representatives; and (4) the Re-
spondent violated Section 8(a)(2) of the Act by reim-
bursing two International representatives for attendance
at a CRF meeting where they opposed the incumbent
administration of the CRF.1The Board has considered the decision and therecord in light of the exceptions and briefs,2and hasdecided to affirm the judge's rulings, findings,3andconclusions, and to adopt the recommended Order,4asmodified below.1. The judge found that the General Counsel failedto prove a prima facie case in support of the complaint
allegations that the Respondent violated Section 8(a)(3)
by discharging Lawrence Garcia, Paul Cecil, and Rob-
ert Mergner in October 1991.5The General Counselargues in exceptions that the judge has erred by failing
to find prima facie proof of unlawful motivation based
on (1) the inclusion of these three alleged discrim-
inatees in a mass discharge with several known or sus-
pected CRF adherents and (2) the numerous other indi-
cia of unlawful motivation repeatedly recited by the
judge in reference to that mass discharge.6We agree,for the reasons stated by the General Counsel, that the
record as a whole supports finding a prima facie case
with respect to all alleged discriminatees in the mass
discharge. We further find, however, that the Respond-
ent met its burden of proving that it would have dis-
charged these three employees in the absence of union
activity.7The Respondent discharged Garcia, Cecil, andMergner in the wake of its annual convention. There
is no evidence that the Respondent knew or reasonably
suspected that any of them had been active in CRF ac-
tivities prior to or during the convention. All of them,
however, had engaged in activities supportive of John
``Whitey'' Rogers, who led a group of candidates for
union office in opposition to incumbent President
Sigurd Lucassen and his slate of candidates. The
Lucassen slate prevailed in the election held during the
convention. Thereafter, the Respondent fired Garcia
because he had repeatedly criticized Lucassen's admin-
istration, stated that he did not trust Lucassen, and pro-
claimed that he would not work for Lucassen if
Lucassen won reelection. It fired Cecil because he re-
fused to cease supporting the Rogers' faction. Finally,
it fired Mergner after Lucassen confirmed information
that Mergner had assisted Rogers' supporters and vio-
lated security rules by claiming a false relationship
with Lucassen in an attempt to get unauthorized per-
sons into the convention.Significantly, it is undisputed that Lucassen had pre-viously fired other employees solely for political rea- 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The Respondent correctly states in exceptions that Lucassen didnot admit knowing that Beckes was involved in the CRF.9In light of the credited testimony that Lucassen would have askedBeckes to retire after January 1, 1992, because of Beckes' political
activities, we shall modify the judge's recommended remedial provi-
sions by deleting the requirement that the Respondent offer reinstate-
ment to Beckes and by tolling the Respondent's backpay obligation
as of the date that Beckes would have been required to retire.sons. He fired his assistant, Jim Davis, in 1990 andInternational Representative Richard Cox in May 1991.
Consequently, there is no basis for finding that the Re-
spondent would not have discharged anyone for politi-
cal activity after its convention. Furthermore, the Re-
spondent has proved that Lucassen knew or reasonably
believed that Garcia, Cecil, and Mergner had openly
opposed him, that he had no corresponding knowledge
or belief that they had engaged in union activity, and
that he would have discharged them for their political
opposition even in the absence of CRF activity. Thus,
the Respondent met its burden of proving that it would
have discharged these three employees in the absence
of union activity. These discharges were therefore law-
ful. We find it reasonable to infer from the record as
a whole, however, that the Respondent seized upon the
opportunity presented by the internal union political
situation and these lawful discharges to subvert the
CRF campaign by discharging several known or sus-
pected CRF supporters at the same time.2. The inclusion of Representative Michael Beckesin the mass postconvention discharge involves similar
considerations but leads to a different result. Contrary
to the judge's finding, there is insufficient evidence to
show that the Respondent knew or had reason to sus-
pect that Beckes supported the CRF prior to his dis-
charge.8Nevertheless, for the reasons stated above, hisinclusion in the mass discharge and the evidence of
antiunion discrimination attending that discharge suf-
fice to prove a prima facie case of unlawful discrimi-
nation against Beckes.The Respondent contends that it would have dis-charged Beckes even in the absence of union activity
because of his political opposition to Lucassen. The
Respondent refers to Beckes' candidacy on the Rogers
slate for a Carpenters executive board seat and to his
anti-Lucassen speech at an August 1991 convention of
the Michigan State Council of Carpenters. According
to credited testimony, however, Lucassen summoned
Beckes to Washington in September 1991 with the in-
tent of firing him then for the aforementioned conduct.
At this meeting, Lucassen had a change of mind. Hetold Beckes that he could continue in his job, but if
Beckes lost the election for the executive board,
Lucassen would ask for Beckes' retirement after the
first of 1992.In spite of the foregoing compromise, Lucassen firedBeckes in October. Beckes called Lucassen after re-
ceiving his discharge letter and asked Lucassen what
had happened to the understanding that Beckes would
retire in January 1992. Lucassen replied only that he
had ``an entirely new executive board and they have
a new broom and they're going to sweep out every-
body who doesn't believe in their philosophy.'' In theensuing conversation, Lucassen agreed to let Beckesretire on November 1 and to continue his health insur-
ance coverage if Beckes would notify the Board that
he was withdrawing from unfair labor practice litiga-
tion and from participation in the upcoming NLRB
representation election.We find that Lucassen failed to provide any plau-sible explanation for his breach of the September com-
promise agreement with Beckes. That agreement spe-
cifically contemplated what would happen to Beckes
because of his political activity in the event of an elec-
tion defeat. In sum, Lucassen had agreed that the
``new broom'' would not sweep Beckes out of his job
until January 1992. The only notable event following
that agreement was the unexpected success of the CRF
organizing campaign, which culminated in a claim of
majority status and demand for recognition during the
Respondent's annual convention. Moreover, even if
Lucassen did not suspect that Beckes supported the
CRF before the discharge action, Lucassen's contem-
poraneous concern for suppressing potential support of
the burgeoning CRF campaign is manifest in his impo-
sition of the condition that Beckes not participate in
the Board election if he wanted continued health insur-
ance coverage. In light of the foregoing circumstances,
we find that the Respondent has failed to prove that
it would have discharged Beckes in October in the ab-
sence of union activity. We therefore affirm the
judge's finding of a violation of Section 8(a)(3) of the
Act.9ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, United
Brotherhood of Carpenters and Joiners of America,
AFL±CIO, Washington, District of Columbia, their of-
ficers, agents, and representatives, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Offer Floyd Doolittle, I.L. Bowling, Ed
Fortson, Wanda Phillips, Tom Hohman, Mark Mullen,
Gilbert Lee, Burke Smith, Fred Purifoy, and Leo Petri
immediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
any other rights and privileges previously enjoyed, and
make those employees and Michael Beckes whole,
plus interest, for any loss of earnings and other bene-
fits they suffered by reason of its illegal actions.'' 555CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees about ouremployees' activities on behalf of the Carpenters Rep-
resentatives Federation, or about our employees' sup-
port for other labor organizations.WEWILLNOT
threaten our employees with dis-charge, wage reductions and other reprisals, and with
more onerous working conditions because our employ-
ees engage in protected union activities.WEWILLNOT
assist our employees to attend Car-penters Representative Federation by reimbursing our
employees for expenses associated with attending such
meetings.WEWILLNOT
discharge or refuse to rehire our em-ployees or to restore their fringe benefits because they
have engaged in protected union or other concerted ac-
tivities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILLOFFER
immediate and full reinstatement toFloyd Doolittle, I.L. Bowling, Ed Fortson, Wanda

Phillips, Tom Hohman, Mark Mullen, Gilbert Lee,
Burke Smith, Fred Purifoy, and Leo Petri to their
former jobs, or if those jobs no longer exist, to sub-
stantially equivalent positions without prejudice to
their seniority or other rights and privileges.WEWILL
make Michael Beckes whole for any lossof earnings plus interest and other benefits from Octo-
ber 15, 1991, to January 1, 1992, and WEWILL
rein-state any benefits he would have acquired had he been
permitted to retire voluntarily on January 1, 1992.WEWILL
make Doolittle, Bowling, Fortson, Phillips,Hohman, Mullen, Lee, Smith, Purifoy, and Petri
whole, plus interest, for any loss of earnings and other
benefits they suffered as the result of their unlawful
discharges.WEWILL
rescind the discharges of Beckes, Doo-little, Bowling, Fortson, Phillips, Hohman, Mullen,
Lee, Smith, Purifoy, and Petri and remove from our
files any reference to those actions, and notify them in
writing that this has been done and that evidence ofour unlawful actions will not be used against them inany way.UNITEDBROTHERHOODOF
CARPENTERS& JOINERSOF
AMERICA, AFL±CIORichard Prowell, Esq., for the General Counsel.Jeffrey Freund, Esq., Glenn Fine, Esq., and Shannan M.Kane, Esq., of Washington, D.C., for the Respondent.Roger Doolittle, Esq., of Jackson, Mississippi, for the Charg-ing Party Union.DECISIONJ. PARGENROBERTSON, Administrative Law Judge. Thehearing was held on various dates beginning on July 13,
1992, and closing on March 12, 1993, in Atlanta, Georgia.
The charge in Case 10±CA±25630 was filed on October 28,
1991, amended on October 31 and second amended on
March 13, 1992. The charge in Case 10±CA±25822 was filed
on February 27, 1992. The charge in Case 10±CA±26015
was filed on April 7, 1992. A second consolidated complaint
issued on June 12, 1992. The complaint includes allegations
of independent 8(a)(1) violations, a violation of Section
8(a)(1), and (2), and Section 8(a)(1) and (3) allegations in-
volving the discharges of 14 persons that were alleged to be
employees.Upon consideration of the entire record and briefs filed byGeneral Counsel and Respondent, I make the following find-
ings.Respondent admitted the commerce allegations. It admittedthat at material times, it is and has been an unincorporated
association with its general office headquarters in Washing-
ton, D.C., and that it represents construction and non-
construction industry employees in the United States and
Canada for collective-bargaining purposes.Respondent admitted that during a representative period itreceived gross revenues at its Washington, D.C. facility in
excess of $100,000 directly from constituent local unions lo-
cated outside the District of Columbia and that it is and has
been at material times an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act.Respondent also admitted that at material times CarpentersRepresentatives Federation (CRF) was, and is, a labor orga-
nization within the meaning of Section 2(5) of the Act.I. THE8(A)(1)ALLEGATIONS
A. Threat of Discharge, Wage Reductions, andOtherReprisals
It was alleged that Respondent, by First General VicePresident Dean Sooter, threatened employees with discharge,
wage reductions, and other reprisals if they joined or en-
gaged in activities on behalf of the CRF on September 19,
1991.In the third week of September 1991, RepresentativeThomas Hohman had a conversation with Vice President
Dean Sooter at the Florida State Council of Carpenters con-
vention. Sooter phoned Hohman in his hotel room and di-
rected Hohman to meet him in the hospitality room. When
Hohman arrived Sooter beckoned him into the bathroom. The
hospitality room was crowded. Hohman testified: 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The first thing that [Sooter] said to me was, ``Whatare you trying to do, destroy the State Council of Car-
penters in Florida?'' I said, ``Absolutely not. That
would be the last thing in the world I would want to
do.''....And we discussed State Council politics in a littlemore detail. I felt as though Mr. Sooter was trying to
intimidate me and I said to him, ``You know, Dean, I
signed an authorization card to be represented by the
Union.''And he said, ``Yeah, I know and we are going tobury you on that one.''And I said to him, ``What do you mean by that?''
And he said, ``What are the wages here in Miami?''
I said, ``What do you mean?''
He said, ``What are the carpenter's wages here inMiami?''I said, ``What does that have to do with anything?''
He said, ``No, just tell me. What are the carpenter'swages her in Miami?''And I said, ``They are about $13.00 or $14.00 andchange and fringe benefits.''He said, ``That is what we are going to pay you ifthe union comes in.''And I said to him, ``Let's let someone else witnessthis. Let's go outside and say this in front of someone
else.''And I walked out of the bathroom, opened the doorand walked out of the bathroom and walked into the
hospitality room. And I stood against a wall facing the
guys who were playing cards and Sooter came out be-
hind me and his affect had changed completely when
he came outside. And he began to pace in front of me,
nervously, and I said to him, ``You shoot from the hip,
don't you Dean, just like Patty.'' I was referring to Pat
Campbell. He knew exactly what I was talking about.....
Sooter's response to me was, ``Yeah, I know, that'swhat scares me. Sometimes it gets me in trouble.''Dean Sooter admitted that he did have a conversation withHohman in the hospitality bathroom and Sooter admitted that
he told Hohman that if Hohman jacked with him that he
would bury Hohman. Sooter also admitted that Hohman told
him that he had signed a CRF authorization card. Sooter de-
nied that he threatened Hohman because of his CRF activity.
Instead Sooter testified that his threat to bury Hohman in-
volved Hohman's backing out of a deal regarding Hohman's
successor as president of the Florida State Council of Car-
penters.Ed Hahn testified that Tom Hohman told him that he andDean Sooter had an argument in a bathroom at the state con-
vention. Hahn testified that Hohman did not mention that the
CRF was involved in the conversation between Hohman and
Sooter. Hahn did recall that Hohman said that Sooter threat-
ened to bury him.FindingsI credit the testimony of Thomas Hohman in this instance.Hohman demonstrated good recall and good demeanor re-
garding this particular allegation. I was not impressed witheither the recall or demeanor of Dean Sooter. Sooter was un-certain as to the placement of segments of the conversation
in the bathroom.Sooter denied that he threatened Hohman regardingHohman's CRF activities. Under cross-examination Sooter
testified about activities at the Florida convention concerning
the campaign for general president. Sooter's testimony fluc-
tuated about whether he personally overheard certain partici-
pants at the convention support Whitey Rogers for general
president and whether Thomas Hohman voiced support for
Whitey Rogers. Sooter demonstrated uncertainty as to his
recollection, but nevertheless a determination to show that he
knew that Thomas Hohman opposed General President
Lucassen. I am convinced from his responses under cross-ex-
amination that Sooter was determined to show that Hohman
opposed Lucassen even though he did not recall how he
came to that conclusion. I am convinced that Sooter was not
truthful in responding to questions of his personal recollec-
tion as opposed to what he may have heard second hand.
Due to his responses on cross and his overall demeanor, I
am unable to credit the testimony of Dean Sooter.The credited testimony shows that Sooter threatened tobury Hohman because Hohman signed a CRF authorization
card. Sooter also threatened to reduce Hohman's pay to that
of a carpenter in Miami if the CRF was selected as bargain-
ing representative.Those comments constitute violation of Section 8(a)(1) ofthe Act in that both were threats because of Respondent's
employees union activities. Evans St. Clair, Inc., 278 NLRB459 (1986); Port East Transfer, 278 NLRB 890 (1986);Ryder/P.I.E. Nationwide, 278 NLRB 713 (1986); PrecisionFounders, 278 NLRB 544 (1986).B. Threatened More Onerous Working ConditionsIt is alleged that on October 2, 1991, Respondent, by as-sistant to the General President Ed Hahn, threatened employ-
ees with more onerous working conditions if they joined or
engaged in activities on behalf of CRF.Thomas Hohman testified that Ed Hahn, an assistant to thegeneral president, was one of his supervisors while he
worked for Respondent. Hohman testified about an October
2, 1991 conversation with Hahn:I asked [Hahn] if he had received my copy of the letterinforming him that I had signed an authorization card
to be represented by the Carpenters Representative Fed-
eration? He said that he had and he said, ``What if the
union came in, I guess we could send you up to Alaska.
You have to be at work in Alaska at seven o'clock
every Monday morning.'' I kind of laughed and said,
``Yeah, I guess you could.''Ed Hahn admitted talking with Hohman about Hohmanhaving signed a CRF authorization card. Hahn admitted tell-
ing Hahn that the representatives had pretty decent condi-
tions and thats the way it was in the field, the International
could assign them to any place which could be right next to
their homes or it could be Alaska or some place.Respondent argued, among other things, that Hohman ad-mitted that he did not receive Hahn's comments as a threat
because Hahn was his friend. However, Hohman went on to
say that he considered Hahn's comments as a real threat of
what the general president might do. Hahn was an assistant 557CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)to the general president when he and Hohman had the aboveconversation. Respondent argued that Hahn was doing noth-
ing more than telling Hohman what could occur in the give
and take of bargaining. I find that was not the point being
made by Hahn. He did not refer to what could occur during
bargaining.Respondent also pointed out that Hohman did not feelthreatened and that he laughed. Hohman did testify that he
kind of laughed when he responded to Hahn's comments. I
am not convinced that testimony, standing alone, shows any-
thing more that Hohman's reaction. His ``kind of laughed,''
could have demonstrated anything from nervousness to
humor. No effort was made on the record to determine
Hohman's state of mind at that moment.Hohman phoned Hahn on the Monday after the generalconvention in October 1991:My primary motivation for the call, having been rightafter the general convention, was to get an impression
from him of what the mood of the office was in Wash-
ington and I asked him that question.He said, ``The only thing that I know that Sig hasagainst you is that you signed an authorization card.''And I said, ``What do you mean?''
He said, ``I was in his office after you signed it andhe said, Hohman signed a God damn authorization
card.''FindingsI credit the testimony of Thomas Hohman. That testimonyshows that Hahn threatened Hohman with relocation to Alas-
ka if the CRF was selected as bargaining representative. Ad-
ditionally, Hahn demonstrated to Hohman that he was in dis-
pleasure with the general president because he had signed a
CRF authorization card. Those comments constitute viola-
tions of Section 8(a)(1). Evans St. Clair, Inc., supra; PortEast Transfer, supra; Ryder/P.I.E. Nationwide, supra; Preci-sion Founders, supra.C. InterrogationGeneral Counsel alleged that Respondent, by Special Pro-grams Supervisor Willard Masters interrogated employees
concerning CRF membership, activities, and desires of other
employees on August 7, 1991.Former Representative Robert Mark Mullen testified thathis supervisor, Willard Masters, first interrogated him regard-
ing representatives' organizing activities in January 1990.
Then, in August 1991 in Orange Texas at a Best Western
Motel:[Masters] asked if I had received the latest letter ontheÐthe new organizing and the current oneÐor the
latest one, and I said yes, I had received it. He asked
me again if I knew of anyone that had signed. He asked
me if IÐfirst he asked me if I had signed a card and
then he asked me if I knew of anybody who had or any
Reps that were trying to contact me to sign a card.....
I told him I didn't know who was doing it other thanwhat was in the letter. That was all I knew, that I
hadn't talked to anybody.Masters denied that he asked Mullen about the CRF orabout who had signed authorization cards for CRF. He testi-
fied that Mullen brought up the CRF on occasion but he didnot participate in discussing the CRF.FindingSupervisory questionRespondent denied that Masters was a supervisor.Willard Masters was the southern coordinator for theBE&K campaign. BE&K is a large employer.Former Representative I.L. Bowling testified that he re-
ceived a special assignment from General President Lucassen
on March 29, 1989. Bowling was assigned to the BE&K
campaign under the direction of Willard Masters. Bowling
was directed to submit his weekly reports to Masters and to
work under Masters' direction. Bowling testified that Masters
made assignments to him all over the southeast regarding the
BE&K campaign.Robert Mullen recalled that Willard Masters designatedtargets for Mullen and assignments for MullenÐspecific as-
signments where BE&K was working. Masters directed
Mullen in handling those campaigns. On one occasion while
Mullen was working in the Orange, Texas area, he read in
the newspaper there was a $100 or $150 million dollar job
and he phoned Masters and asked if he could handle that job
with his current assignment. Masters told him to go ahead
and do whatever Mullen needed to ensure that job went
Union.Edward Joseph Durkin, who was head of the special pro-grams division of the organizing department for Respondent,
testified that Willard Masters was the southern coordinator of
the BE&K campaign and Masters' responsibility was to see
that the Respondent's program was implemented by rep-
resentatives and business agents. Masters coordinates activi-
ties of all the representatives as well as business agents, as-
signed to the BE&K campaign. Masters does not assign rep-
resentatives to the BE&K campaign and he does not have the
authority to hire, fire, or discipline representatives. Durkin
admitted that he and Masters frequently discuss the perform-
ance of the various agents assigned to the BE&K campaign.
Durkin and Masters have also discussed rearranging assign-
ments when the number of representatives on the campaign
were reduced and, from those discussions, Durkin made the
actual decisions. Masters was responsible for discussing with
each representative, the representative's weekly assignments
and for establishing priorities when necessary. Masters did
not have authority to approve vacations or to establish sala-
ries. Durkin handles expenditures.Willard Masters testified that he is a representative to thegeneral president with a current assignment as southern coor-
dinator of the BE&K campaign. Masters testified that he
spends most of his time working with business agents as op-
posed to working with representatives. Business agents are
not employed by Respondent and neither Masters nor Re-
spondent is in position to actually direct or require work
from business agents. Unlike representatives it is necessary
to get agreement from business agents. Masters testified that
he voted in the CRF election but, on cross, he testified that
he did not know whether his ballot had been challenged.The report on challenged ballots was received in evidence.That report identified 12 of 13 challenged ballots. One chal- 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lenged ballot was not identified. Masters was not 1 of the12 identified challenges. All those 12 were alleged discrim-
inatees in the instant action. From the report it is impossible
to determine whether Masters' vote was challenged.On cross-examination Masters testified that after he andDurkin went over what needed to be done in the BE&K
campaign, he would direct which representatives or agents
would perform what activities. Masters admitted that the rep-
resentatives assigned to BE&K reported to him each week.
Also he has directed the representatives assigned to BE&K
to advise him of assignments outside the BE&K campaign.The evidence illustrated that Masters exercised supervisoryauthority over representatives to the general president. Mas-
ters directed several representatives in their work. He was
their contact with management and he made decisions re-
garding organizing such as whether to conduct a campaign
at a particular job. I find that Masters was a supervisor at
material times. Sunnyside Home Care Project, 308 NLRB346 (1992); McClatchy Newspapers, 307 NLRB 773 (1992).Respondent argued that Masters was not a supervisor.Moreover, Respondent argued, that if it was found that Mas-
ters was a supervisor, his action should not be the respon-
sibility of Respondent in the absence of evidence that Re-
spondent ``encouraged, authorized or ratified the supervisor's
activities or acted in such manner as to lead employees rea-
sonably to believe that the supervisor was acting for and on
behalf of management.'' Montgomery Ward & Co., 115NLRB 645, 647 (1956), enfd. 242 F.2d 497 (2d Cir. 1957);
Cypress Lawn Cemetery Assn., 300 NLRB 609, 609 fn. 2(1990).In Cypress Lawn Cemetery Assn., supra at fn. 2, conclud-ing paragraph, the Board held:Finally, we affirm the judge's conclusion that theRespondent's assistant superintendents were supervisors
within the meaning of Sec. 2(11) of the Act when they
coercively solicited employees to sign decertification
petitions in June 1988. The record is unclear whether
the assistant superintendents were also bargaining unit
members at that time. If they were not, their coercive
conduct is attributable to the Respondent based solely
on their statutory supervisory status. If they were, we
agree with the judge's finding that their coercive con-
duct is attributable to the Respondent under the test set
forth in Mongtomery Ward & Co., 115 NLRB 645(1956).In Montgomery Ward, supra the alleged supervisor was in-cluded in the payroll list of employees for voting and was
allowed to vote without challenge. Under those cir-
cumstances, the Board refused to find the employer commit-
ted 8(a)(1) violations by statements from that alleged super-
visor absent a showing that the employer encouraged, author-
ized, or ratified the supervisor's activities. Even under those
circumstances, however, the employer was held chargeable
with the knowledge of union activities acquired by that su-
pervisor (115 NLRB 645, 647, 648 (1956)).Here it is unclear whether Masters was a bargaining unitmember at the relevant time. Masters testified that he voted
in the NLRB election but he admitted that he does not know
if his vote was challenged. As shown above, it is impossible
to tell from the report on challenged ballots, whether Mas-
ters' vote was challenged. Only in cases where it is proventhat the supervisory employee was in the bargaining unit isit necessary to meet the Montgomery Ward test.The record herein supported General Counsel's contentionthat Masters was a supervisor at material times. I further find
that the representatives could reasonably believe Masters was
reflecting UBCJA policy and speaking and acting for man-
agement.I am unable to credit Masters' denial that he interrogatedRobert Mark Mullen. I found Mullen to be a credible wit-
nesses on this question. I made my findings based on his de-
meanor.Mullen testified that he was questioned by Masters on anearlier occasion. On January 17, 1990, while Mullen and
Masters were driving from Houston to Port Arthur, Texas,
Masters took out a list of the representatives and went over
the Sixth District representatives. He had highlighted those
representatives and their phone numbers. Masters asked
Mullen about each of those Sixth District representatives,
whether each of them had signed a authorization card, and
if Mullen had signed a card. Masters asked Mullen if he had
been contacted to sign a card.The credited testimony of Mullen shows that he was inter-rogated by Masters asking him about CRF literature and
about the participation of Mullen and other representatives in
CRF. Masters was engaged in a one-on-one conversation
with Mullen at the time when he was Mullen's immediate
supervisor. At the time of the interrogation Mullen was not
a known CRF advocate.Additionally, as shown above, there was another instanceof interrogation that was fully litigated. After they attended
the July 6, 1991 CRF meeting in Atlanta, before walking out,
Representatives Ed Fortson and Wanda Phillips visited with
Southern States Organizing Director Edgar Fields in Atlanta.During their conversation, Fields asked Fortson and Phil-lips how the CRF meeting had gone. Fields asked how many
showed up at the meeting and Fortson told him. Fields asked
if two Black representatives, Bob Woodson and Sylvester
Hicks, had shown up at the meeting. Fortson told Fields that
they had not made the meeting. Fortson named all the rep-
resentatives that attended the CRF meeting. He recalled nam-
ing eight representatives as those that attended. Fortson re-
called that Edgar Fields told him, and Phillips, when they
talked on July 6, that he had already received a phone call
about the CRF meeting.Respondent argued that Masters did not engage in coerciveinterrogation. Rossmore House Hotel, 269 NLRB 1176(1984), enfd. sub nom. Hotel Employees Local 11 v. NLRB,760 F.2d 1006 (9th Cir. 1985).I find that the interrogation was coercive and constitutesa violation of Section 8(a)(1) of the Act. Kona 60 MinutePhoto, 277 NLRB 867 (1985); Hearst Corp., 281 NLRB 764(1986); Sunnyvale Medical Clinic, 277 NLRB 1217 (1985);WXON-TV, 289 NLRB 615, 619 (1988); Southwire Co. v.NLRB, 820 F.2d 453 (D.C. Cir. 1987).In reaching the determination that Respondent coercivelyinterrogated its employees, I have considered the full record.During the fall of 1991 Respondent had gone through atleast two previous campaigns to organize its representatives.
Neither of the two previous campaigns had been successful
and the more recent campaign, the 1988 campaign, had re-
sulted in the representatives withdrawing their petition. There
was no showing that Respondent had reason to believe the 559CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)1991 campaign would be successful. Nevertheless, Respond-ent's highest officials had demonstrated concern and opposi-
tion to organization of the representatives. As shown herein
General President Lucassen wrote all representatives about
the actions of the organizers in 1988. In 1989 First General
Vice President Sooter told two representatives, one of whom
was the same representative interrogated by Willard Masters,
to not associate with Fred Purifoy because Purifoy was con-
nected with CRF organizing activity.The interrogations in 1991 were directed at representativesthat were not known to be union supporters. Mullen had
been interrogated as to whether he had engaged in CRF ac-
tivity in 1990. Mullen had done nothing to show Respondent
that he favored the CRF. Representatives Fortson and Phil-
lips had just walked out of a CRF meeting in anger with
CRF, when they were interrogated in depth by Director
Edgar Fields regarding which representatives had attended
the July 6, 1991 CRF meeting.In August 1991, when Mullen was questioned, Respondenthad already discharged one representative that was involved
in the 1991 CRF campaign and had been involved in the
1988 CRF campaign as wellÐFred Purifoy. Respondent
gained knowledge of Purifoy's 1991 involvement with CRF
during Edgar Fields' interrogation of Fortson and Phillips.
Purifoy was known by Mullen to be a CRF advocate. As
shown here, First General Vice President Sooter cautioned
Mullen to not associate with Purifoy because Purifoy was in-
volved in the organizing activity.The record convinces me that the interrogation of Mullenwas coercive under the circumstances.II. THE8(A)(3)ALLEGATIONS
General Counsel alleged that Respondent discharged some14 employees between July 10 and October 25, 1991, be-
cause of their membership in and activities on behalf of
CRF.Beginning in 1988 some of Respondent's representativestried to organize on behalf of the Carpenters Representatives
Federation (CRF). On November 4, 1988, General President
Lucassen sent each representative a copy of the following
letter:Over the last six weeks many of you have been re-ceiving leaflets and other information concerning an or-
ganizing drive for staff representatives. During this
time, I have made no comments on the materials or ac-
tions. But because this is beginning to affect our oper-
ation and our ability to service our membership, I feel
I can no longer be silent. As a representative of the
General President you are my eyes and ears in the field.
You have been appointed under Section 10-A of the
UBC Constitution, which authorizes the General Presi-
dent to appoint any ``member'' of the UBC to ``assist
in carrying on the affairs of the United Brotherhood.''
For over one hundred years representatives have been
the leadership of the UBC and have proudly carried out
the directions of the General President in an effort to
best serve the interests of Carpenters and Industrial
workers in North America. Many of you have worked
for M.A. Hutcheson, Bill Sidell, Bill Konyha, and Pat
Campbell before me and have served each of these
presidents well. The loyalty you have shown thesepresidents and now myself as General President, hasbeen the backbone of our strength as an International.
As a representative, I, myself, worked under the sameconditions and know the frustrations and rewards of the
job. I came to work under M.A. Hutcheson and he told
me, at that time, that we were a team and that I was
his representative and he wanted to know the real situa-
tion, the real problems in the field, and he was counting
on me to tell him what was going on. I believe in this
consistent policy and say the same to you.The individual who sent you the leaflets and infor-mation also sent material to many people outside of our
organization, including conservative, right-wing, anti-
union Senators. I cannot comprehend this kind of irre-
sponsible action. Should this material fall into the hands
of corporations, right-wingers, and enemies of labor,
you and I surely know that it will be exploited against
us to defeat our organizing work and to attack our
union. This kind of action can only be aimed at hurting
our organization and the things we have worked to-
gether to achieve. In closing, let me say that we are all
facing difficult times today and even harder times
ahead. I appreciate your work and the loyalty you have
shown in the past and look forward to the years ahead
working together.General Counsel argued that by equating protected activitywith disloyalty, Respondent engaged in what would have
been 8(a)(1) violations had charges been filed within the
10(b) time limitations. Misericordia Hospital Medical Cen-ter, 246 NLRB 351, 357 (1979); cf. Oklahoma InstallationCo., 309 NLRB 776 (1992).It is apparent from reading the above letter, that generalpresident Lucassen went to some length to explain the loy-
alty expected from each representative. He also strongly en-
courages each representative to act as the president's eyes
and ears and to report what is going on in the field. That
background is set against the focal point of the letterÐthe
CRF campaign and how some people behind that campaign
have acted in a disloyal manner.General President Lucassen testified that he did not cam-paign either for or against CRF during the 1988 campaign
but he did write the above letter over concern of literature
that was circulated.During that 1988±1989 campaign, representatives of Gen-eral President Floyd Doolittle, Gilbert Lee, Willie
Shepherson, and Fred Purifoy, attended the representation
hearing. Shepherson was discharged before the hearing. An
unfair labor practice charge involving Shepherson was re-
solved without determination on the merits. The NLRB Re-
gional Director determined that the unit sought by CRF in
the representation case, was not appropriate. After the Re-
gional Director made that determination, CRF withdrew its
petition.Robert Mark Mullen testified that he was at an educationalseminar in Palm Beach on October 23, 1989. First Vice
President Dean Sooter saw Mullen and Russell Ward talking
with Fred Purifoy. When they walked away from Purifoy,
Dean Sooter told them:you're not supposed to be talking to that guy, he's in-volved in this organizing thing. [Sooter] said that if you 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
guys keep this up, there's not going to be any moreReps left when this is over.Although Dean Sooter denied that he had the above con-versation, I credit the testimony of Mullen. Mullen dem-
onstrated good demeanor regarding the above incident.
Among other things, that incident demonstrated Respondent's
animus regarding the CRF (see Hearst Corp., 281 NLRB764 (1986)).In 1991 some of the representatives of the general presi-dent renewed organizing efforts and on July 6, 1991, they
held their first meeting. The meeting was held in Atlanta and
those present included I.L. Bowling, Larry Wyatt, Alice

Dixon, Fred Purifoy, Gilbert Lee, Herbert Thomas, Wanda
Phillips, Ed Fortson, Bob Bracken, Paul Pinckard, and Floyd
Doolittle. There was evidence that two former employees of
UBCJA were present. They were James Parker and Gerrold
Brown. The representatives present voted to exclude Parker
and Brown from the meeting. They voted that the organiza-
tion would be nonpolitical. Doolittle testified on cross-exam-
ination that he understood that Parker and Brown who were
retired, were highly political players in the UBCJA. Both hadbeen retired by General President Campbell while Lucassen
was First Vice President. Doolittle learned later that Brown
supported Whitey Rogers, and opposed Lucassen, in the
campaign for the office of general president. Alice Dixon
testified that she made a motion to keep CRF nonpolitical.
In rebuttal, Floyd Doolittle testified that motion was made by
Bob Bracken, not Dixon. Doolittle testified credibly that mo-
tion passed unanimously and that everyone that spoke up,
spoke in favor of the motion.As shown below, I am unable to credit the testimony ofAlice Dixon. I credit Floyd Doolittle whom I found to be
straightforward on both direct and cross-examination. I was
impressed with Doolittle's demeanor.Officers elected at that meeting included I.L. Bowling as
chairman, Doolittle as secretary/treasurer, and Alice Dixon as
recording secretary. Everyone present except Fortson and
Phillips, signed a letter to be mailed to all the staff announc-
ing the start of the organizing campaign.As shown below, I credited testimony of Ed Fortson andWanda Phillips that they met with Southern States Organiz-
ing Director Edgar Fields after the July 6 meeting and
Fortson told Fields the names of all the representatives that
attended the CRF meeting that day including Representative
Fred Purifoy.On July 10, 1991, Respondent discharged RepresentativeFred Purifoy.On July 12, 1991, the following letter was sent to GeneralPresident Lucassen:The below listed Staff Representatives have author-ized us to inform you of their organizing activity for
the purpose of collective bargaining in accordance with
Section 7, of the National Labor Relations Act.Floyd DoolittleI.L. Bowling
Paul PinckardLarry Wyatt

Alice DixonRobert Bracken

Gilbert LeeRobert Woodson

Herbert ThomasBurke Smith

Earl SodermanFred Purifoy
Copies of this communication is being forwarded toall Resident Officers and General Executive Board
Members as well as the National Labor Relations
Board, Washington, D.C.Fraternally yours,/s/ I. L. Bowling, President/s/Floyd Doolittle, TreasurerOn August 10, 1991, a letter was sent to UBCJA residentofficers and general executive board members and announced
candidates for offices. Floyd Doolittle testified those can-
didates included President Lucassen and that Lucassen was
sent a copy of the letter. The letter asked the candidates to
support the organizing efforts of CRF and expressed, among
other things,We are committed that this campaign will not be-come a political platform for anyone.The letter was sent by Representatives Doolittle, Wyatt,Pinckard, Bracken, Dixon, Woodson, Lee, Burke Smith, Her-
bert Thomas, Purifoy, Soderman, Lerline Haasl, and Bowl-
ing.As shown above, Special Programs Supervisor WillardMasters interrogated Mark Mullen about CRF activities dur-
ing August 1991.Floyd Doolittle, on behalf of the CRF, filed a representa-tion petition with the NLRB on September 26, 1991.As shown above, during the third week of September1991, Vice President Sooter threatened Representative Tom
Hohman with discharge, wage reduction, and other reprisals.On October 2, 1991, assistant to the general president, EdHahn, threatened Hohman with more onerous working condi-
tions if the CRF was selected as the representatives' bargain-
ing representative.Respondent held its annual convention in Atlantic City,New Jersey, on October 7 through 11, 1991. The CRF held
meetings daily after the convention started, at the back of the
convention hall in the bleachers, at the end of the daily
UBCJA proceedings. Either I.L. Bowling or Floyd Doolittle

presided over each of those meetings. Buttons were distrib-
uted during the meetings showing ``Vote & Support CRF,
Carpenters Representatives Federation.''Respondent First Vice President Dean Sooter admitted thathe attended the convention and that he walked out through
the back area one night during the convention. Sooter denied
that he noticed representatives involved in a CRF meeting.During the convention General President Lucassen was re-elected in a hotly contested election.Floyd Doolittle testified that the CRF obtained a majorityof authorization cards and made a demand for recognition by
letter to the general president on October 8, 1991. Floyd
Doolittle testified without rebuttal that he gave the demand
letter to Respondent's attorney, Mayer. I.L. Bowling signed

that letter. The letterhead of Bowling's letter showed that
Bowling was the CRF chairman, Floyd Doolittle was the
secretary/treasurer, and Alice Dixon was the secretary. The
organizing committee was listed on that letterhead as includ-
ing Robert Bracken, Lerline Haasl, Gilbert Lee, Paul
Pinckard, Fred Purifoy, Burke Smith, Earl Soderman, Herbert
Thomas, Larry Wyatt, and Robert Woodson.On October 9 Doolittle hand delivered another letter to asecretary to the general president. That letter, written by 561CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)Floyd Doolittle, secretary-treasurer, was to President Lucas-sen. It listed the following representatives as authorizing
CRF to inform him of their organizing activity:Floyd DoolittleI.L. Bowling
Paul PinckardLarry Wyatt

Alice DixonRobert Bracken

Gilbert LeeRobert Woodson

Herbert ThomasBurke Smith

Earl SodermanFred Purifoy

E.L. McGruffeLerline Hassl (sic)

Richard HeonLeo Petri

Mark MullenStephen Perry

Norman BashoreJohn Burns

Wayman BellThomas Holman (sic)
Sylvester Hicks Jr.Maria Cifuentes
Doolittle testified without rebuttal, that the general presi-dent's secretary that had received the letter from him, Sue
Dillon, came to him and asked for another copy of the letter.
Doolittle provided her with a copy that had the spelling of
Thomas Hohman's name corrected, and had four additional
names handwritten in the margin as additional representatives
that had authorized CRF to represent them. Those four in-
cluded alleged discriminatees Ed Fortson and Wanda Phillips
along with Joe Copes and Matt Ruiz.General President Lucassen testified that he did not seeany of the above letters from CRF, during the convention.
He claimed that he did not see any of the October letters
from CRF, until after he decided to discharge the alleged
discriminatees.Lucassen testified that he did not campaign during CRF's1991 campaign and he made no effort to determine which
representatives were active in the campaign. Lucassen admit-
ted that he received reports that the CRF was meeting during
the convention but he did not witness those meetings.On the basis of Lucassen's testimony, Respondent arguedthat Lucassen had knowledge of CRF activities by only those
representatives that had been identified through CRF letters
before October 1991. Of the alleged discriminatees, CRF let-
ters to Lucassen before October 1991, named the following
alleged discriminatees: Floyd Doolittle, I.L. Bowling, Gil-

bert Lee, Burke Smith, and Fred Purifoy. As to Purifoy, Re-
spondent pointed to testimony by President Lucassen to sup-
port its argument that Lucassen was not aware of Purifoy's
1991 CRF activity until after he discharged Purifoy on July
10.General President Lucassen was informed that TomHohman had signed a CRF authorization card by letter from
Hohman during September 1991.As shown below additional representatives named in let-ters from CRF and delivered to Respondent in October be-
fore the October 15 discharges, included Leo Petri, Mark
Mullen, Wanda Phillips, and Ed Fortson. Unrebutted testi-
mony of Floyd Doolittle which I credit, proved that
Lucassen's secretary Sue Dillon, was given letters which
identified all 10 representatives named above. Those 10
named to Respondent before their discharges included Bowl-
ing, Doolittle, Lee, Smith, Purifoy, Hohman, Petri, Mullen,
Phillips, and Fortson.Sue Dillon was given two letters during the convention(one a copy of the other with handwritten additions to the
list of representatives).On October 12, 1991, all of Respondent's representativeswere mailed a letter on the CRF letterhead with the follow-
ing names typed in as additional members of the organizing
committee:Norman BashoreWyman Bell
John BurnsMaria Cifuentes

Joe CopesEdward Fortson

Richard HeonSylvester Hicks Jr.

Thomas HohmanE.L. McGuffie

Mark MullenStephen Perry

Leo PetriWanda Phillips

Matt RuizWilliam Chiarito
On the Monday following the conventionÐOctober 14,1991Ðassistant to the general president, Ed Hahn, told Tom
Hohman that the only thing the general president had against
Hohman was Hohman's signing a CRF authorization card.On October 15, 1991, Floyd Doolittle wrote General Presi-dent Lucassen confirming a phone call to the UBCJA general
office, wherein he had advised UBCJA that he and I.L.

Bowling had been subpoenaed to appear at the representation
petition hearing in the NLRB Regional Office in Atlanta on
October 17.By letters dated October 15, 1991, Respondent's generalpresident advised Michael Beckes, I.L. Bowling, Paul Cecil,

Floyd Doolittle, Edward Fortson, Lawrence Garcia, Thomas
Hohman, Gilbert Lee, Mark Mullen, Leo Petri, Wanda Phil-
lips, and Burke Smith of their discharge:This is to advise you that your employment is herebyterminated and you should submit your final report to
this office by Friday, October 18, 1991. Accordingly,
you should immediately turn over to this office all
property belonging to the Brotherhood including, but
not limited to, books, records, papers, keys and credit
cards.In addition to the 12 representatives discharged on October15, Fred Purifoy had been discharged on July 10, 1991.
Counsel for General Counsel argued that all but four of the
people discharged on October 15 plus Fred Purifoy who had
been discharged on July 10, had been identified as supporters
of CRF before their discharge. Nine of those discharged on
October 15 were named in the second copy of CRF's Octo-
ber 9 letter to President Lucassen. Both copies of the letter
were given to Lucassen's secretary during the UBCJA con-
vention. Twenty-eight representatives were named in the sec-
ond copy of CRF's October 9 letter to Lucassen. Ten of
those 28 representatives are alleged as illegal dischargees in
the complaint. Nine of the 28 were discharged on October
15.Fred Purifoy had been named to Respondent's supervisor,Edgar Fields, as being at the July 6 CRF meeting. Purifoy
was discharged 4 days after that meeting.On October 17, 1991, CRF Attorney Roger Doolittle wasin the NLRB Regional Office in Atlanta for the scheduled
representation case hearing. Roger Doolittle testified that he
met with Respondent's attorney to discuss a possible stipula-
tion in the representation case and, as that discussion con-
cluded, Respondent's attorney advised him that 13 represent-
atives had been discharged and that 2 were officers of CRF
(I.L. Bowling and Floyd Doolittle). Bowling and Doolittle
 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
were both present at the NLRB Regional Office awaiting thehearing.On October 18 the general president wrote Robert Merg-ner advising Mergner that he was discharged:This is to advise you that your employment is herebyterminated and you should submit your final report to
this office by Friday, October 25, 1991. Accordingly,
you should immediately turn over to this office all
property belonging to the Brotherhood including, but
not limited to, books, records, papers, keys and credit
cards.As mentioned above, the record failed to show thatMergner was identified in any of the CRF letters.General President Lucassen testified that he delayed dis-charging the representatives until after the October conven-
tion because if he had lost they may have been retained by
Whitey Rogers and because he did not want to make political
hay for his opponents by firing them before the convention.
General Counsel argued that Respondent did not delay the
discharges for political reasons in view of the fact that it had
discharged Fred Purifoy, Richard Cox, and James Davis be-
fore the convention.General Counsel also argued that Respondent's failure toexpress its justification for the October discharges and its
failure to ask the employees for their side of the story, indi-
cates that subsequently stated reasons are pretext. Delta Gas,282 NLRB 1315, 1317 (1987); Independent Stations Co., 284NLRB 394, 395 (1987); Lancer Corp., 271 NLRB 1426,1427±1428 (1984); Kidde, Inc., 284 NLRB 78 (1987); Clin-ton Food 4 Less, 288 NLRB 597 (1988); Abbey's Transpor-tation Services, 284 NLRB 698, 699±700 (1987).General President Lucassen did discharge some employeesbefore the October 1991 UBCJA conference. He discharged
Fred Purifoy on July 10, 1991. He discharged Richard Cox
in May 1991 after Cox announced that he was going to run
against incumbent board member, Fred Carter. Lucassen also
fired his assistant, Jim Davis. Lucassen testified that he
wasn't getting any value out of Davis. He testified that Davis
was more and more involved in politics on ``Whitey's'' side.When Lucassen terminated 13 of the alleged discrimi-natees after the UBCJA October 1991 convention, he also
fired Allen Howe from the UBCJA legislative department
because Howe was working for the Rogers candidacy.General Counsel argued that Respondent failed to dis-charge all the representatives that opposed President
Lucassen citing General Counsel's Exhibit 54. That exhibit
which was available to Respondent, contained some of the
responses received in answer to a telephone survey. Jose
Collado, who was shown to be a representative in the voter
eligibility list (G.C. Exh. 27), was shown to have responded
no, he did not support Lucassen. Counsel for General Coun-
sel pointed out that General Counsel's Exhibit 54 was only
a partial showing of the results of the telephone survey in
view of the administrative law judge refusing to grant his re-
quest for production of the entire document.The parties stipulated to an election by the NLRB. TheCRF prevailed during that election. The NLRB certified CRF
as collective-bargaining representative of the representatives
to the general president and, by a letter signed by Floyd
Doolittle, the CRF called a meeting in Atlanta on February
15, 1992.The February 1992 CRF meeting was held in Atlanta. Asshown above, several representatives protested the holding of
the meeting. I.L. Bowling presided over that meeting and

a negotiating committee was elected.General President Lucassen denied that CRF activities hadanything to do with the discharge of any of the representa-
tives. He testified that he discharged each of the alleged
discriminatees because of disloyalty.Lucassen testified regarding the heated contest for generalpresident during the UBCJA 1991 convention and events that
occurred during the period before that election.The UBCJA has a general executive board made up of thegeneral president, first vice president, second vice president,
general secretary, general treasurer, and one board member
from each of the Union's 10 districts.Because of problems in the general executive board which,according to Lucassen, involved John S. ``Whitey'' Rogers'
desire to become general president, there was a serious split
in the general executive board during 1990. Two of the gen-
eral executive board members filed suit against General
President Lucassen, a former general president, the current
and a retired UBCJA Comptroller, and the UBCJA general
counsel. Executive board meetings eventually became an al-
most even split with seven votes on each side requiring a
vote by the general president to resolve issues.Whitey Rogers announced his candidacy for general presi-dent in November 1990. His team of candidates included
himself and six other members of the general executive
Board including the Second Vice President Jack McMillan;
Thomas Hanahan, third district board member; Wayne
Pierce; E. Jimmy Jones, fourth district board member; Gene
Shoehigh, fifth district board member; and E. Louis Heath,
eighth district board member. Whitey Rogers was the general
secretary.Dick Cox ran for Sixth District board member position onthe Whitey Rogers team. Cox opposed the sitting Board
Member Fred Carter and Fred Purifoy who also ran for that
position.Respondent argued that it discharged all the allegeddiscriminatees because it was reported to General President
Lucassen that each of them had engaged in activity disloyal
to the president. Respondent cited Finnegan v. Leu, 456 U.S.431 (1982). Respondent argued that General President Luca-
ssen believed the reports of disloyalty were accurate.
Wyman-Gordon Co. v. NLRB, 654 F.2d 134, 142 (1st Cir.1981), and cases cited therein.However, neither Finnnegan v. Leu, supra nor Wyman-Gordon Co., supra, establishes that the general presidentmay, any more than any other employer, take action against
employees because of protected activity on the contention
that it was reported to him that they were disloyal. When it
is alleged that an employee was discharged because of pro-
tected activity, there arises a question of motivation behind
the discharge and, in that light, I must question whether Gen-
eral Counsel proved a prima facie case. If so, then I must
examine whether Respondent proved the employee would
have been discharged in the absence of protected activity.
Additionally, there may be a question of pretext. WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982); NLRB v. Transpor-tation Management Corp., 462 U.S. 393 (1983); NorthportHealth Services, v. NLRB, 961 F.2d 1547 (11th Cir. 1992); 563CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)Control Services, 305 NLRB 435 (1991); and Goldtex, 309NLRB 158 (1992), which was cited by Respondent.FindingsAs mentioned above, during the fall of 1991 Respondenthad gone through at least two previous campaigns to orga-
nize its representatives. Neither of the two previous cam-
paigns had been successful and the more recent campaign,
the 1988 campaign, had resulted in the representatives' with-
drawing their petition. There was no showing that Respond-
ent had reason to believe the 1991 campaign would be suc-
cessful. Nevertheless, Respondent's highest officials had
demonstrated concern and opposition to organization of the
representatives. As shown above General President Lucassen
wrote all representatives about the actions of the organizers
in 1988. In 1989 First General Vice President Sooter told
two Representatives, one of whom was the same representa-
tive interrogated by Willard Masters, to not associate with
Fred Purifoy because Purifoy was connected with CRF orga-
nizing activity.There was evidence of activity violative of Section 8(a)(1)and (2) and writings and comments by Respondent's top offi-
cers, including Sigurd Lucassen and Dean Sooter, which il-
lustrated Respondent's anti-CRF animus. For example, as
shown above, I credit testimony of Supervisor Ed Hahn's
comment that General President Lucassen had told him that
Tom Hohman had signed a ``God damn'' authorization card
and First Vice President Dean Sooter cautioned Mark Mullen
about associating with Fred Purifoy because Purifoy sup-
ported CRF.First Vice President Dean Sooter testified about Respond-ent having good relations with seven other unions. Record
evidence illustrated that Respondent's top management feels
that a special relationship exists between the general presi-dent and representatives of the general president. Regardless
of the relationship between Respondent and other unions, a
different relationship may exist as to a union of the rep-
resentatives. I find that the credited evidence reflects that a
unique relationship does exist between the general president
and the representatives and I am convinced that credited tes-
timony proved that Respondent's management was opposed
to an independent union representing the representatives.I find, on the basis of credited evidence, that Respondentwas fully aware of the information contained in all letters de-
livered to Respondent before the October 15 discharges.
Unrebutted testimony of Floyd Doolittle, which I credit,
showed that the October 8 demand for recognition letter was
given to Respondent's attorney. On October 9, Doolittle hand
delivered two letters (one an amended version of the other)
to General President Lucassen's secretary. I find that evi-
dences established Respondent's knowledge of the contents
of those letters. Additionally, I find that the record estab-
lished knowledge on the part of Respondent, of Fred
Purifoy's attendance at the July 6, 1991 CRF meeting. Re-
spondent learned of Purifoy's attendance shortly after the
meeting on July 6, when supervisor and agent, Edgar Fields,
was told of which Representatives attended the CRF meeting.
Pinkerton's Inc., 295 NLRB 538 (1989); Darbar Indian Res-taurant, 288 NLRB 545 (1988); NTA Graphics, 303 NLRB801 (1991); Respond First Aid, 299 NLRB 167 (1990).The four alleged discriminatees that were not identified inthe second copy of the October 9 letter were Paul Cecil, Mi-chael Beckes, Lawrence Garcia, and Robert Mergner. Garciawas given a CRF campaign button during the UBCJA con-
vention while General President Lucassen was standing a
few feet away according to the credited testimony of Floyd
Doolittle. President Lucassen admitted that he was aware of
Michael Beckes' support for CRF. Of those discharged on
October 15, only as to Paul Cecil was there no showing that
Respondent had any basis to believe he supported CRF.Robert Mergner, who was discharged on October 18, likePaul Cecil, was not shown to have engaged in CRF activity
and there was no showing that Respondent believed Mergner
was involved with CRF.It was not until October 8, 1991, during the UBCJA con-vention, that Respondent first learned there may be more to
the 1991 CRF campaign than there was to the campaigns
during 1973 and 1988. On that date Respondent's attorney
was given CRF's demand for recognition on its assertion that
a majority of the Representatives had signed authorization
cards. Within 1 week many of the CRF supporters, including
its two highest ranking officers, were discharged.Supervisory QuestionRespondent admitted some of the General Counsel's su-pervisory allegations and denied others. It denied that Edgar
Fields was a supervisor.Floyd Doolittle testified that he received a letter fromInternational President Lucassen regarding a change in his
supervisor:To: Wayman Bell, Floyd Doolittle, Ed Fortson, Syl-vester Hicks, Paul Pinckard, H. M. Rowe, Robert
WoodsonFrom: Sigurd Lucassen, General President
To: Southern States Organizing Director
Date: December 1, 1989Please be advised that effective immediately, EdgarFields is assuming the position of Director of Southern
States Organizing Office. You will be working under
his direction and will take your daily direction and su-
pervision from him as Southern States Organizing Of-
fice Director. I know that each of you will give him
your fullest cooperation in our continuing effort to or-
ganize and better our standard of living for all workers
in the South.Doolittle testified regarding his relationship with EdgarFields that Fields ``assigned me to organizing campaigns. He
assigned me to survey plants for the purpose of finding out
whether we could organize them. He assigned me to nego-
tiate contracts for local unions and perform general organiz-
ing and service functions.'' Doolittle testified that Fields ap-
proved his vacations, that Fields had the authority to deny
his vacation requests, and that Fields had done so on one oc-casion. After talking with Doolittle, Fields called back and
approved Doolittle's vacation request on that occasion. On
cross-examination Doolittle testified that the normal proce-
dure for requesting vacation time is for him to send a letter
to the general president, attention Michael Fishman, and to
send a copy of that letter to Edgar Fields. Subsequently, he
received a letter from Edgar Fields approving his requested
vacation. Michael Fishman, director of organization, usually
wrote Doolittle in response to his letters requesting vacation,
that Doolittle's request meets with his approval as long as 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Doolittle does not have conflicting assignments during therequested time.Larry Wyatt testified that he has been a representative for14 years. His supervisor is Southern States Organizing Direc-
tor Edgar Fields. Wyatt testified that Fields' duties include:... he's given [Wyatt] assignments, organizing targets,
he's granted time off, he comes in on campaigns now
and assists giving campaign directions.Wyatt has taken potential organizing targets to Fields andFields has given him directions to check out targets before
first checking with anyone else in supervision or manage-
ment.Respondent offered into evidence a policy statement fromthe general president for UBCJA organizer/representatives,
dated June 1, 1984. That document specified that Regional
Directors may employ temporary organizers for a 30-day pe-
riod subject to renewal with the approval of the Director of
organization. It also states that organizer/representatives work
under the immediate supervision of the Regional Directors
even though they may receive assignments from the director
of organization, the general president, or any other UBCJA
assignment official.Edgar Fields was not included on the Excelsior list whichRespondent presented to the NLRB as its representation of
all employees included in the bargaining unit.Edward Fortson testified that Fields was his supervisor andthat Fields supervised around seven or eight people in 1991.
Fortson received most of his assignments directly from
Fields. He testified that in addition to giving assignments to
his representatives, Fields assisted the representatives with
organizing campaigns and helped the representatives get
whatever they needed to organize and maintain records on
the campaigns. Fortson would tell Fields of occasions when
he was contacted by employees asking that the Union orga-
nize their facility. Fields would then tell Fortson whether he
should or should not try to organize that facility. Fields
would sometimes tell Fortson whether to proceed with a par-
ticular requested campaign without first checking with any-
one else in supervision or management.General Counsel argued that Fields was a supervisor citingNLRB v. Porta Systems Corp., 625 F.2d 399 (2d Cir. 1980).I find that the record evidence proved that Edgar Fieldswas a supervisor at material times. Sunnyside Home Care,308 NLRB 346 (1992); Control Services, 305 NLRB 435 fn.3 (1991).A. Floyd DoolittleFloyd Doolittle started working for Respondent in 1979.Doolittle, as well as all the other alleged dischargees, was a
representative to the general president. Doolittle's job was
that of special service representative. He was stationed in At-
lanta and he described his job duties as organizing the unor-
ganized and servicing the local unions that were already or-
ganized.As shown above Doolittle was involved in both recentCRF campaigns. He was one of four representatives that at-
tended the 1988±1989 campaign hearing at the Atlanta Re-
gional Office of the NLRB.During the 1991 campaign Doolittle was electedsecretary/treasurer of CRF. He attended the first CRF meet-
ing in Atlanta on July 6 and he attended the daily meetingsat Atlantic City immediately before and during the UBCJAconvention.Doolittle's name was at the top of the list of representa-tives supporting CRF which was mailed to General President
Lucassen on July 12, 1991. He and I.L. Bowling signed that

letter as officers of CRF.Doolittle filed the representation petition on behalf of CRFwith the NLRB on September 26, 1991.CRF made a demand for recognition by letter dated Octo-ber 8, 1991. On October 9, during the UBCJA convention,
Doolittle hand delivered a letter to the office of the general
president which listed a number of representatives, including
Doolittle, that supported CRF. He was asked by a secretary
of the general president for another copy of that letter.On October 15 Doolittle wrote the general president inconfirmation of a phone conversation during which Doolittle
told UBCJA that he and I.L. Bowling had been subpoenaed

to appear at the representation case hearing on CRF's peti-
tion. That hearing was scheduled for October 17 in Atlanta.As shown above, Doolittle was one of the representativesfired by letter dated October 15. He testified that he has
never received a reason why he was discharged, but at the
representation case hearing the CRF attorney was told by the
attorney for Respondent that, if asked, Bowling and Doolittle
would be told that they were being fired because of political
activity at the UBCJA convention.General President Lucassen gave a different reason why hedischarged Doolittle. He testified that he fired Doolittle be-
cause Doolittle was not supporting Lucassen's team.
Lucassen reached that conclusion when he learned that Doo-
little had asked to have his Local's date changed for the elec-
tion of a delegate to the UBCJA convention.Lucassen also testified that Doolittle did not particularlylike Bill Nipper and was not in favor of Nipper's candidacy
to the Executive Board.Bill Johnson, financial treasurer of Local 221-T inElberton, Georgia, was called by Respondent. Johnson of-
fered testimony in support of the alleged basis for Doolittle's
discharge. He recalled that Floyd Doolittle was formerly as-
signed to assist Local 221-T. Doolittle transferred his mem-
bership to Local 221-T around June 1990. Johnson testified
that Doolittle told him that he was transferring his member-
ship in order to run for a delegate to the 1991 UBCJA con-
vention. Eventually Bill Johnson decided to run for that dele-
gate position himself and Johnson was the only candidate
nominated for the position. Despite Doolittle's admitted in-
tention to run, Doolittle was never nominated.Bill Johnson testified regarding changing the date of theElberton Local's meeting to elect a delegate to the conven-
tion. After mailing the notices of the meeting to vote for del-
egate, Johnson received a phone call from Floyd Doolittle.
Doolittle had been transferred away from Elberton. Despite
his transfer, Doolittle remained a member of the Elberton
Local. Johnson testified that Doolittle asked Johnson to
change the meeting date in order to enable Doolittle to be
at the meeting.Johnson did mail another notice changing the date of themeeting. Doolittle was unable to attend the meeting.After the meeting, Doolittle phoned Johnson and askedhow the vote went. Johnson testified that he was the only
candidate nominated and Johnson was elected delegate to the
UBCJA convention. 565CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)Bill Johnson testified that he was wearing a Bill Nipperbutton at the convention and Floyd Doolittle commented to
him that Nipper would not make a good union man.Steve Herring, assistant to the executive secretary of theSouthern Industrial Council of the United Brotherhood of
Carpenters, testified that he was assigned to service Local
221-T in Elberton, Georgia, after Floyd Doolittle had been
reassigned. Herring asked the Local to set its meeting on a
different date each monthÐthe third WednesdayÐto accom-
modate his schedule. Bill Johnson phoned Herring and told
Herring that he may have messed up but he had sent out no-
tices changing the date of the meeting to elect a delegate to
the UBCJA convention after Floyd Doolittle had asked him
to change the date. Herring told him not to worry that they
would take care of the matter. Herring had notices sent out
to Local members, changing the election meeting back to the
original date.Herring testified that Johnson had asked him on severaloccasions if he was to listen to Floyd Doolittle or to Herring
regarding conducting Local business. Herring explained that
since Doolittle had been transferred, that Herring was now
servicing the Local and that Doolittle was nothing more than
a member as far as Johnson should be concerned.Steve Herring testified that Bill Johnson told him duringthe UBCJA convention, that Floyd Doolittle had said to him
that Bill Nipper was not being a union type person. Herring
passed that information on to his boss, Ray White.Ray White, executive secretary of Southern Council of In-dustrial Workers, testified that Steve Herring complained
during several phone calls during the spring of 1991, of
Floyd Doolittle interfering in Local 221-T business. White
wrote General President Lucassen regarding the matter on
May 29, 1991, and White enclosed Steve Herring's May 28
letter to him regarding Doolittle creating problems for Local
221-T.White testified that during the UBCJA convention, Herringreported to him that he had heard from Bill Johnson that
Floyd Doolittle had made a comment about Bill Nipper.On cross-examination White admitted that he was relievedfrom his position of executive secretary of Southern Council
in 1979 after Floyd Doolittle alleged that White had engaged
in misconduct and dishonesty.On rebuttal Floyd Doolittle testified that Bill Johnson firstphoned and questioned Doolittle about Johnson's responsibil-
ities regarding electing a delegate to the UBCJA convention.
Johnson had received the call to convention from the
UBCJA. Doolittle recalled that conversation occurred in
March 1991. Doolittle told Johnson what should be included
on the meeting notice but he explained to Johnson that he
may receive something from Ray White, secretary/treasurer
of the Southern Council.Subsequently, on April 22, Bill Johnson mailed a copy ofa meeting notice to Floyd Doolittle. That notice set the meet-
ing for June 25 for the purpose of nominating and electing
local officers and for the purpose of electing a delegate to
the UBCJA convention. Johnson hand wrote the following
note on that draft of meeting notice: ``Floyd. I have not re-
ceived any letters from Ray White.'' The second page of
Johnson's April 22 mailing to Doolittle was a copy of a bal-
lot to elect the executive secretary of the Southern Council,
Ray White, as a delegate to the UBCJA convention. Johnson
had written a note to Doolittle on that ballot copy, ``Whatis this for.'' Doolittle explained to Johnson that the ballotcopy represented a ballot to elect Ray White to the UBCJA
convention.Following that, Doolittle received a postcard from thelocal setting a special meeting to elect a delegate to the
UBCJA convention, on June 18, 1991. The postcard was
mailed on May 13. Doolittle and Johnson talked about that
postcard. Johnson told Doolittle that Steve Herring had
mailed the postcards to him for him to mail to the members
of the Local and that Herring had changed the meeting date.
Doolittle testified that Johnson was upset about Herring mail-
ing the postcards to Johnson for mailing to the members,
over Herring changing the meeting date and because Johnson
was unable to include on the postcards the fact that the meet-
ing was to also include nomination and election of officers
for the Local.Johnson told Doolittle that the meeting date for local meet-ings could not change without a vote of the Local and that
even though the postcards had been mailed, he was going to
go ahead and mail his meeting notice to meet on June 25
for the election of officers and a delegate to the convention.Doolittle testified that he then asked Johnson that if youare going to change the date of the meeting, put it on June
24 so that I can attend the meeting. Johnson replied, ``No,
we've had it set for the 25th and that's our regular meeting
date and that's where we're going to leave it.'' Doolittle
could not attend on either June 18 or 25 because of a
planned vacation and assignments after the vacation.Doolittle did receive a letter from Johnson postmarkedMay 20, 1991. That letter contained the meeting notice that
had been previously mailed to Doolittle announcing the
meeting for election of officers and a delegate:Dear Member:In regard to the meeting the Southern Council hascalled for the purpose of nominating and electing our
delegate on Tuesday June 18, 1991 is a mistake on
their part. Our meeting dates have been and will remain
on the fourth Tuesday of the month until we vote to
change it.Thank you,William E. JohnsonFinancial SecretaryJohnson told Doolittle that he already had the notices ofthe June 25 meeting in envelopes ready for mailing when he
received the postcards from Steve Herring setting the meet-
ing on June 18.Doolittle then received a letter postmarked in Jackson,Mississippi, with the Southern Council of Industrial Workers
return address. May 24 was the date of the postmark. The
cover letter in that envelope read:May 24, 1991To: All members of Local Union 221TFrom: Recording SecretaryYou recently received a post card notifying you of aspecial called meeting set for June 18, 1991 at Local
Union 221T's union hall. After that notification you re-
ceived an unauthorized letter at the direction of Floyd
Doolittle to change the meeting from June 18, 1991 to
June 25, 1991. You are hereby again notified that the 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
first notification of June 18, 1991 is correct. Youshould make arrangements to be in attendance on the
evening of June 18, 1991 at 7:00 p.m. at Local Union
221T union hall to nominate and elect your local's del-
egate('s) to the UBC Convention.Doolittle was called to Washington to meet with the gen-eral president regarding the changed meeting dates. Doolittle
met with Mike Fishman and General President Lucassen.
Lucassen told Doolittle that he did not have time for that sort
of thing and Doolittle responded that he did not have time
either, that he had a July 3 election in Charlotte, North Caro-
lina. Lucassen then asked for Doolittle's support on a pro-
gram he was starting and Doolittle told him that he would
be glad to support the program. Lucassen told Doolittle to
work with the Southern Council next time to avoid similar
problems. Doolittle met with the general president before any
CRF activity during 1991.Representative James Sala testified that he assisted in reg-istration of delegates at the 1991 UBCJA convention. James
Sala testified that he saw I.L. Bowling at the convention

with Floyd Doolittle and they asked Sala to sign a CRF au-
thorization card. As shown below under I.L. Bowling, Sala

noticed that I.L. Bowling had both a large CRF button and

a small Whitey Rogers pin. Sala testified that he did not see
Floyd Doolittle wearing a political button or pin.As shown under ``I.L. Bowling,'' I do not credit Sala's
testimony that Bowling was wearing a Whitey Rogers pin.
I credit the testimony of Floyd Doolittle to the contrary.I credit the testimony of Floyd Doolittle. I was impressedwith his demeanor which was good during both direct and
cross-examination. As mentioned above, the record includes
copies of mail from Bill Johnson to Doolittle, and other mail
from the Southern Council, which fully support Doolittle's
version of events and tend to discredit conflicting testimony
from Steve Herring, Bill Johnson, and Ray White. I was not
impressed with the demeanor of either Herring, Johnson, or
White. White admittedly had a basis to dislike Doolittle, hav-
ing been removed from his position of executive secretary of
Southern Council in 1979 because of allegations from Floyd
Doolittle that White had engaged in misconduct and dishon-
esty.I specifically discredit Johnson's testimony. I creditDoolittle's testimony that Johnson asked Doolittle for assist-
ance in handling the UBCJA convention delegate process
and for assistance in selecting candidates at the UBCJA con-
vention. Doolittle agreed to help. At the convention, Doolittle
asked Johnson if he had his list of candidates. Johnson indi-
cated that he could handle the voting and would not need as-
sistance. Johnson then asked Doolittle about Bill Nipper who
was running for executive board member on the Lucassen
ticket. Doolittle replied that he had known Bill Nipper for a
long time but that Nipper had not signed a CRF authorization
card. Doolittle denied that he ever told Johnson that Nipper
was not a good union man.The record included a statement by attorney for the allegeddiscriminatees, along with testimony by Bill Johnson on
cross, that Attorney Roger Doolittle had tried to talk with
Bill Johnson during a recess in the hearing in this matter and
that Ray White had intervened. After the attorney asked
Johnson to talk with him he told Johnson that Johnson was
not required to talk but he would appreciate Johnson talkingto him. At that point Ray White would not leave. AttorneyRoger Doolittle then complained to the administrative law
judge regarding Ray White's conduct. Attorney Doolittle
then returned to the hall and Bill Johnson was talking with
Steve Herring. Bill Johnson then told Attorney Doolittle that
he no longer wished to discuss anything with him.Respondent Attorney Glenn Fine spoke on the record say-ing that he did not know the names of all the witnesses but
when he was returning to the courtroom from the bathroom,
``they were standing there talking and discussing whether the
witness had to talk to Mr. Doolittle, and I said I don't want
to get involved, he can talk with him if he wants. He doesn't
have to talk to him, if he doesn't want.''There was no explanation offered as to why Ray White,or his assistant, Steve Herring, involved themselves with
whether Bill Johnson from Local 221-T should not talk with
an attorney in these proceedings.In view of the full record and my observation of de-meanor, I do not credit testimony of Bill Johnson, Steve Her-
ring, or Ray White.Respondent argued in its brief that the record illustratedthat Floyd Doolittle tried to reschedule a local election of
delegates so that Doolittle could run against a pro-Lucassen
delegate.I find no credited evidence in the record supporting Re-spondent's contention. There was no showing that during
May and June 1991, when the meeting to elect a delegate to
the UBCJA convention was discussed and held, that Bill
Johnson was a pro-Lucassen candidate. Nor was there any
evidence to show that Doolittle opposed General President
Lucassen.On October 17, Respondent's attorney during the represen-tation hearing, told Roger Doolittle that I.L. Bowling and

Floyd Doolittle, 2 officers of CRF, were among 13 represent-
atives that had been discharged. The attorney said that if
asked Bowling and Floyd Doolittle could be told that they
were discharged because of political activity at the UBCJA
convention.General President Lucassen testified that he fired Doolittlebecause Doolittle was not supporting Lucassen's team.
Lucassen reached that conclusion when he learned that Doo-
little had asked to have his Local's date changed for the elec-
tion of a delegate to the UBCJA convention.Lucassen said that it would have been all right for Doo-little to run for a delegate position provided there was no op-
position. Lucassen called Doolittle into his office and Doo-
little admitted asking to have the election date changed.I find that the credited evidence shows that Doolittle didmake a request that the election of delegate meeting date be
changed to June 24, but that request had nothing to do with
several changes of that meeting between June 18 and 25. I
specifically discredit any evidence that Doolittle interfered
with the meeting date. Moreover contrary to the testimony of
General President Lucassen, there was no showing that Doo-
little did anything, including his suggesting a different meet-
ing date for his Local, which would show that he opposed
Lucassen's team.The record supports General Counsel's contention that Re-spondent's discharge of Floyd Doolittle was caused by
Doolittle's CRF activities. The record shows that Respondent
opposed CRF's organizational activities; Doolittle was one of
the primary players in CRF and the timing of Respondent's 567CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)discharge of Doolittle illustrates a connection between thetwo events (i.e., Doolittle's discharge and the climax of the
CRF campaign). I specifically discredit testimony by General
President Lucassen that he did not know about letters from
Doolittle and CRF delivered to Lucassen's office during the
convention. The letters from CRF were delivered to Re-
spondent's attorney and to Lucassen's secretary, Sue Dillon.
The undisputed testimony of Floyd Doolittle shows that
Lucassen's secretary, Sue Dillon, came back and asked him
for a second copy of the letter.I have also considered that the discharge letters includingthose to Doolittle and Bowling, were written and signed by
President Lucassen, on the very day that Doolittle called the
general office and told them of his subpoena to testify in the
representation case hearing at the NLRB. Doolittle was the
CRF officer that had filed the representation case petition.Then, Respondent first informed Doolittle and Bowling oftheir discharge, through the CRF attorney, at the representa-
tion case hearing in the NLRB office.As shown above, Respondent gave varying reasons for itsdischarge of Floyd Doolittle. The evidence is unrebutted that
Respondent's attorney told Attorney Roger Doolittle that if
they asked, Doolittle and Bowling could be told they were
fired for political activity at the UBCJA convention. How-
ever, when he testified in these proceedings, General Presi-
dent Lucassen said he discharged Doolittle because Doolittle
was not supporting Lucassen's team.Additionally, as shown below, I credit testimony of Mi-chael Beckes, that General President Lucassen refused to
continue Beckes' medical insurance. Beckes talked to
Lucassen as to why his insurance was discontinued and
Lucassen told him that he could not continue Beckes' insur-
ance because that would impact on the other general reps
who were part of that discharge and that election with the
organizers program.I find that General Counsel proved a prima facie case ofdischarge. Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982);
NLRB v. Transportation Management Corp., 462 U.S. 393(1983).Respondent argued that Doolittle would have been dis-charged in the absence of his protected activities. As to Doo-
little and the other alleged discriminatees, Respondent con-
tended that President Lucassen acted on the basis of a sincere
belief that Doolittle was disloyal to Lucassen. Counsel for
General Counsel argued that Respondent has the burden of
proving more than reasonable cause to believe that the dis-
charged representatives engaged in conduct that was disloyal.
He argued that Respondent has the burden, once a prima
facie case is proved, to prove that the particular Representa-
tive engaged in the conduct alleged by Respondent and that
would have resulted in discharge absent protected activities.
New Jersey Bell Telephone Co., 308 NLRB 277, 278±279(1992); Hyatt Hotels Corp., 296 NLRB 259, 260 (1989); cf.Finnegan v. Leu, 456 U.S. 431 (1982).I find that regardless of whether I consider whether Presi-dent Lucassen had a sincere belief of disloyalty or whether
I apply the test recommended by General Counsel, the result
would be the same. The evidence shows that Respondent en-
gaged in pretext to discharge Doolittle. In that regard, the
testimony of General President Lucassen regarding Floyd
Doolittle does not square with other evidence in the record.He contended that he discharged Doolittle because he did notsupport Lucassen. The record shows that is true only to the
extend that Doolittle did not support anyone. He, along with
the CRF of which he was the most visible supporter, took
a position of not getting involved in politics. The record il-
lustrated that Lucassen's position regarding the discharge of
Doolittle was contrary to positions he took regarding other
representatives. Other representatives were told that it was
not necessary to support Lucassen. Instead employees that
spoke out against Lucassen were told to take no position.For example, as shown below, Fred Carter called MarkMullen in twice in 1991 and sought Mullen's agreement that
he would not continue making derogatory remarks about the
general officers, including Sig Lucassen and Mike Fishman.
Mullen was not told that he was required to support the
Lucassen slate. Instead he was cautioned to stop making de-
rogatory comments about general officers and employees.
The record shows that other UBCJA employees were in-
structed to avoid supporting candidates opposed to Lucassen.
No one else was told that they had been or may be dis-
charged because they did not, or would not, support
Lucassen.The credited record shows that General President Lucassentold Representative Paul Cecil that he didn't have to be out
supporting Lucassen but Cecil was cautioned not to oppose
Lucassen. Paul Cecil admitted meeting with General Presi-
dent Lucassen in October 1990. He admitted that Lucassen
said to him that ``he didn't mind if [Cecil] wasn't out beat-
ing the band for him, but don'tÐdon't oppose him.''Respondent even admitted in its brief that PresidentLucassen did not necessarily expect representatives affirma-
tively to support his candidacy; neutrality in the campaign
was acceptable.In view of the above, it is clear and I find, that Respond-ent did not have a policy or practice of disciplining rep-
resentatives for failure to support the general president. The
evidence does show that Respondent disciplined some em-
ployees that were not alleged as discriminatees in this action,
because they actively opposed the general president. I find
that Respondent treated Floyd Doolittle disparately by apply-
ing a unique standard to Doolittle. He alone was expected to
openly support Lucassen.Respondent, in its brief, argued that Doolittle demonstrateddisloyalty by opposing a pro-Lucassen candidate for Local
221-T delegate to the UBCJA convention. It was in that con-
text, according to Respondent, that Doolittle tried to change
the date of the local meeting.The evidence, however, failed to show that Bill Johnsonsupported President Lucassen at any time before the Local
221-T election. Additionally, the record failed to show that
Floyd Doolittle did anything at any time, to show that he op-
posed President Lucassen. Finally, as to that point, the record
failed to show that Doolittle actively campaigned against
Johnson for the delegate position. All that was shown was
that Doolittle told Johnson that he had transferred his mem-
bership to Local 221-T in order to run for delegate to the
UBCJA convention. Doolittle was never nominated for that
position.As to changing the date of the meeting, PresidentLucassen testified that he concluded that Doolittle was not
supporting the Lucassen team when he learned that Doolittle
tried to change the date of the Local 221-T meeting. There 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
is nothing in the record which supports such a conclusion.Even if I should credit Bill Johnson's account of that occur-
rence, which I do not, there is no evidence to show that
Floyd Doolittle tried to change the date because he did not
support Lucassen. Moreover, President Lucassen called Doo-
little to Washington because of the problem regarding the
change in meeting dates, and Lucassen said nothing to show
that he was displeased because Doolittle was not supporting
the Lucassen team.I find that Respondent engaged in pretext in an effort tojustify its discharge of Doolittle. Northport Health Servicesv. NLRB, 961 F.2d 1547 (11th Cir. 1992); Control Services,305 NLRB 435 (1991).General President Lucassen testified that in addition toDoolittle not supporting Lucassen's ticket, Doolittle did not
particularly like Bill Nipper. I find that the credited record
failed to include evidence supporting that comment by
Lucassen. I discredited testimony from Bill Johnson that
Doolittle said that Nipper was not a good union man. Fourth
District Executive Board Member Bill Nipper testified that
he talked with Floyd Doolittle during the 1991 UBCJA con-
vention. Doolittle told him that he would like to support him
but did not think he could. Doolittle said, ``Jim and you haveboth been friends for years, but since Jimmy helped me get
my job, I feel somewhat obligated to him.'' Nipper replied
``Everyone is entitled to vote for who they choose.''I find that credited evidence failed to show that Doolittle``did not particularly like Bill Nipper,'' and there was no
showing that Doolittle did anything, other than his conversa-
tion with Nipper, to openly oppose Nipper's candidacy or to
openly support Nipper's rival.Additionally, none of the representatives discharged afterthe UBCJA convention were told of any specifics as to the
basis of their discharges. Doolittle and Bowling learned from
the CRF attorney that he had been told they were discharged
and if they asked for the reason they would be told it was
because of political activity at the convention. The record in-
cluding credited testimony of Floyd Doolittle, proved that
Doolittle did not engage in politics, other than his protected
CRF activity, at the convention.I find that the record does not support Respondent. I creditDoolittle's testimony. He presented good demeanor and he
appeared to respond candidly to questions on both direct and
cross. I specifically credit his testimony that he neither sup-
ported nor opposed Lucassen's reelection efforts. Doolittle
credibly testified that he maintained a neutral position be-
cause of the CRF campaign which was nonpolitical.I find that Respondent failed to prove that Doolittle wouldhave been discharged in the absence of his protected activi-
ties in support of CRF.B. I.L. Bowling
I.L. Bowling testified that he started working for Re-
spondent as a representative in October 1968. When dis-
charged Bowling worked under Director Edgar Fields.On March 29, 1989, Bowling received a special assign-ment from General President Lucassen. Bowling was as-
signed to the BE&K campaign under the direction of Willard
Masters. Bowling was directed to submit his weekly reports
to Masters and to work under Masters' direction.Bowling testified that Masters made assignments to himall over the southeast regarding the BE&K campaign.I.L. Bowling was active in three efforts to organize Re-
spondent's representatives. Those campaigns were in 1973,
1988, and 1991. As shown above Bowling was elected chair-
man of CRF in 1991.Bowling attended the 1991 UBCJA convention. He heldCRF meetings beginning with one on October 4 before the
convention opened. Twenty-five or 30 representatives at-
tended that meeting. Bowling presided over that meeting.After the convention started Bowling held daily CRFmeetings in the back of the convention area in the grand-
stands. Some 15 to 25 employees attended each of those
meetings. Bowling noticed management officials, including
Sig Lucassen, Dean Sooter, and Michael Fishman, in the
convention hall within sight while the CRF meetings were
being held.Bowling testified that CRF was nonpolitical. During theconvention Representative Jack Burns asked Bowling to per-
mit Joe Lia to speak to the CRF meeting. Bowling denied
Burns' request telling Burns that CRF had pledged not to be
political.As shown above Bowling was one of the representativesfired by letter dated October 15. He testified that he has
never received a reason why he was discharged but at the
representation case hearing the CRF attorney was told by the
attorney for Respondent that, if asked, Bowling and Doolittle
would be told that they were being fired because of political
activity at the UBCJA convention.The record supports General Counsel's contention that areason for Respondent's discharge of I.L. Bowling was

Bowling's CRF activities. The record shows that Respondent
opposed CRF's organizational activities; Bowling was one of
the primary players in that organizing campaign and the tim-
ing of Respondent's discharge of Bowling illustrates a con-
nection between the two events (i.e., Bowling's discharge
and the climax of the CRF campaign).As shown below and above under Floyd Doolittle, I credittestimony of Michael Beckes that General President
Lucassen refused to continue Beckes' medical insurance.
Beckes talked to Lucassen as to why his insurance was dis-
continued:I called Sig again and we had our conversation and thejest of the conversation was, he says, you know, Mike,
I thought about it. He says, I can't go through with the
deal. I said, hell, I've got your word on it. He said,
well, I can't do it, and I said why not. He says, because
if I give it to you, your hospitalization, it's going to im-
pact on the other general reps who were part of that
discharge and that election with the organizers program.Moreover, when Beckes phoned Lucassen after being dis-charged, he asked Lucassen what about the deal they had
that Beckes would retire after the first of 1992. Lucassen told
him that he had ``an entirely new executive board and they
have a new broom and they're going to sweep out everybody
who doesn't believe in their philosophy.''I find that General Counsel proved a prima facie case ofdischarge. Wright Line, supra; NLRB v. Transportation Man-agement Corp., supra.Respondent argued that Bowling would have been dis-charged in the absence of his protected activities.President Lucassen testified that he fired Bowling becauseBowling was not enthused about UBCJA organizing pro- 569CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)grams and had made derogatory remarks about them. Someof the locals where Bowling had worked asked to have him
transferred because he was ``bad mouthing'' the general of-
fice and programs Bowling was working on. Also Bowling
did all he could to head off the Georgia State Council vote
to elect a delegate to the convention because he knew that
a strong candidate for that office was Ed Lashley, an open
Lucassen supporter.As shown below, I specifically find that those alleged fac-tors did not contribute to Bowling's discharge. As to
Lucassen's contention that Bowling was discharged because
some of the locals where Bowling had worked had asked that
he be transferred because he was ``bad-mouthing'' the gen-
eral office, Larry Phillips, business representative in Augusta,
Georgia, testified that Dick Bowling was assigned to assist
him in March 1991. He and Bowling discussed UBCJA poli-
tics on several occasions and Bowling brought up the
UBCJA loans saying it was a conspiracy and a coverup.
Bowling said the loans were the problem of Patty Campbell
and Sig Lucassen. Phillips talked to Jim Sala and asked that
Bowling be reassigned because Phillips said he did not want
to be dragged into politics. Phillips told Sala what Bowling
was saying about the loans.Representative James Sala testified that Larry Phillips,business agent in Augusta, Georgia, had asked during the
spring or summer of 1991, that I.L. Bowling be transferred

away from Augusta because he was talking politics, regard-
ing supporting Whitey Rogers, with people in the Local. Sala
testified that he reported to Mike Fishman, the comments he
had received from Larry Phillips regarding Bowling.On rebuttal, Bowling admitted discussing the loans withLarry Phillips. Bowling denied that he told Phillips that the
loans were the problem of Pat Campbell and Sig Lucassen.
Bowling agreed with Phillips that Bowling had LM reports
from the Department of Labor. Bowling recalled that Phillips
asked Bowling for a copy of the reports.In consideration of the credibility of the above testimony,I note that while Jim Sala testified that Larry Phillips com-
plained that Bowling was talking politics regarding support-
ing Whitey Rogers, that did not accord with the testimony
of Larry Phillips. While Phillips testified that Bowling com-
plained about the bad loans made by UBCJA and he recalled
Bowling said those loans were the responsibility of Pat
Campbell and Sig Lucassen, Phillips said nothing about
Bowling campaigning for Whitey Rogers. Bowling also de-
nied that he campaigned for Rogers. I credit that testimony
of Bowling that he complained about the loans. I do not
credit the testimony of James Sala that Larry Phillips told
him that Bowling was supporting Whitey Rogers.Due to inconsistencies in the testimony of Phillips andSala, I do not credit their testimony. I credit the testimony
of Bowling that he did complain about the alleged bad loans
but did not support Whitey Rogers. I credit the testimony of
Bowling and discredit the testimony of James Sala to the ef-
fect that it was reported to him that Bowling was campaign-
ing for Whitey Rogers. Additionally, as shown below, I also
discredit the testimony of Sala that Bowling was wearing a
Whitey Rogers pin during the UBCJA convention. I credit
the testimony of Bowling, as well as that of Floyd Doolittle,
that Bowling did not wear a Whitey Rogers pin.James Sala testified that he saw I.L. Bowling at the 1991
UBCJA convention with Floyd Doolittle and they asked Salato sign a CRF authorization card. Sala did not see Doolittlewith a button or a pin but he noticed that I.L. Bowling had

both a large CRF button and a small Whitey Rogers pin
similar to the one Lawrence Garcia was wearing.During rebuttal testimony, Floyd Doolittle testified that hespent a great deal of time with I.L. Bowling during the

UBCJA convention and that he did not ever see Bowling
wearing a Whitey Rogers pin. Doolittle recalls that Bowling
wore a legislative improvement committee pin.Bowling denied that he wore a Whitey Rogers pin or but-ton during the UBCJA convention. Bowling testified from
pictures of himself at the UBCJA convention and identified
pins he was wearing as his 35-year UBCJA pin, a delegate
badge, an identification tie pin for entrance into the conven-
tion, a CRF pin, a CLIC pin and a plaque of names of cities
of UBCJA conventions he had attended. Bowling denied that
he ever wore a Whitey Rogers pin. I credit the testimony of
Bowling and Floyd Doolittle that Bowling did not wear a
Whitey Rogers pin.There was additional evidence regarding comments Bowl-ing made to Local employees. George Geiger, executive sec-
retary-business manager for the North Florida District Coun-
cil of Carpenters, testified that I.L. Bowling phoned and

asked him about a UBCJA loan on some land near Jackson-
ville. Bowling mentioned that there was $93 million in loans
and there had been a coverup. Bowling said they should put
``all their asses in jail.'' Some time later Geiger talked to Ed
Lashley. Lashley stated that Bowling had talked to him about
the UBCJA loans. Lashley said that he did not believe Bowl-
ing was on Sig's side.Geiger was unable to recall when the above conversationsoccurred. He could not recall whether the conversations oc-
curred during 1990, 1991, or when.Ed Lashley, business manager of the Carpenters Local inBrunswick, Georgia, testified that I.L. Bowling was as-

signed to assist him in the BE&K campaign during 1991.
During one conversation Bowling said that the current gen-
eral president and the one before him, Pat Campbell, had in-
vested several million dollars of the UBCJA money and had
lost it. Bowling said ``their asses should go to jail.'' A few
days later, Lashley talked to George Geiger about his con-
versation with Bowling. After that Lashley called the BE&K
coordinator Willard Masters and told Masters what Bowling
was saying. Masters told Lashley that he would take the mat-
ter to the general office.Subsequently, according to Lashley, on occasion while hewas in his office with Bowling, he overheard Bowling talk-
ing on the phone about the loans made by UBCJA. Lashley
testified that Bowling told him that he was going to support
Whitey Rogers. Bowling told Lashley that he could not sup-
port Lashley because his national politics were wrong.
Lashley was in favor of the Lucassen ticket. Bowling told
Lashley that Whitey Rogers would be the next general presi-
dent. Lashley also testified that he told Bowling he was sup-
porting Bill Nipper and Bowling told him that they did not
need that ``old son-of-a-bitch'' as board member.I.L. Bowling testified in rebuttal that he checked his re-
ports to UBCJA and the last time he worked in Brunswick,
Georgia, was in February 1990. Bowling testified that he did
not recall politics coming up during conversations with Ed
Lashley. He denied that he made comments to Lashley sup-
portive of Whitey Rogers. Bowling denied that he made 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
comments to Lashley critical of General President Lucassen.He admitted discussing loans made by UBCJA with Ed
Lashley and Bowling admitted that he was very concerned
about the loans because they came from the UBCJA general
fund which supports the pension fund. Bowling testified he
was nearing retirement and was concerned about his retire-
ment funds. He denied that he ever told Lashley that
Lucassen was responsible for the loans.Bowling also testified that copies of his personal reportsto UBCJA showed that he last worked on the BE&K cam-
paign during June 1990.Bowling testified that Lashley phoned him in August orSeptember 1991 and questioned Bowling as to who he was
supporting. Bowling told Lashley about the CRF and that
they had made a commitment to not support any candidate.Bowling denied that he ever told Ed Lashley that he didnot need Bill Nipper as a board member. He denied speaking
negatively about Nipper to Lashley.According to Bowling, he first learned that Whitey Rogerswas a candidate in November 1990.As to the above evidence, I am convinced that Bowlingdid complain that Respondent's officials were at fault in
loans advanced by UBCJA. I am convinced that Bowling
was not campaigning for Whitey Rogers. As shown above,
George Geiger, like Larry Phillips, recalled that Bowling
complained about the bad loans and Geiger recalled that Ed
Lashley told him that Bowling had complained to Lashley
about the loans. Geiger also recalled Lashley said that he did
not believe Bowling was on Sig's side.I was not impressed with Ed Lashley's testimony. UnlikeGeiger and Larry Phillips, Lashley testified that Bowling
openly supported Whitey Rogers for general president. I do
not credit that testimony which was rebutted by Bowling. I
discredit Lashley's testimony which was not supported by
credited testimony from Geiger as to what Bowling was say-
ing. I was not impressed with Lashley's demeanor. I do not
credit his testimony as to what Bowling allegedly said about
Bill Nipper.I credit Bowling's testimony that his records show that helast worked in Brunswick in February 1990, that he last
worked on the BE&K campaign in June 1990 and that he did
not discuss politics at that time. The record did not reflect
that before June 1990, it was well known among the rep-
resentatives to the general president, that Whitey Rogers
would run for general president. The evidence showed that
Rogers announced his candidacy in November 1990.I also credit Bowling's testimony that he told Ed Lashleyduring a August or September 1991, phone conversation
about the CRF and that they had made a commitment not to
support any candidate.As to the alleged bad loans made by UBCJA. There wasno dispute that it was rumored that some $93 million of
loans had gone bad. The record illustrated that UBCJA mem-
bers were discussing those loans and those discussions con-
tinued into the 1991 election campaigns.In regard to the Georgia State Council vote, I.L. Bowling
testified that he did not do anything to oppose a referendum
vote regarding a delegate to the UBCJA convention from the
Georgia State Council of Carpenters. I credit Bowling's testi-
mony in that regard.Lashley recalled that he told Willard Masters and othersthat Bowling was with the Whitey Rogers crowd during theUBCJA convention. Bowling denied that he was with aWhitey Rogers crowd during the convention.As to the above evidence, I credit the testimony of FloydDoolittle and I.L. Bowling. I do not credit Ed Lashley. I

find that Bowling did not wear a Rogers button or pin and
he was not with the Whitey Rogers crowd during the con-
vention.Moreover, General President Lucassen did not claim thathe relied on such evidence as to a basis for Bowling's dis-
charge.The above credited evidence shows that from early 1990,I.L. Bowling was critical of the loans made by UBCJA.

Due to the long lapse in time from the first reports to Re-
spondent that Bowling was making such comments, until his
discharge in October 1991, I am convinced that those reports
did not contribute to Bowling's discharge. I credit Bowling's
testimony that he last worked in Brunswick, Georgia, and he
last worked on the BE&K campaign early in 1990.As to contentions that Bowling was supporting WhiteyRogers, I specifically discredit that evidence as shown above.General President Lucassen said that Bowling was dis-charged because he was bad mouthing the general office. I
have determined that did not lead to Bowling's discharge, es-
pecially in view of the time factor. Comments that were sup-
ported by credited evidence involved the alleged bad loans
and Bowling was making those comments in early 1990. No
disciplinary action resulted until his discharge in October
1991.Lucassen also alleged that Bowling was discharged be-cause he tried to head off the Georgia State Council vote.
I specifically credited Bowling's testimony that he did no
such thing. There was no probative evidence supporting
Lucassen's claim.Finally Lucassen said he discharged Bowling because heopposed Ed Lashley and that Lashley was on the Lucassen
ticket. I find there was no credited evidence to support that
allegation. In fact I specifically credited Bowling's testimony
that, during an August or September 1991 phone conversa-
tion, he told Lashley that he was involved with CRF and
CRF had decided to avoid involvement in politics.In view of the above, I find that Respondent did not provethat it would have discharged I.L. Bowling in the absence

of his protected activities.C. Edward FortsonEdward Fortson testified that he was first employed by Re-spondent as an Industrial Organizing Representative in April
1973.Fortson attended the July 6 CRF meeting in Atlanta.Fortson had asked Gerrold Brown, a retired representative, to
attend the meeting, but the other representatives at the meet-
ing voted to not seat Brown. They voiced a desire to keep
the CRF out of politics and a fear that Brown would cause
some to question whether CRF was involved in politics.
When Brown was rejected, Fortson, along with Wanda Phil-
lips, walked out of the CRF meeting.After leaving the meeting, Fortson and Phillips visitedwith Gerrold Brown in a cafe. Then Fortson and Phillips
went by Edgar Fields' house. As shown above, I find that
Edgar Fields was a supervisor at material times.During their conversation, Fields asked Fortson and Phil-lips how the CRF meeting had gone. Fields asked how many 571CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)showed up at the meeting and Fortson told him. Fields askedif two Black representatives, Bob Woodson and Sylvester
Hicks, had shown up at the meeting. Fortson told Fields that
they had not made the meeting. Fortson named all the rep-
resentatives that attended the CRF meeting. He recalled nam-
ing eight representatives as those that attended and he spe-
cifically recalled that he named Fred Purifoy. Fortson re-
called that Edgar Fields told him, and Phillips, when they
talked on July 6, that he had already received a phone call
about the CRF meeting.Fortson was also involved in the 1989 CRF campaign.
After receiving his notice of termination dated October 15,1991, Fortson phoned Edgar Fields and asked why he had
been fired. Fields told Fortson that he did not know.Fortson testified that he has never been told why he wasfired.I find that General Counsel proved a prima facie case insupport of the discharge of Fortson. General Counsel proved
that Fortson's protected union activity was a reason for his
discharge. After the July 6 meeting when Fortson and Phil-
lips visited their supervisor, Edgar Fields, and were ques-
tioned about the CRF meeting, neither Fortson nor Phillips
appeared in correspondence from CRF until October 9, 1991.As shown above, Floyd Doolittle hand delivered a letterto General President Lucassen's secretary, Sue Dillon, on
October 9. Sue Dillon came to Doolittle and asked for an-
other copy of that letter. That letter contained a listing of
representatives that had authorized CRF to inform Lucassen
of their involvement with CRF. When Sue Dillon asked for
a second copy, Doolittle gave her a copy that had written in
the correct spelling of Tom Hohman's name and had four ad-
ditional representatives written in as authorizing CRF to
name them to Lucassen. Those four additional representatives
included Ed Fortson and Wanda Phillips.As shown below, I credit testimony of Michael Beckesthat during his discussion with General President Lucassen
about Lucassen changing his mind about granting continued
medical insurance to Beckes, Lucassen gave as a reason that
to grant the insurance would impact on the other representa-
tives who were discharged and were part of the organizing
activity.In an October 12 letter Fortson and Phillips were namedas members of the CRF organizing committee. Three days
later Fortson and Phillips were included in the 12 representa-
tives discharged by General President Lucassen. I find that
General Counsel proved a prima facie case. Wright Line,supra; NLRB v. Transportation Management Corp., supra.Respondent's General President Lucassen testified that hefired Fortson because Fortson supported Fred Purifoy in op-
position to the Lucassen candidate, Fred Carter, from the
Sixth District.Lucassen testified that on one occasion Fortson resignedbecause of personal problems. Lucassen called him into his
office and told him UBCJA would let him take some time
off to take care of his problems if he would not take early
retirement. Fortson took up that offer.President Lucassen admitted that Fortson was active in theCRF and had testified on behalf of the CRF during the 1988
campaign.Additionally, as shown above, on October 23, 1989, DeanSooter identified Fred Purifoy as being involved in organiz-
ing activity. Sooter told Mark Mullen that he should not betalking to Purifoy because Purifoy was involved in organiz-ing the representatives. Lucassen identified Fortson's support
of Purifoy as the reason Fortson was fired.Representative Jim Tudor testified that he often saw EdFortson sitting with Jim Osborne a District Council executive
secretary from Little Rock and with former representative
Fred Purifoy during the 1991 UBCJA convention. Tudor re-
ported to Johnny Ray Conklin. Conklin was chairman of the
SDF committeeÐSig, Dean, and Fred supporters.Ed Fortson admitted that he did sit with Fred Purifoy andJim Osborne during the convention. Fortson denied that he
wore any pin except the CRF pin and a ``CLIF'' pin, which
is a pin for the legislative branch of the UBCJA. Fortson de-
nied doing anything to support either candidate for general
president. Fortson testified that he told his supervisor, Edgar
Fields, that he was staying neutral. I found Fortson to be a
credible witness with good demeanor. I credit his testimony
that he did not support Purifoy or anyone else during the
1991 convention.In view of the above, I find that Respondent failed toprove that it would have discharged Fortson in the absence
of protected union activities.There was some evidence that Fortson supported WhiteyRogers. Because of Fortson's association with Osborne and
Purifoy, reports he had received and the fact that he did not
see Fortson at any of the support Lucassen's slate functions
that he attended, Representative Jim Tudor felt that Fortson
was a Whitey Rogers supporter. Tudor reported to Johnny
Ray Conklin how he felt about Fortson supporting Rogers.Fred Carter, general executive board member from theSixth District, testified that he saw Ed Fortson wearing botha Whitey Rogers button and a Cox button.I do not credit the above evidence that Fortson supportedWhitey Rogers. As shown above I credit Fortson's testimony
that he did not support anyone during the 1991 campaign.Moreover, despite the testimony of Tudor and Carter,which I do not credit, General President Lucassen testified
that Fortson was discharged by him because of Fortson's
support of Fred Purifoy. Lucassen did not mention other rea-
sons for Fortson's discharge. He did not testify that he relied
on evidence that Fortson supported Whitey Rogers.In that regard Respondent argued in its brief, that FredCarter observed Fortson associating with Fred Purifoy,
Wanda Phillips, and Jim Osborne.I find that testimony fails to establish that Fortson sup-ported Fred Purifoy in opposition to the Lucassen candidate,
Fred Carter, from the Sixth District. I cannot find that
Fortson demonstrated disloyalty to his general president by
``associating with,'' or sitting with Fred Purifoy, and others,
at the UBCJA convention.D. Wanda PhillipsAs shown above, Wanda Phillips with Ed Fortson, at-tended the July 6 CRF meeting in Atlanta. Fortson had asked
Gerrold Brown, a retired representative to attend the meeting,
but the other representatives at the meeting voted to not seat
Brown. They voiced a desire to keep the CRF out of politics
and a fear that Brown would cause some to question whether
CRF was involved in politics. When Brown was rejected,
Phillips, along with Fortson, walked out of the CRF meeting. 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
After leaving the meeting Fortson and Phillips visited withGerrold Brown in a cafe. Then Fortson and Phillips went by
Edgar Fields' house.During the conversation with Fields, he asked Fortson andPhillips how the CRF meeting had gone. Fields asked how
many showed up at the meeting and Fortson told him. Fields
asked if two Black representatives, Bob Woodson and Syl-
vester Hicks, had shown up at the meeting. Fortson told
Fields that they had not made the meeting. Fortson named
all the representatives that attended the CRF meeting.I find that General Counsel proved a prima facie case insupport of the discharge of Phillips. General Counsel proved
that Phillips' protected union activity was a reason for her
discharge. After the July 6 meeting when Fortson and Phil-
lips visited their supervisor, Edgar Fields, and were ques-
tioned about the CRF meeting, neither Fortson nor Phillips
appeared in correspondence from CRF until October 9, 1991.On that date Fortson and Phillips were shown as additionalrepresentatives that had authorized CRF to inform the gen-
eral president of their organizing activity. Floyd Doolittle
hand delivered a letter to General President Lucassen's sec-
retary, Sue Dillon, on October 9. Sue Dillon came to Doo-
little and asked for another copy of that letter. Doolittle gave
her a copy that had written in the correct spelling of
Hohman's name and had four additional names written in,
including Ed Fortson and Wanda Phillips.As shown above, in its October 12 letter to all representa-tives, CRF named Fortson and Phillips as members of the
CRF organizing committee. Three days after that letter and
6 days after Lucassen's secretary received two copies of
Doolittle's October 9 letter, Fortson and Phillips were dis-
charged by General President Lucassen.As shown below, I credit testimony of Michael Beckes,that during a phone conversation with General President
Lucassen, Lucassen told Beckes that he could not continue
Beckes' hospital insurance because that would impact on the
other representatives who were discharged and were part of
the organizing activity.The record supports a finding that General Counsel proveda prima facie case. Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); NLRB v. Transportation Management Corp., 462U.S. 393 (1983).Respondent's general president testified that he heard thatWanda Phillips opposed some members of his slate in 1991.
Specifically, he heard that she opposed First Vice President
Dean Sooter and she supported Fred Purifoy in his campaign
against Fred Carter. Both Sooter and Carter ran on the
Lucassen slate.Lucassen admitted that Wanda Phillips was listed on theCRF letterhead but he testified that made no difference in his
decision to discharge Phillips. That admission, which I credit
in view of the full record, conflicts with Lucassen's claim
that he did not see CRF letters during and after the UBCJA
convention, until he discharged Phillips and other representa-
tives on October 15. The full record shows that Wanda Phil-
lips had not been included in CRF letters before October 9,
1991. Those earlier letters are all in evidence and none show
Phillips until she, along with Ed Fortson and two others,
were written in as supporting CRF in the second copy of the
October 9, 1991 letter given to the general president's sec-
retary.There was evidence showing that Phillips opposed somemembers of Lucassen's slate. Respondent called Johnny Ray
Conklin, secretary-treasurer of the Missouri State Council.
Conklin asked for additional assistance in organizing activity
in Missouri in 1991. One of the representatives sent to him
was Wanda Phillips. Conklin eventually asked that Phillips
be removed because he felt she was not productive.Conklin testified that after Phillips arrived some of therepresentatives reported to him that she voiced opposition to
Dean Sooter and Fred Carter in the upcoming election. As
shown above, Conklin headed a support effort called SDF,
which worked for the election of Sig Lucassen, Dean Sooter,
and Fred Carter.Jim Tudor, one of the representatives who worked withWanda Phillips in Missouri, testified that he and Phillips dis-
cussed the general election around April 1991. Phillips asked
him where she could get one of the president's committee
pins like Tudor was wearing. That pin was passed out by the
committee to reelect General President Lucassen. Tudor told
Phillips that she could get one of the pins by contributing to
the campaign. Phillips told him that she was not going to
make any contribution to any committee and especially a
committee that had to do with the election of Dean Sooter
because he had chewed her out big time in a meeting. Phil-
lips said she may get fired because she did not make a con-
tribution and she wouldn't help Sooter in any way.Wanda Phillips denied that she told Tudor that she wouldnot make a contribution because of Dean Sooter. Phillips tes-
tified that Tudor showed her his president's committee pin
and said it cost $500. Tudor recommended that Phillips con-
tribute $500 as job security. Phillips testified that she told
Tudor that she didn't have the money. Tudor asked Phillips
would she wear it if he could get her one of the president's
committee pins. Phillips admitted that she replied that she
just did not have the money.Johnny Conklin testified that he frequently saw Phillips inthe company of Fred Purifoy and James Osborne, during the
UBCJA convention in October. He reported to Fred Carter
that from all the information he could gather, Wanda Phillips
was definitely a Rogers-Purifoy supporter.David Powers, an international representative for UBCJA,testified that he talked with Wanda Phillips and Ed Fortson
on the boardwalk in Atlantic City during the 1991 UBCJA
convention. While they were there, someone else came up
and started talking with Fortson but Powers and Phillips con-
tinued to talk together. Before Fortson turned to the other
conversation he explained that Phillips' credentials had been
messed up. Phillips told Powers that everybody in the Sixth
District received blazers and straw hats but she did not re-
ceive either the blazer or the hat. Powers told her to go see
Johnny Ray, that he had one for her. As Phillips and Powers
continued to talk, Phillips said to Powers, ``I'm not going to
vote for that God damn Dean Sooter.''Phillips denied making a comment that she was not goingto vote for Sooter.Ed Fortson testified that he did not hear Wanda Phillipsmake any comment about Dean Sooter while she was talking
with David Powers.Powers recalled telling others about Phillips' comment thatshe was not going to vote for Dean Sooter. He told Ronnie
Angell and Russell Ward. He believed that he also told John-
ny Ray Conklin. 573CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)In addition to evidence mentioned above regarding the rea-sons General President Lucassen gave for firing Phillips,
there was also evidence that Phillips supported Lucassen's
opponent during the 1991 election. Lucassen did not testify
that that evidence was used in his decision to discharge Phil-
lips.Ronald Angell, a representative of the general president,testified that he was in charge of security at the 1991
UBCJA convention. Angell testified that he noticed that
Wanda Phillips was wearing a Whitey Rogers campaign but-
ton when he saw her in the lobby of the hotel on Monday
night of the convention. On the second day of the convention
Angell saw Wanda Phillips in the bleachers of the conven-
tion center, with a white Whitey Rogers hat.Wanda Phillips denied that she wore a Whitey Rogers but-ton or that she had a Whitey Rogers hat at any time during
the convention.Angell testified that David Powers came to him during theconvention and told him that Wanda Phillips had said she
was not going to vote for that ``God damn Dean Sooter.''Ronald Angell testified that he reported all Phillips' ac-tions showing her support for Rogers and David Powers'
comments to him regarding Phillips, to Fred Carter. Fred
Carter is the UBCJA general executive board member from
the Sixth District. He ran for that position in 1991 on the
Lucassen slate.Fred Carter testified that Ron Angell and David Powers re-ported to him that Wanda Phillips said she would do nothing
to support Dean Sooter. Carter passed that information on to
Lucassen and Sooter.Carter testified that he saw Wanda Phillips wearing aWhitey Rogers button during the 1991 UBCJA convention.As shown above, Wanda Phillips denied wearing a WhiteyRogers button. She testified that a CRF button was the only
button she wore.Carter testified that Ron Angell and David Powers re-ported to him that Wanda Phillips said she would do nothing
to support Dean Sooter. Carter passed that information on to
Lucassen and Sooter.Representative to the General President Tudor testified thathe had received reports from Tim Burr that both Phillips and
Ed Fortson were making comments in support of Whitey
Rogers during the 1991 general election campaign. Tudor re-
ported to Johnny Ray Conklin what Phillips had said about
not supporting Dean Sooter.The above evidence does tend to show that Wanda Phillipsindicated opposition to Dean Sooter and support for Fred
Purifoy. President Lucassen testified that those two matters
caused him to discharge Phillips.I was not satisfied with Phillips' denial that she madecomments about not supporting Sooter. I found David Pow-
ers to be a credible witness and I credit his testimony that
Phillips told him that she would not vote for that ``God
damn Dean Sooter.'' I credit Powers' testimony that he re-
ported that comment to Ronnie Angell and, perhaps, to John-
ny Ray Conklin. I also credit the testimony of Lucassen that
he learned that Phillips opposed Dean Sooter and supported
Fred Purifoy against Fred Carter.As shown above, Fred Purifoy was considered to be aCRF organizer as early as 1989. Dean Sooter told Mark
Mullen not to associate with Purifoy because Purifoy was in-
volved in organizing for CRF.In addition to the confusion regarding Fred Purifoy be-cause Purifoy was both a political opponent of the Lucassen
ticket and closely connected with CRF, General President
Lucassen admitted that Wanda Phillips was listed on some
of the CRF letterhead. Actually Phillips was listed in CRFletters only on and after October 9, 1991Ðsome 6 days be-
fore she was discharged.As shown above, that admission by Lucassen that Phillipswas listed in CRF letters, tends to prove that he did see CRF
letters distributed during the UBCJA convention despite his
testimony to the contrary. Lucassen's admission tends to
prove that he was aware of Phillips' renewed CRF activity
at the time of her discharge.I find that the evidence supports Lucassen's testimony thatPhillips refused to support Dean Sooter. However, Phillips
was shown to have made those comments from at least early
1991. Despite Lucassen's testimony to the contrary, the cred-
ited record shows that Lucassen discharged others that he felt
were disloyal, before the UBCJA convention. In fact General
President Lucassen testified that he discharged several em-
ployees including Representative Fred Purifoy, because of
disloyalty before the convention. As shown below, Lucassen
testified that he did not discharge Michael Beckes, when
Beckes announced that he was running for executive board,
because Beckes was having heart surgery. I discredited
Lucassen's testimony in that regard and also, I discredited
Lucassen's testimony that he did not discharge other employ-
ees, including 13 representatives because he would be mak-
ing political hay for his opponent if he discharged them be-
fore the convention.Additionally, contrary to Respondent's argument in itsbrief, there was evidence that Lucassen did not discharge all
those representatives that opposed him. There was evidence
of Representatives responding to a Lucassen telephone poll
and, at least one representative that was not discharged was
marked opposed to the reelection of Lucassen. General
Counsel moved for production of the entire telephone survey
but that was denied by the administrative law judge. There-
fore, General Counsel was provided with only one page of
the results of that poll and, for that reason, did not have an
opportunity to examine the complete results of that poll as
to whether other representatives that were not discharged,
had responded in opposition to Lucassen's reelection.That evidence of the phone poll, tends to show that Gen-eral President Lucassen did not discharge all representatives
that opposed him during the 1991 election.In view of the timing of Phillips' discharge, coming 6days after she surfaced as a supported of CRF, as opposed
to her vocal opposition to Dean Sooter for several months,
I am convinced that she would not have been discharged ab-
sent her CRF activity. In consideration of the full record, I
find that Respondent failed to show that it would have dis-
charged Wanda Phillips in the absence of her protected CRF
activities.E. Robert Mark MullenMullen testified that he was employed by Respondent asa representative to the general president from April 1987
until his discharge on October 15, 1991. At the time of his
discharge Mullen worked under the supervision of Willard
Masters, the Southern coordinator of the BE&K campaign. 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I found above that Masters was a supervisor at materialtimes.As shown above, Robert Mark Mullen testified that his su-pervisor, Willard Masters, first interrogated him regarding
representatives' organizing activities in January 1990. Then,
again, in August 1991 in Orange Texas at a Best Western
Motel.Also as shown above, Mullen testified that he was at aneducational seminar in Palm Beach on October 23, 1989.
Dean Sooter saw Mullen and Russell Ward talking with Fred
Purifoy. When they walked away from Purifoy, Dean Sooter
told them to stay away from Purifoy because he was mixed
up in this organizing and there was not going to be any rep-
resentatives when this is over.Mullen was one of the representatives discharged on Octo-ber 15, 1991. His letter, like the others on that date, did not
show a reason for his discharge.Mullen was never told why he was discharged.
During the 1991 campaign Mullen was first named as sup-porting CRF on October 9, 1991, when Floyd Doolittle hand
delivered a letter to the general president's office, listing
Mullen as one of the representatives that had authorized CRF
to inform Lucassen of their organizing activity.Then on October 12 Mullen was listed as one of the mem-bers of the CRF organizing committee in a letter to all rep-
resentatives of the general president.Three days later the general president discharged Mullen.
I find that the credited evidence illustrates that Respondentopposed the efforts of its employees to organize for CRF;Respondent learned of Mullen's association with CRF; and
some 6 days after first learning of Mullen's association he
was discharged. The credited evidence proved Respondent's
animus against CRF.In view of the above and the full record, I find that Gen-eral Counsel proved a prima facie case in support of the dis-
charge of Mark Mullen. General Counsel proved that
Mullen's protected union activity was a reason for his dis-
charge. Wright Line, supra; NLRB v. Transportation Manage-ment Corp., supra.Respondent offered evidence to show that Mullen was dis-charged because of his internal political activities.General President Lucassen heard that Mullen would notsupport Fred Carter, the Lucassen candidate for board mem-
ber; Dean Sooter, first vice president; or Lucassen, during the
1991 campaign. Lucassen heard that Mullen alleged that
Lucassen was part of the Mafia and Mike Fishman was a
Commie Jew. He also heard that Mullen said he would not
carry out Lucassen's policies.Lucassen denied that Mullen's involvement with CRF hadanything to do with his discharge.Jackie St. Clair, secretary-treasurer of the Texas StateAFL±CIO, testified that he has known Mark Mullen for
about 10 years and that Mullen came by his office and talked
to St. Clair in February or March 1991. During that con-
versation with Mullen the subject of the upcoming election
for UBCJA general officers came up. St. Clair testified:We got discussing the, you know, officers represent-ing the folks that I knew, and [Mullen] made the state-
ment that we're going to get rid of Fred Carter and spe-
cifically named Dean Sooter and the General President,
Sig Lucassen.....[Mullen] said we're going toÐI think he said,``We're going to clean house.''St. Clair recalled that he told Fred Carter what Mullen hadsaid. St. Clair believes that he mentioned it to Fred Carter
on a second occasion when Carter was in his office with Ron
Angell.Mullen admitted that he talked to St. Clair about the 1991campaign. St. Clair had asked him about a rumor that
Lucassen had serious opposition. Mullen told St. Clair that
it was true that Lucassen had a serious opponent but that it
looked like Sig was going to win. Mullen told St. Clair that
Lucassen would probably get 70 percent of the vote. St. Clair
asked Mullen about the bank loans.Mullen denied telling St. Clair that we are going to cleanhouse; get rid of Carter, Sooter, and Sig Lucassen.When asked about St. Clair's motivation in testifyingagainst him, Mullen testified that St. Clair is close to Dean
Sooter but other than that, he did not know why St. Clair
would testify falsely about him.Mullen testified that he supported Carter, Sooter, andLucassen during the 1991 campaign.Ronald Angell testified that he was involved in severalconversations with Mullen regarding the 1991 general elec-
tion. Angell testified that in June 1991, at the Local hall in
Austin, Texas, he recalls Mullen making the comment:``Hell, Sig is Italian, it's Lucassen, and he's a partof the mafia and if he's re-elected the mafia is going
to run this Union.''Mullen denied telling Angell that Sig is Italian anda part of the Mafia or that the Mafia is going to run
this Union.In July at the Texas AFL±CIO convention in Austin,Angell recalled that several of them were passing out hand-
bills, and someone mentioned he needed to get some infor-
mation from UBCJA general office. Mullen responded,Well, you're not going to get anything out of thegeneral office, they're not doing a God damn thing.
They're all sitting on their ass.Mullen denied that he made the above statement to Angell.Later during the Texas AFL±CIO convention, Mullencommented to Angell that Mullen should go to work for
John Sharp, an elected official in Texas. Angell asked him
why and Mullen replied,I'm not happy with this Brotherhood and I don'tthink they're happy with me.Mullen denied the above. He admitted that after introduc-ing Angell to the administrative assistant to the state comp-
troller, he told Mullen that they should get a job like his.In September 1991 at the Local in Austin, Angell recalledtalking with Mullen and the general election came up.
Mullen commented:Sig's slate is going to get defeated and that suits mebecause then Fishman's going to get his rotten ass
fired.Angell recalled that Mullen had expressed unhappinesswith Mike Fishman, UBCJA director of organizing, as early
as 1988. During a phone conversation then Mullen told
Angell he was pissed. When Angell asked why, Mullen stat- 575CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)ed: ``That no good Yankee Jew son of a bitch, MikeFishman.''In 1991 Mullen made several comments, that the bestthing that could happen to the Brotherhood would be if
Fishman was run off, shot, or something, according to Ron-
ald Angell. Angell recalled one instance where he was talk-
ing on the phone with Mullen in the first part of August
1991, when it came up that former representative Willie
Shepherson had sent out something saying that Fishman was
a communist or belonged to the Communist Party and
Mullen said, ``See there, that Commie son of a bitch, now
they ought to fire his ass.''Mullen denied that he ever made derogatory commentsabout Mike Fishman and he denied that he referred to
Fishman as a ``Commie son of a bitch.''Angell testified that he told Fred Carter about Mullen'scomments during the Texas AFL±CIO convention and Carter
told him to keep his ear open. Angell started keeping notes
of Mullen's comments. Fred Carter is the UBCJA general
executive board member from the Sixth District.Angell testified that just before the October 1991 UBCJAconvention, Gale VanHoy, who succeeded Jackie St. Clair as
executive secretary of the Texas Building Trades, told him
that Mark Mullen had told him that he was going to the
UBCJA convention and ``see that Whitey's group is elected,
otherwise they're going to fire my ass.''Ronald Angell testified that he reported all Mullen's de-rogatory comments and the above comments from VanHoy
to Fred Carter.Mullen denied that he ever told Angell that Lucassen wasItalian and with the Mafia. Mullen testified that he has
known Lucassen was Scandinavian since 1982.Mullen testified that he had to write a special report toformer President Campbell because of a botched organizing
campaign in Mullen's Local that Ronnie Angell worked on
and left Mullen to clean up. Mullen testified about that mat-
ter when asked if he and Angell got along.Fred Carter testified that he met with Mark Mullen twiceduring 1991 regarding reports he had received that Mullen
was making derogatory comments about the UBCJA general
office especially comments about Mike Fishman. Carter con-
fronted Mullen with the reports. Mullen admitted that he had
made derogatory comments about Fishman but explained that
he was only kidding. Carter testified that Ron Angell had re-
ported to him that Mullen remarked that General President
Lucassen was Italian and associated with the Mafia and that
one of the Mafia kingpins was going to be on the podium
at the general convention. Carter reported that matter to
Lucassen and Sooter. The second meeting Carter had with
Mullen was on September 9, 1991. Mullen told Carter that
he wouldn't make such remarks again.Mark Mullen testified that Carter asked him about a rumorthat Mullen was looking for another job. Mullen told Carter
that he had joked that he should have a job like the adminis-
trative assistant to the state controller. Mullen testified that
Carter also asked him about what had been a joke regarding
a secretary at the state AFL±CIO.Mullen denied that he confirmed to Fred Carter in Septem-ber 1991 that he had called Lucassen a ``Mafia King Pin.''Mullen testified that he and Carter had a run in in 1982when Carter told Mullen he should not run for an executive
board position of the Texas State Council of Carpenters andMullen refused to step aside. Carter told Mullen that theyhad already picked their candidate for the position.Johnny Ray Conklin, secretary-treasurer of the MissouriState Council of Carpenters, testified that Mullen complained
to him during the UBCJA convention in October 1991 about
not having a suite of rooms. Conklin explained to Mullen
how he had handled the Missouri State suite assignment.
Conklin testified that Mullen told him that Dean Sooter and
Fred Carter didn't like him because he would not knuckle
under to the old man. Mullen identified the old man as Sig
Lucassen. He said Lucassen's philosophies were all wrong
and Lucassen did not have his priorities in place.Mullen denied telling Conklin that Sooter and Carter didnot like him or that they were responsible for Conklin's han-
dling of the Missouri State suite assignment. Mullen denied
saying that Lucassen's philosophies were all wrong and that
Lucassen did not have his priorities in place. Mullen denied
that he ever said that he would not follow Lucassen's orders
if he knew they were wrong.On rebuttal Mullen testified that he supported SigLucassen in the 1991 campaign. He identified a letter he sent
to Lucassen which included a resolution of the Texas StateCouncil of Carpenters to support Lucassen. He also made a
$100 contribution to Lucassen and was a member of the SDF
committee.Mullen testified that Conklin was upset at the UBCJA con-vention because Mullen was wearing a CRF badge. Other
than that Mullen did not testify as to any reason why
Conklin would testify falsely against Mullen.Mullen testified that he wore a Sig Lucassen pin duringthe 1991 UBCJA convention.Although Respondent argued that Mullen was dischargedbecause of his internal political activities, that was not listed
as a reason for his discharge in his letter of discharge.
Mullen was not told that internal politics had anything to do
with his discharge.In view of the substantial testimony, I am convinced thatMullen made derogatory comments attributed to him in the
testimony of St. Clair, Angell, Conklin, and Carter. I am
convinced those matters were reported to General President
Lucassen and I credit his testimony to that effect. Even
though I credited much of Mullen's testimony, I found his
testimony regarding his own actions, was not believable in
view of the substantial testimony to the contrary.The full record shows that Respondent sought to rid itselfof various undesirable employees during mid-October. I have
found herein that some of those employees were discharged
because of their CRF activities. Apparently others were dis-
charged because of their political opposition to the Lucassen
team. Still others were discharged because they both opposed
the Lucassen team and engaged in CRF activities. Mullen ap-
pears to fall within the last category.The credited testimony shows that Mullen had been mak-ing derogatory comments about UBCJA officers since 1988.
Ronald Angell testified to comments Mullen made about
Mike Fishman during that year. General President Lucassen
testified that he did not want to make political hay for his
opponents by discharging representatives during the cam-
paign, but Mullen was making comments about the officers
long before the campaign started in 1991. Although Re-
spondent proved that Mullen repeatedly made derogatory 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
comments about UBCJA officials, the evidence also showedthat was a longstanding problem with Mullen.Jurisprudence is clear that an employer may not legallyseize upon a matter which is demonstrated to be a longstand-
ing problem, and justify a discharge during the time of a
union organizing campaign. Here, Respondent indeed cleaned
house in October 1991 but as to Mullen, they attempted to
justify their actions with a problem that had existed with
Mullen for over 3 years. No reason was shown why Re-
spondent waited to discharge Mullen. Perhaps Mullen's com-
ments against UBCJA officials had some impact on Re-
spondent's action, but the record clearly illustrated that
Mullen was associated with CRF immediately before his dis-
charge.In view of Respondent's tolerance of Mullen's remarkssince as early as 1988, I am convinced that Mullen's com-
ments would not have caused his discharge absent his pro-
CRF activities. Respondent failed to prove that Mullen would
have been discharged in the absence of his CRF activity.F. Gilbert LeeThe record shows that Gilbert Lee was involved in boththe 1988±1989 and the 1991 CRF campaigns. Lee attended
the representation case hearing in 1989.Gilbert Lee was one of the representatives that attendedthe first CRF meeting of the 1991 campaign. That meeting
was held on July 6, 1991, in Atlanta. Everyone present at theJuly 6 meeting, except Fortson and Phillips, signed a letter
mailed to the UBCJA staff announcing the start of the orga-
nizing campaign. Lee was one of the representatives listed in
CRF's July 12 letter to General President Lucassen. Lee was
one of the representatives that signed an August 10 letter
from CRF and Lucassen was sent a copy of that letter. Lee
was included in the organizing committee listed in CRF's
October 8, 1991 demand letter to General President
Lucassen. He was included as one of the representatives list-
ed as authorizing CRF to represent them, in the letter hand
delivered to Lucassen's staff on October 9.Lee was one of the representatives notified of his dis-charge in letters from the general president dated October 15,
1991.The record supports General Counsel's contention that Re-spondent's discharge of Gilbert Lee was caused by Lee's
CRF activities. The record shows that Respondent opposed
CRF's organizational activities, and the timing of Respond-
ent's discharge of Lee illustrates a connection between the
two events (i.e., Lee's discharge and the climax of the CRF
campaign).As shown below, I credit testimony of Michael Beckes,that during his discussion with General President Lucassen
about Lucassen changing his mind about granting continued
medical insurance to Beckes, Lucassen gave as a reason that
to grant the insurance would impact on the other representa-
tives who were discharged and were part of the organizing
activity.I find that General Counsel proved a prima facie case.Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).General President Lucassen said that he fired Gilbert Leebecause he heard from representative, Leo Decker, that Lee
had told him he did not think Lucassen's stewardship of theBrotherhood was adequate and that he did not intend to sup-port Lucassen.Leo Decker, a representative to the general president, testi-fied that he worked with Gilbert Lee on a project in Rich-
mond, Virginia, beginning in May 1991. On May 10 Decker
had a conversation with Lee regarding the upcoming general
election. Decker testified that Lee told him that he was going
to support Whitey Rogers. Lee was adamant that he did not
like General President Lucassen. Decker talked with both the
general executive board member, William Michaelowski, and
with General President Lucassen.Gilbert Lee denied that he ever said anything negative toLeo Decker about General President Lucassen. He testified
that he did not tell Leo Decker that he could not support
Lucassen.Lee testified that he supported the Lucassen team andwore a ``Lucassen Team'' button during the convention. He
also wore a CRF button. Lee contributed $100 to the
Lucassen campaign.I found Lee to be a credible witness. I was impressed withLee's demeanor. Moreover, I found the testimony of both
Lucassen and Decker to be incredible. The essence of that
testimony was that Lucassen relied on a single instance com-
ment of support for Whitey Rogers during May 1991, to dis-
charge Lee on October 15, 1991. Unlike some of the other
alleged discriminatory discharges, there was no evidence of
Lee's political conduct after May and up to and during the
October UBCJA convention. Lee's testimony that he sup-
ported Lucassen during the convention, wore a Lucassen but-
ton and contributed to the Lucassen campaign was
unrebutted. I find that the alleged basis for Lee's discharge
was pretextuous. Northport Health Services v. NLRB, 961F.2d 1547 (11th Cir. 1992); Control Services, 305 NLRB435 (1991).The credited evidence failed to prove that Lee would havebeen discharged in the absence of his protected activities.
The only evidence in that regard was the discredited testi-
mony of Leo Decker and General President Lucassen.G. Burke SmithBurke Smith like Gilbert Lee, was named in the July 12,1991 letter to General President Lucassen as a supporter of
the CRF. He, among others as noted above, signed the Au-
gust 10, 1991 CRF letter to general executive board mem-
bers.Several of the alleged discriminatees were listed in the Oc-tober 9 letter, as authorizing the CRF to represent them.
Doolittle hand delivered that letter to Lucassen's secretary.
Burke Smith was one of the representatives named in that
letter.In view of my findings above I am also convinced thatBurke Smith's CRF activities was one reason for his dis-
charge. I find that Lucassen knew that Burke Smith was in-
volved in CRF activities.As shown below, I credit testimony of Michael Beckes,that General President Lucassen refused to continue Beckes'
medical insurance. Beckes talked to Lucassen as to why his
insurance was discontinued:I called Sig again and we had our conversation and thejest of the conversation was, he says, ``You know,
Mike, I thought about it.'' He says, ``I can't go through 577CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)with the deal.'' I said, ``Hell, I've got your word onit. He said, ``Well, I can't do it,'' and I said why not.
He says, ``Because if I give it to you, your hospitaliza-
tion, it's going to impact on the other general reps who
were part of that discharge and that election with the
organizers program.''In view of the record and all the matters found herein, Ifind that General Counsel proved prima facie that Smith's
CRF activities was a reason for his discharge. As mentioned
above the record proved that Respondent opposed its rep-
resentatives' CRF activities and the discharge of Burke
Smith occurred shortly after CRF advised the general presi-
dent that a majority of the representatives had signed author-
ization cards. Wright Line, supra; NLRB v. TransportationManagement Corp., supra.General President Lucassen testified that he fired BurkeSmith because he heard that Smith told union officials in In-
diana that Lucassen's handling of the finances was not prop-
er and that Whitey Rogers was getting a raw deal and Rogers
would make a better general president than Lucassen.
Lucassen said that Smith's CRF activities had nothing to do
with his discharge.Assistant Business Representative Bruce Wingert from In-diana, testified that Burke Smith was one of two representa-
tives sent to assist him in May 1991. Business Agent Harry
Gowan came in while Wingert was working with the two
representatives, Smith and Ken Viscovich. Gowan introduced
himself and asked them how the general election was going.
Burke Smith replied that he did not support Sig's views and
he did not go along with everything Lucassen had espoused
including the loans. Smith said that things would come out
about the loans and people would see what the real story
was.Subsequently during lunch at a restaurant, another agent,C.B. Smith was along with Viscovich, Wingert, and Burke

Smith. C.B. Smith asked about the general election and

Burke Smith repeated to him the comments against Sig
Lucassen. Burke Smith also stated that he felt Whitey Rogers
was getting a bum rap on a computer program that he was
setting up. Burke Smith said that Lucassen had not given
Rogers enough money to fund that computer program.Wingert reported the incident at the restaurant to BusinessAgent Harry Gowan.Business Manager Harry Gowan testified that representa-tive, Burke Smith, came to Indianapolis in late May 1991.
During a conversation with Smith, Gowan recalled along the
lines recalled by Bruce Wingert, that Burke Smith said that
he didn't see eye-to-eye with General President Lucassen.
Smith said that he was not a Lucassen supporter and that he
believed Lucassen would not be around at the next election.
Gowan recalled the other visiting representative, Ken
Viscovich, did not comment during that conversation.
Viscovich was making a phone call on his portable phone.Gowan talked with Bruce Wingert later and Wingert toldhim that Burke Smith was opposed to their candidate, Sig
Lucassen. Gowan phoned Mike Fishman and told Fishman
that Burke Smith was talking against Lucassen. Fishman said
that he would pass the word along. Later that day Lucassen
phoned Gowan about another matter and Gowan asked if
Fishman had passed on what Gowan told him earlier.
Lucassen said that Fishman had passed the information on to
him and Lucassen said that was good information.Business Manager C. B. Smith testified that he was in-volved in a conversation with Burke Smith at a restaurant in
Indianapolis during May 1991. Burke Smith said that Whitey
Rogers was getting a bum rap about the computer program.
C. B. Smith reported back to Harry Gowan that Burke Smith
was campaigning. When he left Harry Gowan was phoning
the International.International Representative Gregory Martin testified thathe was called by Bruce Wingert in Indianapolis a couple of
months before the UBCJA convention. Wingert complained
that representative Burke Smith was bad-mouthing the gen-
eral president.On rebuttal Burke Smith admitted going to Indiana andmeeting with Gowan, Wingert, and C. B. Smith but he de-
nied making any statements either supporting Whitey Rogers
or opposing or criticizing General President Lucassen. Gen-
eral Counsel introduced a letter from Director of Organiza-
tion Michael Fishman showing that Burke Smith's request to
purchase a computer and printer was approved on April 11,
1991. Burke Smith also received a letter postmarked Septem-
ber 25, 1991, from General President Lucassen expressing
thanks for Smith's commitment to a member of the Lucassen
volunteers, to vote for Lucassen.Executive Secretary/Treasurer Leonard Terbrock of theCarpenters District Council of St. Louis testified that he was
actively involved in the president's committee during 1991.
He assisted in conducting a telephone poll to determine sup-
port for Lucassen among delegates. From a list of delegates
Terbrock phoned those assigned to him. He rated each one
he talked with on a scale of one to five, how Terbrock felt
as to the delegates' feelings for Lucassen. If the delegate in-
dicated support for Lucassen he was rated at one and sent
a letter thanking him for his support of the general president.
If not the delegate was rated lower depending on how strong-
ly he expressed himself. The lowest rating was a five. Those
delegates were sent letters asking them to reconsider.
Terbrock testified that the total number results were told to
John Cunningham but to Terbrock's knowledge, the specific
response of a particular delegate was not communicated to
general president Lucassen. Terbrock did admit on cross-ex-
amination that the list used to phone the delegates was sent
back to John Cunningham and Cunningham was aware of the
numerical rating system for judging a delegate's support or
opposition for the General President. Burke Smith was rated
``1,'' which is the top rating given to supporters of General
President Lucassen.In consideration of whether the record evidence provedthat Burke Smith would have been discharged in the absence
of his CRF activities, I find that I cannot discredit the testi-
mony of Bruce Wingert, C. B. Smith, Gregory Martin, and
Harry Gowan. All presented good demeanor under both di-
rect and cross-examination. I am convinced that it was re-
ported to General President Lucassen that Burke Smith was
talking in opposition to Lucassen. I find that their credited
testimony supports General President Lucassen's testimony.Smith was critical of Lucassen and supportive of Whitey
Rogers.Nevertheless, as shown above regarding Mark Mullen,Burke Smith falls within that category of employees that
were discharged both for internal political activity and activ-
ity on behalf of CRF. 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Smith's comments regarding Lucassen allegedly misusingUBCJA funds were made in May 1991. Around that time
Smith, in Indiana, stated that he did not support Lucassen
and did not agree with Lucassen on everything and on the
bad loans. I credit that testimony and find that Smith's deni-
als that he made the comments recalled by Gowan, Wingert,
and C.B. Smith, cannot be credited. Smith talked in favor

of Whitey Rogers for general president.Those comments were made early in the campaign for thegeneral offices of UBCJA. In fact those comments were
made before Fred Purifoy was discharged by Lucassen in
July. The timing of Smith's comments in opposition to
Lucassen, calls into serious question Lucassen's alleged basis
for Smith's discharge. Smith could have been discharged for
those remarks before Respondent discharged Fred Purifoy in
July 1991. In view of the strong evidence supporting my
finding in favor of General Counsel and the above-mentioned
evidence, I am unable to find that Respondent would have
discharged Burke Smith in the absence of his CRF activities.H. Lawrence GarciaThere was testimony by Floyd Doolittle that he gave aCRF button to Lawrence Garcia during the UBCJA conven-
tion at Atlantic City in October 1991. Doolittle testified that
when he gave the button to Garcia, General PresidentLucassen was standing 4 or 5 feet away from them. Garcia
took the button and put it in his pocket.UBCJA General President Lucassen denied that he sawanyone pass a CRF button to Lawrence Garcia during the
1991 UBCJA convention.Tom Hohman recalled seeing Garcia wearing a CRF pinduring the UBCJA convention.Garcia was not mentioned in any of CRF's letters beforehis discharge.As shown above I must first determine whether GeneralCounsel proved a prima facie case of illegal discharge.
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).There was little evidence that Garcia engaged in CRF ac-tivity before his discharge. Moreover, the evidence showing
that Respondent had reason to suspect that Garcia was in-
volved in CRF activity was thin. As shown above, that evi-
dence amounted to Garcia receiving and later wearing, a
CRF button. Only one person was shown to have seen Gar-
cia wearing a button. Otherwise the evidence was limited to
President Lucassen being close enough to see Garcia accept
a CRF button.On the other hand, there was evidence that Respondenthad other grounds for the discharge of Garcia. General Presi-
dent Lucassen testified that he received a report form Danny
Curtin who works for the California State Council of Car-
penters that Garcia wouldn't work for Lucassen if Lucassen
won reelection in 1991.Paul Richards testified that he was a representative to thegeneral president of UBCJA until he retired on May 1, 1992.
Richards was assigned by General President Lucassen to
check into an election for executive secretary of the Sac-
ramento District Council of Carpenters. Leon Wagner had
been declared ineligible by the Sacramento District Council
President Ron Osborne and the only other candidate, Jim
Larson, had been declared the winner. Richards investigatedand found that both candidates were eligible. An electionwas called and Leon Wagner won. On the evening the votes
were counted, Lawrence Garcia was in the room. Richards
asked the head of the District Council, Rod Osborne, to in-
stall Wagner, who was a supporter of Sig Lucassen while the
loser, Jim Larson, supported Whitey Rogers. Osborne refused
to install Wagner. Richards declared Wagner the winner and
installed him as executive secretary. Richards overheard Gar-
cia tell another member of that Local, Paul Haskins, that the
installation of Wagner wasn't right and was unconstitutional.
Haskins replied that Richards was just doing what he had
been assigned by the general president, to do. Garcia replied
that he did not care, it being dictatorship and it was all ``a
bunch of b-s'' and it should be laid over until the next coun-
cil meeting. Richards reported the matter including Garcia's
comments to General President Lucassen.Dan Curtin, director of California State Council of Car-penters, attended the UBCJA convention in October 1991.
Before the election at that convention, Curtin had a conversa-
tion with Babe Garcia. Garcia commented that if Lucassen
won, he couldn't work because he did not trust Lucassen. Al-
though Curtin could not specifically recall, he testified that
he was sure he discussed Garcia's comment with his boss,
Bob Hannah. Hannah was a Sig Lucassen supporter.Ja Nae Bartels testified that she worked for the CaliforniaState Council during 1991. In July, August, or September
1991, while she was in the office of Lou Heath, she had a
conversation with Lawrence ``Babe'' Garcia. She recalled
Garcia telling her that if Sig Lucassen were to win, that he
simply could not work for him. Garcia said that he did not
trust Lucassen. Bartels talked to her boss, Bob Hannah, about
Garcia's comments. She recalled hearing Garcia make similar
comments on other occasions. On Thursday after the general
election at the UBCJA convention in October 1991, Bartels
was in the bar along with several people including Babe Gar-
cia. She recalled that Garcia seemed distressed and upset and
was making the same comment about he couldn't work for
Sig Lucassen. Bartels testified that she also talked with Bob
Hannah about Garcia's comments in the bar. Bartels met and
talked with Garcia in June or July 1992. At that time Garcia
mentioned to Bartels that he had another job and that he had
been fired because he supported Whitey Rogers.Lucassen testified that the above matters were reported tohim before he discharged Garcia and they led to Garcia's
discharge.Representative James Sala testified that he assisted in reg-istration of delegates at the 1991 UBCJA convention. He was
also a delegate to that convention.According to Sala, he saw Lawrence Garcia on two occa-sions during the 1991 UBCJA convention. On the one occa-
sion Garcia was wearing a small Whitey Rogers, pin. Sala
did not recall reporting that he had seen Garcia with a Rog-
ers pin.In view of the above evidence I find that the record failedto establish that a reason for Garcia's discharge was CRF ac-
tivity.I find that General Counsel failed to prove that Garcia wasdischarged because of protected activity. Wright Line, supra;NLRB v. Transportation Management Corp., supra. 579CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)I. Robert MergnerCRF secretary, Alice Dixon, testified that to her knowl-edge Robert Mergner had not signed a CRF authorization
card before the UBCJA convention in October 1991. Dixon
also testified that to her knowledge Tom Hohman had not
signed a card before the convention. As shown below, I was
unable to credit Dixon's testimony about when Hohman
signed an authorization card.General President Lucassen denied that he knew of anyCRF activities by Robert Mergner. In fact Mergner told him
during a phone conversation before the convention, that he
was not a supporter of CRF.Mergner denied that he told Lucassen that he was not asupporter of CRF. Mergner testified that he was called to tes-
tify during the 1988 representation hearing. Record evidence
showed that Mergner was called and testified for Respond-
ent.The record shows that Mergner did not attend the July 6,1991 CRF meeting in Atlanta. Mergner was not named in the
CRF letters of July 12 or August 10, 1991. Nor was Mergner
named in any of the letters from CRF dated during the Octo-
ber 1991 UBCJA convention. Mergner was not named in
CRF's October 12 letter.On October 18, 1991, General President Lucassen wroteMergner:This is to advise you that your employment is herebyterminated and you should submit your final report to
this office by Friday, October 25, 1991. Accordingly,
you should immediately turn over to this office all
property belonging to the Brotherhood including, but
not limited to, books, records, papers, keys and credit
cards.Mergner testified that he supported General PresidentLucassen during 1991. He wore a ``President's Committee''
button during the convention and he contributed over $600
to President Lucassen's campaign.Lucassen testified that he learned that Robert Mergner hadgone out front of the UBCJA convention and worked the
crowd that opposed Lucassen and supported Rogers. Those
were the people, according to Lucassen, that wanted to crash
the convention. Lucassen also heard that Mergner had tried
to get admission to the convention for some unauthorized
persons.Representative Russ Domino testified that he was assignedto check credentials at the UBCJA convention. According to
Domino, each delegate was entitled to one, and only one,
guest pass to the convention.Domino recalls that during the convention, RobertMergner asked him for guest passes for Siggy's friends com-
ing from out of town. Domino did not know how many
passes were left so, rather than giving Mergner 10 passes, he
gave him 5 or 6 passes. The next morning Domino asked
Mergner to return the passes. Mergner said something about
Sig being angry because they were his friends. Mergner re-
turned all the passes except for two that he told Domino
were already given out. Domino told Norm Neelan that he
had gotten some of the guest passes back from Mergner.
Domino said that Lucassen never expressed anger to him for
failing to give some friends passes.Mergner denied that he asked for passes for Siggy'sfriends. He admitted that he did ask for four passes for his
wife and three daughters and that after Domino gave him thepasses he gave them to his wife. When Domino returned he
told Mergner that the Rep Domino was working for was giv-
ing him a hard time and asked for return of the passes.
Mergner agreed but his wife had left the area and he returned
with the passes the next morning. Domino told him to return
only two of the four and Mergner did since two of his
daughters had left because one was sick.John McKay, a training coordinator with the New JerseyCarpenters Apprentice Training and Educational Fund, testi-
fied that he attended the 1991 UBCJA convention as a guest.
McKay witnessed the incident of the large group of people
trying to crash into the convention. McKay recognized the
people because they were from his local union. McKay esti-
mated there were about 60 members of his local union
present. After a while signs appeared showing they supported
Whitey Rogers and they began chanting ``we want in and
fuck Sig.''McKay testified that he saw Robert Mergner there at thefront of the group of people trying to get into the convention.
Mergner appeared to have been talking to the people trying
to get in as well as to the security people at the entrance to
the convention hall. Mergner eventually left the group and
came over and stood near McKay. McKay told Mergner to
get away from him and go back with, his friends. Mergner
said ``they are my friends, they should get in.'' Mergner then
went back with and stood in the middle of, the group of peo-
ple that were still trying to get into the convention. McKay
told Second District Executive Board Member Bill
Michaelowski about Mergner's conduct with the group of
demonstrators. Michaelowski was running on the Lucassen
slate. The following week Michaelowski phoned McKay and
asked him to phone the general president. McKay phoned
Lucassen and Lucassen asked him what he had seen at the
convention with Mergner. McKay repeated what he had ob-
served with Mergner and the crowd of Whitey supporters.
McKay told Lucassen that it appeared to him that Mergner
was trying to get the Whitey crowd admitted into the con-
vention.Mergner agreed that he spoke with McKay on the day ofthe demonstrations but he denied the conversation occurred
as McKay testified. Mergner testified that he was standing
near McKay and McKay said, ``Bob, look at this, this is my
Local and they're making a bunch of assholes out of them-
selves.'' Mergner responded, ``Hey, what ya do.''Ronald Angell was in charge of security at the 1991UBCJA convention. One day there were rumors that bus-
loads of people were coming. When the people arrived they
were carrying Whitey Rogers signs on large 2-inch by 2-inch
stakes. Angell stopped the crowd from entering the conven-
tion hall and the crowd yelled derogatory comments about
General President Lucassen and supporting statements for
Whitey Rogers. During that demonstration Angell noticed
Robert Mergner standing near the crowd talking with some
of the crowd. Angell called Mergner over and told him they
could not protect him outside. Mergner said it is alright, that
these people were his friends. Mergner then walked over,
lighted a cigar and started laughing and talking with some
of the demonstrating people. 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Angell testified that shortly after the crowd left saying,``Let's go to lunch,'' he was called back to the front gate.
When he got there the warden explained that he had a prob-
lem with Bob Mergner. Mergner was standing there with two
men. Mergner said to Angell, ``I've got these two guys that
I want in.'' Angell told him that he could not get anyone in
without a badge. Mergner became angry and said he would
get ``Ziggy [General President Sig Lucassen] to straighten
your ass out.'' Ronald Angell testified that he reported all
Mergner's actions that day to Fred Carter. Fred Carter is the
UBCJA general executive board member from the Sixth Dis-
trict. He ran for that position in 1991 on the Lucassen slate.Mergner agreed that he went out and talked with some ofthe crowd of about 100. He testified that Representative Greg
Martin came to him and told him that Sig wanted him out
front because there was a problem. Some people from New
Jersey are coming down to try and get in the convention.
Martin said that Lucassen wanted Mergner to go out and tell
the people that the fire marshall had declared the place at ca-
pacity and no one else could get in. Mergner did that. He
knew some of the crowd since he is also from New Jersey.
He told those people what he had been instructed to say.Mergner testified that during Wednesday when the crowdtried to get in, he was told by a representative, whose name
he did not know, that president of the Contractors Associa-
tion in New Jersey, Jack James, had been invited by
Lucassen to the convention, but could not get in. Mergner
went to Sue Dillon, Lucassen's secretary and Dillon checked
and said that James' name was on her list. She told Mergner
to check James in. Mergner went out and cleared James
through. Then General President Lucassen's wife, Audrey,
told him that the wife of a deceased board member, Mildred
Raggapi, was coming with her daughter. Audrey Lucassen
told Mergner that he knew Mildred Raggapi, to go out and
get her in. Mergner went to Sue Dillon and asked for two
badges. Sue Dillon told him that she was out of guest
badges, but she gave him two delegate badges. Mergner then
looked but was unable to locate Mildred Raggapi. He then
returned the two badges to Sue Dillon. Mergner testified that
other than the above, he did not try to get anyone else in
the convention. He specifically denied that he tried to get
Ron Angell to let two men into the convention.International Representative Gregory Martin testified thathe was assigned to work registration during the 1991 UBCJA
convention. On Wednesday morning during the convention,
Martin was told there were going to be busloads of people
from New York and Ronnie Angell needed help out front.
Martin was told the building was at capacity and the fire
marshall would not allow any more guest passes. Martin tes-
tified that he did not have a conversation with Representative
Robert Mergner that morning. He did not talk with Mergner
at Joe Durst's exhibit. Nor did Martin talk with General
President Lucassen that morning.Martin denied that he told Mergner that the general presi-dent wanted him outside to tell people that the fire marshallhas found that the building is at capacity and will not allow
any more guest badges.Fred Carter recalled that Ron Angell reported to him dur-ing the 1991 UBCJA convention about the demonstration at
the front of the convention hall of Whitey Rogers supporters
and how Robert Mergner talked and laughed with some ofthose Rogers supporters. Carter reported those matters toDean Sooter.After receiving his discharge letter Mergner phoned Gen-eral President Lucassen and asked what happened. Lucassen
told him that he had heard that Mergner was trying to get
some of George Clark's people in the convention and
Lucassen said he had no use for George Clark. Mergner de-
nied that he had tried to get George Clark's people in and
Lucassen said he would check into the matter and get back
with Mergner. The next week Mergner received a letter from
Lucassen saying he was sticking with the decision to dis-
charge Mergner. Mergner testified that Lucassen said nothing
about guest passes or Russ Domino when he told Mergner
why he discharged him. The only reason given to Mergner
was that Mergner was trying to get some of George Clark's
people in the convention.Lucassen said he did not believe the information he hadon Mergner because he had given Mergner his job. Lucassen
made his own contacts to verify the information on Mergner.As to Mergner, there was no evidence that Respondent hadreason to believe that he was involved in CRF activity. I was
not convinced that Mergner was truthful in his denial of his
activities during the UBCJA convention. The evidence favor-
ing Respondent regarding his activities on Wednesday during
the convention, was substantial. That evidence shows that
Respondent discharged Mergner for his convention activities.
I find that General Counsel failed to prove a prima facie case
in support of Robert Mergner. Wright Line, supra; NLRB v.Transportation Management Corp., supra.J. Fred PurifoyFred Purifoy testified that he started to work for Respond-ent as a general representative on May 5, 1980. He was dis-
charged on July 10, 1991. Purifoy testified that he and Willie
Shepherson, Floyd Doolittle, and Gilbert Lee attended an RC
hearing during the 1988±1989 CRF organizing campaign.
The petition in that campaign was withdrawn after the NLRB
found the unit sought by CRF was not appropriate.As shown above, I credit the testimony of Robert MarkMullen that he was at an educational seminar in Palm Beach
on October 23, 1989. Dean Sooter saw Mullen and Russell
Ward talking with Fred Purifoy. When they walked away
from Purifoy, Dean Sooter told Mullen and Ward not to talk
with Purifoy because he is involved in ``this organizing
thing.''On May 25, 1991, Purifoy wrote invitations to friends forWhitey Rogers get together to be held June 8. As shown
above, Whitey Rogers was running for general president in
opposition to General President Lucassen. The record in-
cludes a copy of the letter Purifoy wrote to E. Jimmy Jones,
Fourth District general executive board member inviting
Jones to the friends of Whitey Rogers get-together.Purifoy testified that before 1991 he took vacation withoutclearing the time. He simply noted the times he took vaca-
tion whenever he sent in his voucher. As mentioned above,
in 1991 he received a letter from General President Lucassen
dated June 19, after his vacation:Your report of June 8, 1991, makes no mention ofyour request for vacation for the following week, nor
does your report of June 15, 1991, mention any vaca-
tion either requested or taken. 581CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)You are, I am sure, aware of our policy on vacationsand you are to adhere to that policy from this date for-
ward. Vacation time must be requested and approved
prior to being taken.Fraternally yours,/s/ Sigurd LucassenGeneral PresidentOn June 29, 1991, Purifoy responded to Lucassen's letterwith a special report to the general president:I am responding to the above referenced letter mind-ful of our telephone conversation wherein the expla-
nation was given that some of the documents floating
around the country, bearing the signature of Sigurd
Lucassen, were not authentic. The letter dated June 19,
1991 was written when, according to our more recent
telephone conversation, you were out of town and the
rubber stamp signature certainly places the June 19th
letter in the unauthenticated category. The Sigurd
Lucassen that I have come to know would not have
written or approved the June 19th letter without first
considering the facts.The facts about vacation and relative policy as statedin the June 19th letter are as follows:The vacation time in question was offered, to me, asan incentive to accept employment on the International
staff, by the then G.P., an authorized agent. I accepted
vacation time as a job benefit and condition of employ-
ment. It was further agreed that I could take my ac-
crued vacation time whenever I chose and that I would
only have to note on my voucher the vacation time
taken.I am interested in the June 19, 1991 proposed policyon vacation. I look forward to knowing the additional
vacation benefit that it provides.Please forward to me a complete copy of the pro-posed policy on vacation as soon as possible. I will add
it to my file on the other financial harassment that I
have encountered in recent years.If in the unlikely event that the author of the June19th letter is unaware that I am properly using vacation
time to establish my candidacy for the office of U.B.C.
6th District general executive board member and to
conduct related political activities, then please accept
this document as additional notification.It is through this remedy of appeal to the U.B.C.General Executive Board, in its entirety, that I wish to
plea for relief from policies, orders, rules, directions,
and coordination of the same that may further, alterably
affect my candidacy, the financial burden therein, my
constitutional right to seek and hold office, and the out-
come of the October 1991 Election of General Officers.The most compelling questions arising from the June19, 1991 letter are:Have all representatives of the General President re-ceived an after the fact mailing suggesting an identical
policy on vacations and to what extent has each fol-
lowed that policy?Have other representatives of the General Presidentrequested and received time off (vacation) to travel to
and stay overnight to attend and participate in SDFfund-raisers and political rallies? Which General Offi-cers granted the time off and which General Officeqrs
approved payment of union funds to cover their travel,
lodging, and salaries for that period of time?General President Lucassen testified that he fired Purifoyin July because Purifoy stated he was running for election for
the general executive board in opposition to a candidate sup-
ported by Lucassen. Purifoy made that announcement in the
above quoted June 29 letter to Lucassen.Fred Purifoy was notified of his discharge by letter datedJuly 10, 1991:I have your Special Report of June 29, 1991, andfind it dismaying, not amusing. As a representative of
the General President, you are employed to represent
me and act as an extension for my views and ideas and
to assist me as directed in the stewardship of the United
Brotherhood. As stated in the Constitution and Laws,
you are to further perform such other duties as directed
by me.It is evident from your Special Report that you haveyour own agenda and are following your own policies
and that your are no longer representing me honestly
and faithfully. Accordingly, I have no alternative but to
terminate your employment.Return to me immediately your credential as my rep-resentative, your travel card and any other supplies and
materials belonging to the United Brotherhood. Submit
your last voucher effective July 20, 1991.With reference to your inquiry concerning vacation,just let me advise you that former General President
William Konyha, who appointed you to the staff on
May 5, 1980, informs me that he did not offer you, nor
did you seek, any special privileges other than those af-
forded to all representatives of the General President.Fraternally yours,/s/ Sigurd LucasseGeneral PresidentGeneral Counsel argued that Purifoy was fired beforeLucassen's slate was announced. Purifoy could not have
foreseen that he was running against a candidate on
Lucassen's slate. As shown above, in his testimony,
Lucassen gave that as the reason for Purifoy's discharge.Purifoy testified that he attended the CRF meeting in At-lanta on July 6, 1991. During that first CRF meeting, there
was discussion of whether CRF should be involved in
UBCJA politics and there was discussion of whether Purifoy
should be allowed to attend the meeting because he was a
declared candidate for UBCJA office. The representatives at
that meeting decided the CRF would not be involved in
UBCJA politics. Fred Purifoy could attend with the under-
standing that Purifoy would keep his campaign separate and
apart from the campaign to organize the representatives.As shown above, former representative, Ed Fortson, testi-fied that after going to the July 6, 1991 CRF meeting, he and
Wanda Phillips visited with Regional Director Edgar Fields.
During their conversation, Fields asked Fortson and Phillips
how the CRF meeting had gone. Fields asked how many
showed up at the meeting and Fortson told him. Fortson
named all the representatives that attended the CRF meeting.
He recalled naming eight representatives as those that at- 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tended and he specifically recalled that he named FredPurifoy. Fortson recalled that Edgar Fields told him, and
Phillips, when they talked on July 6, that he had already re-
ceived a phone call about the CRF meeting.The record included numerous references to Respondent'spolicy of permitting representatives to the general president
to run for office unless they had opposition. Under that pol-
icy, Purifoy would not be in violation of Lucassen's policy
until he had announced opposition. Moreover, as shown
above, in other situations where a representative did run in
opposition to other candidates, Lucassen did not take imme-
diate action. For example, both Floyd Doolittle and Michael
Beckes, announced an intent to run for office. As to Doo-
little, Lucassen testified that he was aware that Doolittle was
running for delegate to the UBCJA convention and an officer
of the Local was also running for that position. Lucassen did
not take action against Doolittle for that reason. As to
Beckes, he was openly running for an executive board posi-
tion. Lucassen told him that he would take no action if
Beckes won that election but, if Beckes did not win,
Lucassen would ask for his retirement in January 1992Ðsev-
eral months after he talked with Beckes.The record did show that Lucassen's slate was not pub-lished when Purifoy was discharged.General Counsel argued further that Respondent did notact on Purifoy's June 29 letter until it learned that he was
again involved in organizing for CRF. As shown above
Southern States Organizing Director Edgar Fields learned
from Ed Fortson and Wanda Phillips on July 6, 1991, that
Purifoy was one of the representatives that attended the first
CRF meeting in 1991.General Counsel also argued that Lucassen's testimony asto why he discharged Purifoy is at variance with the reason
for the discharge specified in Purifoy's letter of discharge.The above calls into question whether Purifoy was dis-charged, as argued by General Counsel, because of his CRF
activities, or whether, as General President Lucassen testi-
fied, he was discharged because he was running for election
for the general executive board in opposition to a candidate
supported by General President Lucassen.The record does show that before 1991 Respondent knewof Purifoy's association with CRF. Respondent opposed
Purifoy's action in that regard. I credited the testimony of
Mark Mullen regarding what he was told by Vice President
Dean Sooter in Palm Beach on October 23, 1989. Sooter told
Mullen not to associate with Purifoy because he was in-
volved in organizing.On July 10, 1991, when General President Lucassen dis-charged Purifoy, Respondent was aware that CRF was re-
newing its campaign to organize the representatives to the
general president, and that Fred Purifoy was involved in the
renewed campaign. That finding is rooted in the credited tes-
timony of Ed Fortson and Wanda Phillips, regarding their
July 6 conversation with Southern States Organizing Director
Edgar Fields. In response to questioning by Fields, Fortson
named Purifoy as one of the representatives that attended the
first meeting of the CRF in 1991.Respondent argued that Lucassen testified that he was un-aware that Purifoy was involved in an 1991 CRF campaign
before his discharge.I credited testimony that Respondent's supervisor andagent, Edgar Fields, learned on July 6, 1991, that Purifoywas one of the representatives that attended the first 1991CRF organizing meeting. Respondent is charged with knowl-
edge of a supervisor. Control Services, 305 NLRB 435(1991); NTA Graphics, 303 NLRB 801 (1991); Pinkerton'sInc., 295 NLRB 538 (1989).The record shows that Respondent gave varying reasonsfor the discharge of Fred Purifoy. One reason was given
Purifoy in General President Lucassen's letter of July 10.
Lucassen gave another reason in his testimony. That conflict
in evidence, as well as the credited evidence in the full
record, shows that Respondent's asserted basis for Purifoy's
discharge was a pretext. In view of that finding and the
record, especially the timing of Purifoy's discharge, coming
immediately after Respondent learned that the representa-
tives, and especially Fred Purifoy, were again involved in a
campaign to organize the representatives, I find that General
Counsel proved that Purifoy was discharged because of his
activities on behalf on CRF. Northport Health Services v.NLRB, 961 F.2d 1547 (11th Cir. 1992); Control Services,305 NLRB 435 (1991).In view of the above, and my earlier findings as to animusand timing, I find that General Counsel has proved a prima
facie case in support of its allegation that Fred Purifoy was
discharged because of his CRF activity. Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.
denied 455 U.S. 989 (1982); NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983).In consideration of whether Respondent proved thatPurifoy would have been discharged in the absence of his
protected activity, I note that General President Lucassen
gave a different reason for Purifoy's discharge when he testi-
fied, than he had given in his July 10, 1991 letter to Purifoy.As shown above, General President Lucassen testified thathe fired Purifoy because Purifoy stated he was running for
election for the general executive board in opposition to a
candidate supported by Lucassen.General Counsel argued that, at the time of Purifoy's dis-charge, Lucassen had not announced his slate for 1991.
Therefore, how could Purifoy have been guilty of running
against a Lucassen candidate? As shown above, that point
was supported by the unrebutted testimony of Purifoy that
Lucassen had not announced his election slate at the time of
Purifoy's discharge.In his July 10 letter to Purifoy, Lucassen gave a differentreason for Purifoy's discharge:It is evident from your Special Report that you haveyour own agenda and are following your own policies
and that your are no longer representing me honestly
and faithfully. Accordingly, I have no alternative but to
terminate your employment.Here, instead of opposing someone on the Lucassen slateof candidates, Lucassen accused Purifoy of not honestly and
faithfully representing the general president.In view of the record and especially the evidence showingthat Respondent gave varying reasons for Purifoy's dis-
charge, I find that Respondent failed to prove that it would
have discharged Purifoy in the absence of his protected CRF
activity. Moreover, the discharge followed the renewal of the
CRF campaign by only 4 days. Fred Purifoy with other rep-
resentatives, launched the 1991 campaign on July 6, 1991, 583CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)and Respondent was advised of that July 6 meeting on thatsame day.The Managerial IssueIn its answer Respondent alleged as its second affirmativedefense:The individuals discharged by Respondent were su-pervisory or managerial employees unprotected by the
Act.Respondent contended that four of the alleged discrim-inatees are managerial employees: Beckes, Cecil, Hohman,
and Petri.General Counsel argued that Respondent has the burden ofproving that Beckes, Cecil, Hohman, and Petri were man-
agers (Soil Engineering Co., 269 NLRB 55 (1984)); that therecord contains no evidence that their duties varied from
those of other representatives which Respondent had stipu-
lated as employees in the representation proceeding (CraftMaid Kitchens, 284 NLRB 1042, 1043 (1987)); and that theBoard findings in this area do not turn upon frequency of ex-
ercise of authority but instead upon the power to exercise au-
thority (cf. Kern Council Services, 259 NLRB 817, 818(1981)).General Counsel offered the Report on Challenged Ballotsinto evidence. That report showed that alleged discriminatees
Bowling, Cecil, Fortson, Garcia, Hohman, Lee, Mergner,
Mullen, Petri, Purifoy, and Smith attempted to vote in the
NLRB-conducted election to determine whether a majority of
the representatives employed by Respondent, desired to be
represented by CRF. Their votes were challenged by Re-
spondent on the sole basis that each of those former employ-
ees were discharged for cause prior to the election and were
thus not eligible.The bargaining unit found appropriate by the NLRB Re-gional Director, in the above-mentioned election (Case 10±
RC±14172) was as follows:All field representatives (General & Organizers) em-ployed by the Employer in the United States of Amer-
ica and covered under the NLRA and coming under the
Jurisdiction of the NLRB in the United States of Amer-
ica, but excluding all foreign national employees em-
ployed outside the United States of America, all office
clerical employees, technical employees, supervisors,
guards, directors, assistant directors, confidential em-
ployees and any other excluded by the Act.The above-described unit included all representatives tothe general president whether historically considered general
representatives or organizers. The Respondent argued in this
instance that Representatives Beckes, Hohman, Cecil, and
Petri were managerial employees because they were tradi-
tional general representatives.First Vice President Dean Sooter testified that to becomea representative of the general president, one must have been
a member in good standing in a local union for 12 months
and a member of UBCJA for 5 years. He testified there are
100 representatives throughout districts in the United States
and Canada. Early in the UBCJA history, the general presi-
dent negotiated agreements with employers but when that be-
came too big a job, the general president asked the executive
board for authority to hire representatives to handle dutiesformerly handled by him. In handling their duties, accordingto Sooter, representatives exercise their own discretion as op-
posed to following set guidelines. As is the case with mem-
bers of the executive board, representatives are required to
submit weekly reports and they have the same fringe benefits
as the board members.Until 1985 there were two classes of representatives. Onewas general representative and one was organizer. Even
though all are now called representatives, some of the rep-
resentatives' general responsibilities are organizing while
others have general responsibilities outside organizing. Ap-
proximately 65 percent of the representatives are principally
organizers. Representatives Beckes, Cecil, Petri, and Hohman
were representatives whose principal duties were other than
organizing.The organizers are usually involved in organizing cam-paigns with employers and the negotiation of the initial col-
lective-bargaining agreements with those employers as well
as the policing of problems within those newly organized
bargaining units. The representatives other than organizers,
handle jurisdictional disputes, internal affairs, supervisions,
restructuring, and a multitude of things.As to jurisdictional disputes, those are handled by businessagents but, if they are unsuccessful, the International is con-
tacted and a representative is assigned to work out the mat-
ter. Sooter testified that those representatives have discretion
in resolving the dispute with other unions. The representa-
tive, for instance, has authority to concede or abandon work
to the other union if, in his discretion, the work is of the type
that traditionally falls to the other union.Until 1985 executive board members received assignmentsof handling jurisdictional disputes.Supervisions involve removal of the officers of a local andplacing the local under the trusteeship of the International.
Representatives are assigned to operate supervisions in re-
placement of the former officers until that trusteeship is re-
moved. During supervision, among routine day-to-day oper-
ation of the local, the representative is charged with the re-
sponsibility of correcting the problems within the local that
led to the supervision.Restructuring would involve mergers, creating new locals,chartering millwright locals, removing officers, removing
business representatives, appointing new officers business
representatives, or combinations of those duties.Supervisions follow a recommendation by a representative,then an investigation and, if needed, a hearing involving
three Board Members. That three-member committee makes
a report and the general executive board then votes on the
decision as to whether a supervision will occur. If so, the
general president assigns a representative to handle or to as-
sist in the supervision. Whether the representative is ap-
pointed supervisor or assistant, he or she handles the day-to-
day affairs of the respective local.Restructuring does not require a hearing. Recommenda-tions for restructuring go directly to the general president.
According to Sooter, in the majority of cases, the general
president follows the recommendation of the representative.Internal affairs involves working toward solution of day-to-day matters in a supervision or restructuring situation. If
necessary, a representative may be assigned to work toward
solution of an internal affairs problem. That representative
acts in his discretion guided by the UBCJA constitution. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Vice President Sooter gave as an example of an assign-ment to representatives, a recent assignment of eight rep-
resentatives to oversee the merger of Tile, Marble, and Ter-
razzo workers into the UBCJA and to make sure the merger
went smoothly. There are also representatives assigned to the
Heavy and Highway Committee to work with five basic trade
unions in securing and distributing work to appropriate crafts
of highway, bridges, and sewerage treatment plants. Rep-
resentatives are also assigned to the basic trades committee
involved with construction work such as buildings and infra-
structure other than heavy and highway work.Tom Hohman was a representative on the basic tradesagreement at the time of his discharge. Leo Petri was as-
signed to work with respect to floor covering locals. Addi-
tionally, documents were introduced showing that Represent-
atives Beckes, Hohman, Petri, and Cecil have received as-
signments as shown above, at various times during their ten-
ure as representative.During the representation case, Respondent and CRF stipu-lated that all representatives were included within the bar-
gaining unit including both general and organizers. Respond-
ent did not contend that traditional representatives, as op-
posed to traditional organizers, were managerial and should
be excluded. Instead it agreed to language which specifically
included general representatives like Hohman, Petri, Beckes,and Cecil.The representatives were not shown to have authority informulating UBCJA policy. That authority is reserved to the
Executive Board (cf. Ithaca College, 261 NLRB 577 (1982)).Nor do they have the authority to recommend changing
UBCJA policy (Bradford College, 261 NLRB 565 (1982)).Employees, like the representatives, whose decisionmaking is
limited to the routine discharge of professional duties are not
managerial and cannot be excluded from coverage NLRB v.Yeshiva University, 444 U.S. 672 (1980).K. Michael BeckesBeckes testified that he started work as a general rep-resentative with Respondent in 1971. Beckes was one of the
representatives discharged on October 15, 1991.Respondent argued there was no evidence that Beckes wasinvolved in CRF activity other than Beckes' unsubstantiated
and testimony.However, General President Lucassen admitted that heknew that Beckes was involved in the CRF. When asked if
he knew whether Beckes was involved in the CRF, Lucassen
replied ``I did know.'' Beckes testified that he signed a card
and supported the CRF movement. see Respond First Aid,299 NLRB 167, 169 fn. 13 (1990).As shown above General President Lucassen dischargedMichael Beckes, I.L. Bowling, Paul Cecil, Floyd Doolittle,

Edward Fortson, Lawrence Garcia, Thomas Hohman, Gilbert
Lee, Mark Mullen, Leo Petri, Wanda Phillips, Burke Smith,
and Robert Mergner by letters during October 1991. None of
those letters included a reason for the discharges.In September 1991 Beckes was called to the GeneralPresident's office in Washington. General President Lucassen
talked to Beckes regarding attendance at the Michigan State
Council of Carpenters convention. Lucassen understood that
Beckes went there without an assignment. He told Beckes
that he had called him in to discharge him. Beckes told
Lucassen that he had an assignment from Jack McMillan(UBCJA second vice president) to attend the Michigan meet-ing. Lucassen then appeared to calm down. But he told
Beckes that if he did not win his election to the executive
board from District 3, that he would ask for Beckes' retire-
ment after the first of 1992.General President Lucassen agreed that he called Beckesinto his office when he heard that Beckes attended the
Michigan State Council convention. Beckes told him that he
had an assignment from Second Vice President McMillan to
attend and he also had an assignment to attend the Florida
State Council convention. Lucassen told him not to go to
Florida. Lucassen heard and later read a transcript of a
speech Beckes gave at the Michigan State Council conven-
tion in which Beckes spoke against Lucassen.According to Lucassen, when he talked to Beckes abouthis attendance at the Michigan Council convention, he told
him that he could not stay on Lucassen's staff. Beckes then
said that he was going to retire after the convention anyway
but that he would probably go to the end of the year.
Lucassen said, ``Well, we'll see what happens.'' Lucassen
denied that he told Beckes that if he lost the election for the
Third District position, he could stay on the payroll until the
first of the year. According to Lucassen, he did not discharge
Beckes as he did Purifoy, when he first learned that Beckes
was running for the Third District board member position be-
cause Beckes was having heart surgery and he did not want
to discharge him before he had the surgery.General President Lucassen testified that he fired Beckesbecause he ran for Board Member in the Third District on
the Whitey Rogers' ticket. According to Lucassen, Beckes
came to him in the spring 1991 and asked him to put him
on the Lucassen ticket for the Third District board member.
Lucassen told Beckes that he would keep his name in mind
but before Lucassen selected his candidate, he heard that
Beckes had elected to run on the Rogers' camp.General Representative Eddie Baydoun attended both theMichigan State and the Ohio State Council conventions in
1991. The Michigan convention was in August. Baydoun tes-
tified that Mike Beckes spoke at the Michigan convention.
Beckes' speech was, according to Baydoun, anti-Lucassen.
Baydoun phoned Dean Sooter and told him about Beckes'
speech. Sooter told Baydoun that Sig Lucassen should hear
about that speech and Baydoun told Lucassen about Beckes'
speech. Lucassen seemed surprised and expressed that even
though Beckes was running on Whitey Rogers' ticket he had
thought that he had a good relationship with Beckes.After receiving his letter of discharge in October 1991,Beckes phoned General President Lucassen and asked what
happened to their understanding that Beckes would retire in
January. Lucassen told him that he had ``an entirely new ex-
ecutive board and they have a new broom and they're going
to sweep out everybody who doesn't believe in their philoso-
phy.'' During that conversation Beckes brought up his situa-
tion with his wife having a severe medical problem and his
need for continued hospital insurance. Lucassen suggested to
Beckes that he notify the pension department that he was
going to retire as of November 1. But Lucassen said,
``We've got a couple of other matters that we want to clear
up.'' Lucassen said that he understood that Beckes was suing
him through the Department of Labor. Lucassen also men-
tioned there was a union election coming up for the general
representatives. Lucassen asked if Beckes was going to par- 585CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)ticipate in that. Beckes told Lucassen that he wanted his hos-pital and life insurance and if it was any consolation to
Lucassen he would write a letter stating that he was not a
party in the labor department suit and that he would not par-
ticipate in the election by the representatives even though he
had supported that movement and had signed a CRF card.General President Lucassen denied that he agreed to con-tinue Beckes' health insurance in exchange for Beckes' with-
drawing from the election and legal actions against UBCJA.The record shows that Beckes wrote the following letterto the CRF attorney:As per our recent conversation, I am withdrawingmy participation in the upcoming General Representa-
tive election. On 11/14/91, I spoke with Tom Nichols,
National Labor Relations Board agent, Cleveland, Ohio
office, (216-522-3715) and informed him of my deci-
sion. He agreed to the withdrawal of my participation
and also agreed to notify both you and Sigurd
Lucassen, General President, United Brotherhood of
Carpenters and Joiners of America.Beckes testified that he either sent a copy of the above let-ter to Lucassen or he wrote Lucassen and told about his let-
ter. Beckes did not recall which of those two he followed.
No one disputed Beckes' testimony in that regard.Additionally, I note from the report on challenged ballotsthat Michael Beckes was not among the former representa-
tives that tried to vote in the NLRB election and were chal-
lenged. That tends to show that Beckes did not vote and sup-
ports Beckes' testimony that he and Lucassen had an agree-
ment that Beckes would withdraw from the suits and the
Representatives' election.In November and December 1991 Beckes did receive hishealth insurance. In December he received notice of his right
to transfer to a different plan. That signified to Beckes that
his health insurance with UBCJA was being terminated. He
phoned Lucassen at that time:I called Sig again and we had our conversation and thejest of the conversation was, he says, ``You know,
Mike, I thought about it.'' He says, ``I can't go through
with the deal.'' I said, ``Hell, I've got your word on
it.'' He said, ``Well, I can't do it,'' and I said why not.
He says, ``Because if I give it to you, your hospitaliza-
tion, it's going to impact on the other general reps who
were part of that discharge and that election with the
organizers program.''General President Lucassen testified that he did tellBeckes that he could receive medical benefits but that he
subsequently found out that you may only carry over medical
benefits if you retire from active employment. Under the cir-
cumstances, since Beckes was first discharged, Beckes was
not eligible for medical benefits.Beckes admitted that he ran for the executive board, ThirdDistrict, and that he supported Whitey Rogers for general
president.Respondent introduced into evidence Beckes' speech tothe Michigan Council of Carpenters (R. Exh. 23). In that
speech Beckes attacked both Vice President Sooter and Gen-
eral President Lucassen about the literature they had distrib-
uted during the 1991 campaign. President Lucassen admitted
that he did not receive a transcript of Beckes' Michigan State
convention speech until after Beckes had been discharged.Here, there is a question as to whether Beckes was dis-charged because of Respondent's knowledge that Beckes
supported CRF, or whether, as Respondent argued, he was
discharged because he opposed the general president's cam-
paign for reelection.Beckes was not among the employees mentioned in lettersfrom the CRF before and during the October UBCJA con-
vention. As shown above, President Lucassen admittedly be-
lieved that Beckes was involved in CRF activities.In many respects I found both Beckes and Lucassen wereless than candid in their testimony. Beckes was evasive to
questions regarding his vocal opposition to President
Lucassen during the 1991 UBCJA campaign. Lucassen dem-
onstrated varying reasons for the discharges of several al-
leged discriminatees. As to direct conflicts between the two
over conversations, I found Michael Beckes to be a believ-
able witness on the basis of my observation of his demeanor.
Moreover, Beckes' testimony was supported by his subse-
quent actions. Documents in the record show that Beckes'
did withdraw from participation in the NLRB election among
representatives and he did withdraw from participation in ac-
tions against Lucassen including charges before the NLRB.As to General President Lucassen, he testified that he didnot immediately fire Beckes as he had Purifoy, when he
found out that Beckes was running for the executive board,
because Beckes had a heart problem. However, I note that
Lucassen testified that he talked to Beckes about his cam-
paign for executive board, when he called Beckes to Wash-
ington. At that time Lucassen told Beckes that he had called
Beckes in to fire him on the belief that Beckes attended the
Michigan convention without assignment and, according to
Lucassen, he told Beckes that he could not remain on
Lucassen's staff because Beckes was running for the execu-
tive board.I find Lucassen's explanation of the disparity between histreatment of Beckes and Purifoy is inconsistent. If, as he
claims, he did not discharge Beckes before the convention
because he was concerned with Beckes' heart condition, why
did he tell Beckes that he would discharge him after the con-
vention and why would he tell Beckes that he had called him
to Washington to discharge him. On the other hand, if he
was not concerned with Beckes' heart condition before the
convention because Beckes had improved to the point of
being out campaigning for executive board, why didn't he
discharge Beckes when he called him to Washington be-
cause, like Purifoy, Beckes was running for the executive
board.In view of their demeanor and the full record, I am con-vinced that Beckes testified truthfully regarding his conversa-
tions with Lucassen.I credit Beckes' account of his September 1991 meetingwith General President Lucassen regarding the Michigan
State Council convention. Beckes credibly testified that
Lucassen told him that he would ask for Beckes' retirement
after the first of 1992 unless Beckes won his election to
Third District board member.I discredit General President Lucassen's testimony that hedischarged Beckes because Beckes ran for Third District
board member. Lucassen and Beckes had discussed Beckes'
candidacy in September 1991, and Lucassen had told Beckes
that, unless Beckes won, he would ask for Beckes' retirement
after the first of 1992. 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Beckes' credited testimony proved that after Beckes' dis-charge, Lucassen made a second agreement with Beckes. At
that time Lucassen agreed to Beckes' retirement on Novem-
ber 1 and to continue Beckes' health insurance. Beckes testi-
fied, and the record supported his testimony, that Lucassen
told Beckes to submit his retirement to the pension depart-
ment effective November 1 and Lucassen agreed to continue
Beckes' health insurance provided Beckes withdraw from
participation in the representatives election and withdraw
from legal actions against Lucassen and the UBCJA. Beckes
did withdraw from the upcoming general representatives
election and his legal action against UBCJA.General President Lucassen admitted that he told Beckesthat he would be treated just like anyone else that retired.Afterward Lucassen withdrew from his commitment tocontinue Beckes' insurance. In that regard I was impressed
with Beckes' demeanor and I credit his account of the events
regarding his loss of medical insurance. As shown above,
Beckes testified:[Lucassen] said, ``Well, I can't do it,'' and I said whynot. He says, ``Because if I give it to you, your hos-
pitalization, it's going to impact on the other general
reps who were part of that discharge and that election
with the organizers program.''The above shows that Lucassen reneged on his offer topermit Beckes to retire after the first of 1992. Lucassen with-
held Beckes' health insurance because not doing so would
impact ``on the other general reps who were part of that dis-
charge and that election with the organizers program.''
Lucassen's agreement to continue Beckes' health insurance
was based, at least in part, on Beckes' agreeing to withdraw
his actions with the Department of Labor and the NLRB and
to withdraw from the general representatives election.The above-credited comment by Lucassen does tend toshow that Lucassen did not include Beckes in the group of
other reps who were part of that discharge and that election
with the organizers program. Nevertheless, by reneging on its
agreement with Beckes because that action may compromise
its discharges because of the CRF campaign, Respondent
also engaged in activity in violation of the provisions of the
Act. Regardless of whether Lucassen included Beckes in the
group that supported CRF, or whether he reneged on his
agreement with Beckes because Lucassen felt that would im-
pact on the alleged unfair labor practice discharges, Beckes
would be protected under the Act.In view of the credited evidence I find that General Presi-dent Lucassen did not discharge Michael Beckes because
Beckes ran for board member in opposition to a Lucassen
candidate as Lucassen testified. That asserted reason was
simply a pretext. Instead, in September 1991, Lucassen
knowing that Beckes was running for the board member po-
sition, told Beckes that he would ask for Beckes to retire
after the first of 1992 if Beckes lost that election. NorthportHealth Services v. NLRB, 961 F.2d 1547 (11th Cir. 1992);Control Services, 305 NLRB 435 (1991).Beckes was not given a reason for his discharge until hephoned General President Lucassen after receiving his dis-
charge letter. During that conversation, Lucassen told him
that he had attended the UBCJA convention and had been a
participant. Lucassen told Beckes that he had a new execu-
tive board and they were going to sweep out everybody thatdoesn't believe in their philosophy. However, with the ex-ception of the progressing CRF campaign, nothing had
changed since Lucassen talked with Beckes in September. At
that time, Lucassen knew that Beckes would be a partici-
pantÐi.e., Lucassen knew that Beckes was running for exec-
utive boardÐin the UBCJA convention.Beckes was not permitted to retire and his health insurancebenefits were withdrawn because of Lucassen's concern with
what impact continuation of Beckes' insurance would have
on employees that had been discharged because of their CRF
activity. Respondent engaged in conduct violative of the Act
by denying Beckes' health insurance and the opportunity to
retire after January 1, 1992.The record evidence proved that Respondent's generalpresident believed Beckes was involved with the CRF (see
Respond First Aid, 299 NLRB 167, 169 fn. 13 (1990)). Ad-ditionally, the record supports another basis for finding that
Respondent engaged in violative action by discharging
Beckes and denying him retirement opportunity along with
health and life insurance. Lucassen told Beckes that he was
not going to permit Beckes to continue his insurance, be-
cause Lucassen felt extension of those benefits to Beckes,
would impact on the representatives that had been discharged
and were involved in the CRF campaign. The credited evi-
dence proved that Beckes was discharged in violation of theAct and Respondent failed to prove that it would have dis-
charged Beckes in the absence of its employees protected
CRF activity. Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); NLRB v. Transportation Management, 462 U.S. 393(1983).L. Thomas HohmanTom Hohman testified that he was first employed by Re-spondent in 1983. When discharged in October 1991
Hohman was a representative of the general president.Hohman testified that he phoned General PresidentLucassen in March 1991 and complained to Lucassen about
comments made by Vice President Sooter. Lucassen told
Hohman that he should not worry and that if Lucassen had
any problems with Hohman that he would phone Hohman.
Hohman then commented, ``What do I need to do, form a
union in order to get justice here?'' Subsequently, on cross-
examination Hohman recalled that he mentioned forming a
union or running for office. Lucassen replied, ``Tom, I don't
want to have to let you go.''Hohman signed an authorization card for CRF. On Sep-tember 9, 1991, Hohman mailed a certified letter to General
President Lucassen notifying him that Hohman had signed an
authorization card for CRF.Alice Dixon, who was secretary for CRF, testified that toher knowledge Hohman had not signed an authorization card
before the UBCJA convention in October.General President Lucassen agreed that he received a letterfrom Hohman saying that he had signed a CRF card.
Lucassen testified that had nothing to do with Hohman's dis-
charge.In view of the evidence showing that not only hadHohman signed an authorization card, but he had written to
the UBCJA general president notifying him on September 9
that he had signed a card, I do not credit Dixon's testimony
in that regard. Additionally, I was not impressed with Dix- 587CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)on's demeanor nor was I impressed with her testimony oncross-examination. Dixon appeared to be hesitant in respond-
ing to questions from counsels for General Counsel and the
alleged discriminatees.Hohman attended at least two of the CRF meetings at At-lantic City while he was there for the general convention in
1991.Hohman testified that he phoned Ed Hahn on the Mondayafter the general convention in October 1991:My primary motivation for the call, having been rightafter the general convention, was to get an impression
from him of what the mood of the office was in Wash-
ington and I asked him that question. He said, ``The
only thing that I know that Sig has against you is that
you signed an authorization card.'' And I said, ``What
do you mean?'' He said, ``I was in his office after you
signed it'' and he said, ``Hohman signed a God damn
authorization card.''Ed Hahn testified that he did not recall having that con-versation with Hohman. Hahn did testify that the only thing
that he had discussed with Lucassen about Hohman at that
time was Hohman signing a CRF authorization card. Hahn
testified ``so that's the only thing I knew that Lucassen
hadÐand I had discussed.''Respondent argued that Hohman was not a credible wit-ness. In view of Hahn's testimony I am convinced that
Hohman accurately testified as to his conversations with
Hahn. I credit the testimony of Hohman and, to the extent
their testimony conflicts, discredit Hahn.Hohman learned of his discharge while he was in Atlantaon the Friday after the general convention. His wife phoned
and read his discharge letter to him.As was the case with the other representatives dischargedon October 15, the letter to Hohman did not mention a rea-
son for his discharge.After flying back to Gainesville, Florida, Hohman phonedGeneral President Lucassen and asked why he had been dis-
charged. Lucassen told him that he had nominated Randy
Wildes for president of the Florida State Council of Car-
penters. Hohman eventually told Lucassen that he could not
believe that was the reason for his discharge. He asked
Lucassen if there were other reasons. Lucassen replied,
``That is enough.''In consideration of whether General Counsel proved aprima facie case of Hohman being illegally discharged, the
above evidence tends to show that Hohman was discharged
because, at least in part, Respondent was unhappy that he
was involved with CRF.General President Lucassen testified that he fired Hohmanbecause Hohman directly disobeyed an order. According to
Lucassen he had told Hohman not to become involved in
Florida State Council politics. The North and South Florida
groups had an agreement that Hohman, from the South,
would serve as president of the Florida State Council until
1991 when he would be replaced by the vice president who
was from the North. Hohman allegedly breached the agree-
ment by nominating a candidate from the South for the presi-
dency in 1991. When Lucassen first heard there may be a
break from the agreement, Lucassen phoned Hohman and
told him not to get involved and to do nothing more than
chair the meeting. Hohman agreed that he would followLucassen's directive. At the Florida State Council conven-tion, Hohman actually nominated a candidate from the South
to oppose the vice president in his candidacy for the presi-
dency.Lucassen agreed that Hohman phoned him after his dis-charge and Lucassen told him he did not take instructions.
When Hohman asked if the discharge was just for nominat-
ing Randy Wildes. Lucassen replied that is enough.The evidence regarding Hohman's actions during the 1991Florida State Council convention includes the following.Larry Jones, business manager from a carpenter's local inTampa, testified that he met with Dean Sooter during the
Florida State Council convention and told Sooter that Rep-
resentative Tom Hohman was apparently backing out on the
deal made in 1989.After talking with Larry Jones, Dean Sooter phonedHohman's room and asked Hohman to come down and talk.
Jones was there outside the bathroom while Sooter and
Hohman talked.Hohman recalled that Sooter phoned him in his hotel roomand directed Hohman to meet him in the hospitality room.
When Hohman arrived Sooter beckoned him into the bath-
room. The hospitality room was crowded. As shown above,
Hohman testified:... and I said to him, ``You know, Dean, I signed
an authorization card to be represented by the Union.''
And he said, ``Yeah, I know and we are going to bury
you on that one.'' And I said to him, ``What do you
mean by that?'' And he said, ``What are the wages here
in Miami?'' I said, ``What do you mean?'' He said,
``What are the carpenter's wages here in Miami?'' I
said, ``What does that have to do with anything?'' He
said, ``No, just tell me. What are the carpenter's wages
her in Miami?'' And I said, ``They are about $13.00 or
$14.00 and change and fringe benefits.'' He said, ``That
is what we are going to pay you if the union comes
in.''As shown above, Dean Sooter admitted that he talked withHohman in the bathroom of the hospitality suite during the
Florida convention. Sooter admitted that Hohman said that he
had signed a CRF card and Sooter admitted that he told
Hohman he would bury him, but Sooter denied that he
threatened Hohman regarding Hohman's CRF activities.Under cross-examination Sooter testified about activities atthat convention concerning the campaign for general presi-
dent. Sooter's testimony fluctuated as to whether he person-
ally overheard certain participants at the convention support
Whitey Rogers for general president and whether Thomas
Hohman voiced support for Whitey Rogers. Sooter dem-
onstrated uncertainty as to his recollection but nevertheless a
determination to show that he knew that Thomas Hohman
opposed General President Lucassen. I am convinced from
his responses under cross-examination that Sooter was deter-
mined to show that Hohman opposed Lucassen even though
he did not recall how he came to that conclusion. I am con-
vinced that Sooter was not truthful in responding to ques-
tions of his personal recollection as opposed to what he may
have heard second hand. I am unable to credit Sooter's testi-
mony to the extent it conflicts with other evidence because,
in part, of my observations of his testimony especially his
testimony under cross-examination. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
As mentioned above, Ed Hahn testified that Tom Hohmantold him that he and Dean Sooter had an argument in a bath-
room at the state convention. Hahn testified that Hohman did
not mention that the CRF was involved in the conversation
between Hohman and Sooter. Hahn did recall that Hohman
said that Sooter threatened to bury him. Sooter agreed with
Hohman, that Hohman mentioned that he had signed a CRF
card.I credit the testimony of Hohman regarding his conversa-tion with Dean Sooter in the bathroom. Sooter's comments
during that conversation show that he was angry both over
Hohman's actions at the Florida convention and Hohman
signing a CRF authorization card.The above-credited evidence shows that Respondent's sec-ond ranking official, its first vice president, expressed anger
at Hohman during the third week of September 1991, over
Hohman's actions during that week at the Florida convention
and over Hohman signing a CRF authorization card.Moreover, when Hohman phoned his supervisor, Ed Hahnon the Monday after the October 1991 UBCJA convention,
it was Hohman's signing of a CRF card, that Hahn recalled
as the only thing General President Lucassen had against
Tom Hohman.Additionally as shown above Hohman was involved in an8(a)(1) violation with his supervisor, Ed Hahn.Ed Hahn admitted talking with Hohman about Hohmanhaving signed a CRF authorization card. Hahn admitted tell-
ing Hohman that the representatives had pretty decent condi-
tions and that the way it was in the field, the International
could assign them to any place which could be right next to
their homes or it could be Alaska or some place.To the extent their testimony conflicts, I credit Hohmanand discredit Hahn.Respondent argued that Hohman was discharged for politi-cal disloyalty. As noted above, that is not what Respondent's
general president gave as the reason for Hohman's discharge.
President Lucassen told Hohman that he could not follow or-
ders. Lucassen was referring to Hohman's nomination of
Randy Wildes during the September Florida State Carpenters
Convention.I find that General Counsel proved a prima facie case ofillegal discharge. Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); NLRB v. Transportation Management Corp., 462U.S. 393 (1983).In consideration of whether Respondent proved that itwould have discharged Hohman in the absence of his nion
activities, the testimony of Hohman and General President
Lucassen shows that Lucassen allegedly fired Hohman be-
cause of Hohman's actions during the September 1991 Flor-
ida State Council convention. Respondent contends that Gen-
eral President Lucassen discharged Hohman because he nom-
inated Randy Wildes for president of the Florida State Coun-
cil and Wildes opposed Lucassen's election to general presi-
dent.Hohman testified without rebuttal that Randy Wildes hadtold him that he had not made up his mind as to which can-
didate he would support for general president at the time
Hohman nominated Wildes for president of the Florida coun-
cil.Larry Jones testified that Tom Hohman was unopposed asFlorida State Council president in 1989, as part of an agree-ment between South Florida and North Florida forces in theUBCJA. The agreement included a North Florida delegate
being unopposed as president in 1991. At the September
1991 Florida State Council convention, Tom Hohman nomi-
nated Randy Wildes, a South Florida delegate, in opposition
to George Geiger from North Florida. Geiger was scheduled
to become president in accord with the 1989 agreement. Gei-
ger was defeated by Randy Wildes in the 1991 election.Hohman engaged in the Florida convention activities inthe third week of September but was not discharged until
October 15. Lucassen testified that he did not take action
sooner because it would have harmful to him during his elec-
tion campaign. According to Respondent's evidence,
Hohman was openly campaigning for Lucassen's opponent.
If so, how did Lucassen benefit by permitting Hohman to
continue to hold his job? Additionally, when Vice President
Sooter confronted Hohman at the Florida State convention,
he threatened Hohman because Hohman had signed a CRF
authorization card. I credited Hohman's testimony that, on
October 14, Ed Hahn told him that the only thing Lucassen
had against him was Hohman's signing a ``God damn au-
thorization card.''In view of the entire record and especially comments madeto Hohman by Lucassen, Sooter, and Hahn; the timing of
Hohman's discharge; the fact that Respondent gave varying
reasons for Hohman's discharge and the fact that Lucassen
acknowledged to Michael Beckes that he was denying
Beckes' benefits because of the impact that would have on
Representatives discharged in October 1991 that were in-
volved in the organizing effort, I find that General Counsel
proved a prima facie case regarding Hohman's discharge and
Respondent failed to prove that Hohman would have been
discharged in the absence of his protected activities.Respondent offered additional evidence against TomHohman. Larry Jones testified that after the vote for general
president at the UBCJA convention in October, Tom
Hohman came to him and apologized. Jones said that he
commented that it appeared Hohman had it all worked out,Whitey gets elected, E. Jimmy Jones gets re-elected, E.Jimmy Jones retires, Whitey appoints (Hohman) as
Board Member to the Fourth District .... 
that's justabout the way it was supposed to come down.Hohman responded, ``that's pretty much the way we had itfigured.''Alice Dixon also testified about a conversation with TomHohman during a CRF meeting on the last day of the
UBCJA convention. She asked Hohman why he was upset
and he told her that he had supported Whitey Rogers for
general president because he thought that Rogers would win.
Dixon testified that Petri also told her that he had supported
Rogers for general president.Hohman denied that he had the above conversation withDixon.Ronald Angell testified that on the day a crowd of WhiteyRogers' supporters tried to enter the convention area during
the 1991 UBCJA convention, he saw Tom Hohman leave.
The crowd was chanting ``Fuck Sig, Fuck Sig,'' and as
Hohman walked out of the convention hall toward the group
of demonstrators, Hohman held his fist up and shook his fist,
while Hohman yelled, ``You're right. Whitey, Whitey,
Whitey.'' 589CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)Ronald Angell testified that he reported all Hohman's ac-tions that day to Fred Carter.Fred Carter testified that Ron Angell told Carter that TomHohman had been part of the demonstrations of Whitey Rog-
ers' supporters at the 1991 UBCJA convention. Carter re-
ported those matters to Dean Sooter.International Representative Gregory Martin testified thathe was assigned to work registration during the 1991 UBCJA
convention. On Wednesday morning during the convention,
Martin was told there were going to be busloads of people
from New York and Ronnie Angell needed help out front.
Martin was told the building was at capacity and the fire
marshall would not allow any more guest passes.On Wednesday, at lunch the crowd of Whitey supporterswere still outside at the entrance, when the delegates started
out for lunch. Martin saw Tom Hohman leaving. As Hohman
approached the demonstrators he raised his fist and pumped
his fist. Martin was of the opinion that Hohman was firing
up the crowd.Martin reported to Mike Fishman what he had observed ofTom Hohman that morning and the demonstrators.Representative James Sala testified that he assisted in reg-istration of delegates at the 1991 UBCJA convention. He was
also a delegate to that convention. He testified that he saw
Tom Hohman standing alone on Saturday before the conven-
tion actually opened. He noticed that Hohman was wearing
a Whitey Rogers button. It was a large white button with a
picture of Whitey Rogers.Sala testified that he attended the Fourth District caucusduring the convention before the main proceedings started.
During that caucus Tom Hohman and some other South Flor-
ida delegates escorted Charles Cladder into the caucus.
Cladder was the candidate for Board Member from the First
District on the Whitey Rogers ticket. There was an effort
made to have Cladder speak but opposition because he was
not in the Fourth District prevented Cladder speaking. The
meeting was adjourned after Jimmy Jones, who was then
Fourth District board member and on the Whitey Rogers
ticket, spoke to the caucus chairman. Hohman and others
wanted to leave but Sala was of the opinion that Lucassen
supporters did not want the meeting to adjourn. Before the
end of the convention Sala told Mike Fishman that he had
seen Hohman with a Whitey Rogers button.Hohman disagreed with Sala about the Fourth District cau-cus. Hohman recalled that Sala and Ernie Curtis escorted a
number of Black delegates into the caucus. Hohman spoke
to one that seated himself near Hohman and the man did not
respond until Hohman spoke several times. Hohman then
walked to the back and asked several of the Black delegates
why they did not want Charlie Clayton, who is also Black,
to speak when it became obvious that the Blacks and
Sala/Curtis did not want Clayton to speak. No one responded
and Curtis came over and told Hohman that he was playing
with Curtis' people. Hohman told Curtis that he was not
playing but simply had asked a question. The Representative
Hohman had spoken to then said, ``And I don't have to an-
swer it.'' Hohman went over and talked with Clayton for
about 10 minutes. He then went back to his seat and voted.Leo Decker testified that he had dinner with Tom Hohmanduring the fall 1990. Hohman told Decker that Jimmy Jones,
the executive board member who had been in a serious acci-
dent, was going to support Hohman as his successor as exec-utive board member. Decker asked Hohman about other peo-ple that had been in that district longer than Hohman.
Hohman told him that the selection down there was very
thin. Decker asked what Hohman would do if General Presi-
dent Lucassen did not appoint him. Hohman replied that he
would run with Whitey Rogers.The following morning at breakfast, Hohman asked Deck-er to forget their conversation the night before. Decker asked
why and Hohman said, ``Well, I'm a young man, I can wait
my turn.'' Decker replied that he was glad to hear it. Decker
testified that he reported the conversations with Hohman, to
someone in management and he believed it was Dean Sooter.Bruce Wingert was a warden at the 1991 UBCJA conven-tion. He testified that he was called to go out front on
Wednesday during the convention. There was a large crowd
with Whitey Rogers signs trying to get into the convention.
On cross-examination Wingert testified that Tom Hohman
came out of the convention hall with his fist held up yelling,
``Whitey, Whitey.''Business Representative Gordon Malmberg from a local inOcala, Florida, testified that during 1990 Tom Hohman was
assigned to assist the Ocala local. Malmberg had a conversa-
tion with Hohman in which Hohman asked him to consider
supporting Whitey Rogers for general president. Hohman
told Malmberg there was going to be some evidence that
would sway Malmberg's opinion toward Whitey Rogers.In 1991 Hohman came to Ocala and talked withMalmberg. Hohman asked Malmberg if he still planned to
support E. Jimmy Jones as Malmberg had told Hohman back
in 1990. Malmberg told Hohman that he did not think so.
Hohman asked Malmberg who he was supporting for general
president and Malmberg replied that he would vote for
Lucassen unless something came out during the convention.
Hohman replied that Lucassen was a ``god damn thief.''Malmberg had another conversation in a parking lot withHohman in August or July 1991. Hohman asked why
Malmberg had changed his support for E. Jimmy Jones for
executive board member. Their conversation became heated.
A week later Hohman told Malmberg that Dean Sooter had
charged UBCJA for large phone bills. Malmberg laughed andHohman became angry and cursed.Hohman agreed that he worked with the Ocala Local in1991 and that he had several conversations with Gordon
Malmberg including one in the parking lot. He testified that
Malmberg asked him on several occasions as to whether the
UBCJA was involved with the ``outfit'' because the moneys
were invested in New York and former General President Pat
Campbell's son's office. Hohman worked as Pat Campbell's
assistant for 3-1/2 years and Malmberg thought he knew
something about the situation with Campbell. According to
Hohman, the conversation in the parking lot included
Malmberg again asking about the UBCJA loans. Hohman de-
nied that he ever asked Malmberg to support Whitey Rogers
and he denied saying that evidence would come out against
Lucassen and sway people to supporting Rogers. Hohman
denied saying that Lucassen was a ``god damned thief.''Hohman said that Malmberg may hold against him an oc-casion when Hohman called Malmberg down about his hav-
ing a tool rental business on the side. Malmberg admitted
having the business to Hohman but later denied it to his boss
within the District Council. 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In November 1991, the recently elected executive boardmember, Bill Nipper, asked Malmberg about the conversa-
tion in the parking lot. When Malmberg told of that con-
versation, Nipper asked him to phone General President
Lucassen. Malmberg phoned but Lucassen was out.
Malmberg then spoke with Dean Sooter and explained what
had happened regarding Hohman. Sooter asked if Malmberg
would testify to those conversations and Malmberg said that
he would.Hohman admitted that as he left the convention hall onWednesdayÐthe day of the demonstration of people wanting
into the HallÐhe held up a fist as the demonstrators chanted
``we want in.'' Hohman denied that he said, ``Whitey,
Whitey.''Despite the above evidence, the record is clear that Gen-eral President Lucassen never claimed that Hohman's support
of Whitey Rogers caused Hohman's discharge. Hohman, like
the other representatives discharged in October, was not told
in his discharge letter why he was being discharged. After-
ward, when Hohman phoned, Lucassen told Hohman that he
was fired because he nominated Randy Wildes.As shown above, the incident of Hohman nominatingRandy Wildes occurred during the third week of September
1991. Hohman was discharged by letter dated October 15,1991. At that time General President Lucassen had expressed
displeasure with Hohman signing a CRF card and Vice Presi-
dent Sooter had told Hohman that Respondent would bury
him because he had signed the CRF authorization card. De-
spite Hohman's nomination of Randy Wildes at the Florida
State Council convention, I am persuaded from the entire
credited record that Hohman would not have been discharged
absent his CRF activities.Respondent argued that Hohman openly supported WhiteyRogers at the UBCJA convention. I find that Hohman en-
gaged on activity which could have led Respondent to be-
lieve he was supporting Rogers. Nevertheless, that was not
the reason for his discharge according to General President
Lucassen.In view of the full record, I find that Respondent failedto prove that Hohman would have been discharged in the ab-
sence of his protected activities.M. Paul CecilThere was no showing that Paul Cecil was involved inCRF activity during 1991.General President Lucassen testified that he was in Albu-querque in the fall of 1990 and spoke to Paul Cecil.
Lucassen had heard that Cecil had some pressure to support
Whitey Rogers. Lucassen talked with Cecil and Cecil
pledged that he would not oppose Lucassen. A couple weeks
later, according to Lucassen, Cecil spoke to the Orange
County, California financial secretary, Jensen that Whitey
Rogers was a great man and should be elected general presi-
dent. Additionally Lucassen heard that Cecil tried to get offi-
cials to file suit against the International to stop a dissolution
of the San Diego District Council, and merger with the Los
Angeles District Council.Lucassen testified that he decided to discharge Cecil uponconclusion of the 1991 convention.Hal Jensen who is employed by a joint labor-managementcommittee designed to do compliance work within the public
works industry, testified that in November or early December1990 Cecil was assigned to investigate a complaint in Local2203 in Anaheim, California. Jensen was financial secretary
of Local 2203 at that time. While there Cecil talked with
Jensen. Cecil asked what Jensen thought about Whitey Rog-
ers and Sig Lucassen for the president's race. Jensen replied
that he didn't know much about either of them. Cecil told
him that he was supporting Whitey Rogers and asked Jensen
to consider supporting Rogers. Cecil said that Sig Lucassen
had made some bad decisions and was showing poor leader-
ship for the Brotherhood. After Jensen told Cecil he would
think about supporting Rogers, Cecil told him that he didn't
have anything to worry about regarding Cecil's report on the
complaint. When the decision came down it was in Jensen's
favor. Jensen said he reported his conversation with Cecil to
Doug McKarin, secretary-treasurer of the Los Angeles Dis-
trict Council.Paul Cecil denied that he told Jensen he was supportingWhitey Rogers and he denied making adverse comments
against General President Lucassen.John P. Kennedy, a business representative from Califor-nia, testified that the San Diego District Council was placed
under supervision of the UBCJA executive board member for
the Sixth District. In August 1990, Kennedy and Jim Shear,
who was financial secretary of Local 505 (San Diego) met
with Paul Cecil. Cecil advised them to transfer Local 505
funds to a separate account and retain legal counsel to fight
any impending merger of the locals in San Diego. Cecil ex-
plained that since the Council was under supervision, it was
just a matter of time before UBCJA representatives would
come in and seize all the funds. Cecil told Kennedy and
Shear that the general president wanted to reduce delegate
votes at the 1991 UBCJA convention and thereby eliminate
or reduce opposition. Cecil said there had been one vote in
the last convention that was close and most of the opposition
in the Sixth District came from California.Cecil wanted them to use the Local's assets to fight theGeneral President Lucassen in any merger action. When
Kennedy and Shear told Cecil they would not follow his ad-vice, Cecil said he would get friends to fight for his sugges-
tions on the floor in the Local. Cecil told Kennedy and Shear
that he was supporting Whitey Rogers and that Rogers had
promised him appointment as the Eigth District board mem-
ber if Rogers was elected general president at the 1991
UBCJA convention.On other occasions before their August 1990 meeting,Cecil had told Kennedy that he was supporting Whitey Rog-
ers.Kennedy testified that he reported the confrontation withCecil to Jack Green.On rebuttal Paul Cecil admitted having lunch with Ken-nedy and Shear and he admitted talking about merger of the
San Diego Council with Los Angeles. Cecil denied that he
advised Kennedy and Shear to fight the merger or to move
funds into other accounts. Cecil testified that he advised
Kennedy and Shear that the merger was going to occur.
Cecil denied telling Kennedy that he was supporting Whitey
Rogers.Cecil testified that he does not get along with Kennedy'scurrent boss, Doug McKarin. He ruled against the Carpenters
in a jurisdictional dispute and he and McKarin had words.
They have not been friendly with each other since that time. 591CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)Cecil testified that he supported general presidentLucassen during the 1991 UBCJA convention. He wore a
``Sig'' badge.Paul Cecil admitted that he met with general president andthat Lucassen said he had reports that Cecil was opposing the
merger of San Diego into the Los Angeles Council and
Lucassen said that he should fire Cecil. Cecil admitted that
Lucassen said to him that ``he didn't mind if Cecil wasn't
out beating the band for him, but don'tÐdon't oppose him.''The evidence failed to prove that Cecil was involved inCRF activities. I find that General Counsel failed to prove
a prima facie case as to the discharge of Cecil. The record
showed that Cecil was cautioned to not oppose President
Lucassen and that, despite that warning, Cecil continued to
campaign for Lucassen's opponent. Wright Line, 251 NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982); NLRB v. Transportation ManagmentCorp., 462 U.S. 393 (1983).N. Leo PetriGeneral President Lucassen testified that he was unawareof CRF activities by specific representatives other than those
named in letters that he received. Lucassen denied that he
saw any of the CRF letters during the UBCJA convention or
before October 15. Leo Petri was first named in one of those
letters which was hand delivered to Lucassen's secretary on
October 9, 1991. Six days later Petri was discharged.As shown above, I do not credit Lucassen's testimony thathe did not see letters from CRF during the convention, until
after he made the decision to discharge representatives on
October 15, 1991. Credited evidence demonstrated that Re-
spondent's attorney was given the Union's demand for rec-
ognition on October 8, 1991, and General President
Lucassen's secretary, Sue Dillon, was given two copies of
CRF's October 9 letter by Floyd Doolittle. That evidence
was not rebutted (see, e.g., NLRB v. General Wood Preserv-ing Co., 905 F.2d 803 (4th Cir. 1990); Control Services, 305NLRB 435 (1991); NTA Graphics, 303 NLRB 801 (1991);Pinkerton's Inc., 295 NLRB 538 (1989).I find that Respondent was aware of all letters from CRF,delivered to Lucassen's secretary and attorney, during the
UBCJA convention.As shown above, Lucassen's secretary, Sue Dillon, subse-quently asked Floyd Doolittle for another copy of the Octo-
ber 9 letter. Petri was named on both the original and the
amended copy of the letter that was delivered to Lucassen's
secretary.President Lucassen testified that he received a report froma business representative, Wilson, from Indiana that Petri hadtalked to him in support of Whitey Rogers. Additionally,
Petri was supporting other than Lucassen's slate people, in
the Ohio State Council convention. Lucassen said that Petri's
CRF activities had nothing to do with his discharge.Ted Wilson, a business representative from Minneapolis,Minnesota, recalled that Leo Petri was assigned to hold an
election in his local. Wilson and his partner picked up Petri
at the airport. On the way in Petri asked what was going on
in the area as far as the election between Lucassen and Rog-
ers. After Wilson said he was a delegate but would wait until
the convention to decide, Petri commented:Well, I don't see how in the hell anybody can supportSig in view of the fact all that money going down the
tube.After Petri made two more trips out to Wilson's local,Wilson wrote and asked Petri not to return. Petri returned
and met with the Local members without notifying Wilson.
Wilson contacted Executive Board Member Gene Judge.
Judge told Wilson that Sig Lucassen would like him to
phone Lucassen. Wilson told Lucassen about his conversa-
tion with Petri in which Petri said he didn't see how anybody
could support Lucassen, and that Petri had interfered with the
Local. Wilson recalled his conversation with Lucassen was
in August 1991.Petri admitted having conversations with Wilson. Petri tes-tified that he suggested that Wilson should support Lucassen.
Petri denied that he ever suggested to Wilson that he sup-
ported Whitey Rogers.Alice Dixon testified that she noticed that Hohman andPetri were upset during a CRF meeting on the last day of
the UBCJA convention. She asked Hohman why he was
upset and he told her that he had supported Whitey Rogers
for general president because he thought that Rogers would
win. Dixon testified that Petri also told her that he had sup-
ported Rogers for general president.Petri denied that he told Alice Dixon that he supportedWhitey Rogers. Petri testified that Dixon supported
Lucassen.General Representative Eddie Baydoun lives in Michigan.Baydoun testified that he attended the Ohio State Council
convention in Toledo, Ohio, in early fall of 1991. Baydoun
testified that he saw Leo Petri several times during that con-
vention. Baydoun recalled that Petri was wearing political
buttons for Michael Beckes and an ``I Jack'' button that was
a button for Jack McMillen. Both Beckes and McMillan
were on the Whitey Rogers team according to Baydoun.
Baydoun was with Dean Sooter at that convention and he ex-
pressed surprise to Sooter that Petri did not speak to either
of them. Sooter said he was not surprised in view of Petri'sbuttons being for the other side.Petri admitted attending the Ohio State Council conventionbut he denied that he wore any political buttons.Business Manager Harry Gowan of the Central IndianaCouncil of Carpenters, testified that he discussed UBCJA
politics at the Ohio State Council convention in the summer
of 1991, with Leo Petri. Gowan testified that he supported
General President Lucassen. He noticed that Petri was reluc-
tant to talk with him and he grabbed Petri and said just be-
cause we are not on the same side doesn't mean we can't
talk to each other. Petri made the comment that everybody
has to make a choice and ``I've made mine. It's not too late
for you to change your mind.'' Gowan said he didn't think
there was a fat chance of his changing his mind.Petri admitted speaking to Harry Gowan several times dur-ing the Ohio State Convention but Petri denied that he gave
Gowan any suggestion that he and Petri were on different
political sides.In view of the entire record I find that General Counselproved a prima facie case regarding the Leo Petri discharge.
As shown above, Petri's name first appeared in a CRF letter
to the general president on October 9. That was only 6 days
before Petri, along with several others, was discharged. In
view of that evidence and other evidence which proved Re- 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent's animus against CRF, as shown above, GeneralCounsel proved its case. Wright Line, supra; NLRB v. Trans-portation Management Corp., supra.In consideration of whether Respondent proved that itwould have discharged Petri in the absence of protected ac-
tivities, I credit the testimony of Ted Wilson that in August
1991, Petri commented that he didn't see how anyone could
support Lucassen because all that money going down the
tube. I also credit Wilson's testimony that he spoke to
Lucassen regarding Petri's actions. As shown above, I am
unable to credit the testimony of Alice Dixon.As to the testimony of Eddie Baydoun and Harry Gowan,Respondent did not dispute that matter came to General
President Lucassen's attention after he made the decision to
discharge Petri.The record includes substantial evidence that Respondentwould not have discharged Petri absent his CRF activities.
As shown above under Michael Beckes, Beckes' credited tes-
timony including a phone conversation in which General
President Lucassen told Beckes that he could not continue
his deal to allow Beckes hospital insurance. Lucassen said to
do so would impact on the other representatives that were
discharged and were involved in the representatives election.Despite President Lucassen's contention that he did notdischarge representatives before the convention because those
Representatives may work for Whitey Rogers if Rogers had
been elected general president, and because he did not want
to make political hay for his opponent, I must consider that
Lucassen did not wait to discharge Fred Purifoy during July
1991, which was some 8 or 9 months after Whitey Rogers
launched his campaign for general president. Also, Lucassen
testified that he would have discharged Michael Beckes
when Beckes announced he was running for the executive
board, if Beckes was not scheduled for heart surgery.
Lucassen called Beckes to Washington after Beckes had re-
covered from surgery to the extent he was able to campaign
for executive board. At that time Lucassen planned to dis-
charge Beckes because he felt Beckes had attended the
Michigan State Council convention without an assignment.
Also, Lucassen discharged some employees outside the bar-
gaining unit, before the general election, because they sup-
ported Whitey Rogers.All the matters mentioned above, tend to discreditLucassen's testimony as to why he waited until after the
UBCJA convention to discharge some of his representatives.
Moreover, the credited record evidence supported my finding
herein that several of the representatives discharged on Octo-
ber 15, would not have been discharged in the absence of
their CRF activities.As to Petri, general president learned in August 1991, thatPetri was campaigning for Whitey Rogers. He did not dis-
charge him at that time even though he had discharged others
for disloyalty. I am unable to credit General President
Lucassen's alleged basis for waiting to discharge Petri.
Shortly after he first learned of Petri's CRF activity, on Oc-
tober 9, 1991, he discharged Leo Petri. I find that Respond-
ent failed to prove that Petri would have been discharged in
the absence of his CRF activity.I find that Respondent used the internal political campaignas a pretext to justify its discharge of some of its representa-
tives involved with CRF, after the UBCJA convention. It
was not until the convention, that Respondent first learnedthat CRF may be successful in the 1991 campaign. On Octo-ber 8, during the convention, CRF demanded recognition on
the basis of a majority of the representatives having signed
authorization cards. On October 9, Floyd Doolittle, delivered
a letter to Lucassen's office, that listed 24 representatives
that authorized CRF to inform Lucassen of their CRF activ-
ity. Later that day, Doolittle, gave Lucassen's secretary an-
other copy of that letter with the names of four additional
representatives written in. Leo Petri was mentioned for the
first time, as a representative supporting CRF, on both copies
of the letter delivered to Lucassen's office during the con-
vention on October 9, 1991. Northport Health Services v.NLRB, 961 F.2d 1547 (11th Cir. 1992); Control Services,305 NLRB 435 (1991).As shown above, I find that Respondent discharged Rep-resentatives Garcia, Mergner, and Cecil for reasons which
were unprotected. Although Garcia, Mergner, and Cecil were
also discharged in October 1991, there was no evidence that
Respondent believed that Garcia, Mergner, and Cecil en-
gaged in protected CRF activity. I find their situation was
different from Leo Petri, who engaged in CRF activity near
the time of his discharge and was shown to have engaged
in political activities several months before the UBCJA con-
vention.I find that Petri was discharged because of his CRF activ-ity and Petri would not have been discharged in the absence
of his protected CRF activity.The 8(a)(2) allegationsThe complaint alleges that Respondent rendered assistanceand support to, and interfered with, the organization and op-
eration of CRF by paying the expenses of some members ofCRF to attend CRF's Atlanta, Georgia meeting on February
15, 1992.Respondent First General Vice President Dean Sooter tes-tified that he initialed a letter report from Representative
John E. Oglesby showing that Oglesby traveled to Atlanta,
Georgia, and met with Board Member Bill Nipper on Feb-
ruary 14, 1992. Sooter approved travel expenses to Atlanta
and hotel expenses while Oglesby was in Atlanta on Feb-
ruary 14 and 15, 1992.Sooter testified that the bill on its face showed thatOglesby was meeting with Executive Board Member Bill
Nipper in Atlanta. Since such a meeting would have been
proper, Sooter did not investigate the matter further. Sooter
denied that he had knowledge that Oglesby attended the CRF
meeting in Atlanta.John Oglesby testified that he started receiving CRF mate-rial in the mail before the UBCJA convention in October
1991. Oglesby is a representative assigned to the BE&K
campaign. At the time of the UBCJA convention Oglesby
was not active in the CRF. In his BE&K assignment Oglesby
was assigned to work in the western North Carolina areaÐ
in Canton and Charlotte, North Carolina. Bill Nipper, who
had been elected UBCJA Board member from the October
1991 UBCJA convention, asked to meet with Oglesby to dis-
cuss what was going on in North and South Carolina. They
arranged to meet on February 14, 1991. Oglesby had re-
ceived an invitation to attend a CRF meeting in Atlanta on
February 15. He decided to attend the meeting because he
was in Atlanta to meet with Nipper who lived in Atlanta.
Oglesby testified that he did not talk with Nipper or anyone 593CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)else in UBCJA management, about the CRF meeting. No onein the UBCJA urged him to attend the CRF meeting.Two other representatives, David Allen and Walt Darnell,were meeting with Bill Nipper when Oglesby arrived. The
four discussed their UBCJA work through lunch. After meet-
ing with Nipper, Oglesby checked into the motel where the
CRF meeting was planned.Oglesby attended the CRF meeting the next dayÐSatur-day, February 15, 1992. During the meeting Oglesby got into
a heated discussion with I.L. Bowling and walked out. He

immediately checked out of the motel and drove homeÐa 8-
or 9-hour drive. Oglesby testified that he did not discuss the
CRF meeting with anyone in management at UBCJADavid Allen testified that he wanted to attend the CRFmeeting in Atlanta during February. He felt the CRF needed
a broad democratic base to be successful and he was con-
cerned that the people running the CRF would not nec-
essarily have the same goals as he had, since they were
among the discharged representatives. Allen testified that no
one from UBCJA management tried to influence him regard-
ing his thinking on CRF.Allen needed to meet with Bill Nipper since Nipper wasthe newly elected board member from his district. Allen was
working in Florida. After deciding to attend the CRF meeting
Allen phoned Nipper and asked if he could meet with Nipper
on Friday, February 14. Allen testified that enabled him to
both meet with Nipper and attend the CRF meeting during
the same trip.Allen testified that he did not discuss CRF with Nipperand he was not at the CRF meeting at the suggestion of any-
one from UBCJA management.Allen admitted that he rented a suite at the Hotel wherethe CRF meeting was scheduled and that he normally does
not rent a suite when he travels.Assistant to the President and Director of OrganizationMichael Fishman testified that he approved a report of Rep-
resentative David Allen showing that Allen traveled to At-
lanta, Georgia, on February 14, 1992, and met with Board
Member Bill Nipper. Fishman approved Allen's travel ex-
penses to Atlanta on February 14 and Allen's stay in Atlanta
on February 14, 15, and 16.David Allen and John Oglesby stayed at the Holiday Inn,Airport/North in Atlanta while in Atlanta on February 14
until each left as shown above. The February 15 CRF meet-
ing was held at that hotel.I.L. Bowling testified that David Allen attended the Feb-
ruary 15, 1992 CRF meeting in Atlanta and that Allen pro-
tested the holding of the meeting.Larry Wyatt testified that he asked his supervisor, EdgarFields, for February 14 off to travel to the CRF meeting in
Atlanta. Fields told Wyatt he could give him that day off but
he could not give him that day off to attend the CRF meet-
ing. There were protests over the holding of the February 15
meeting in Atlanta. Several representatives signed protest let-
ters. Representatives David Allen, John Oglesby, Jerry
Jahmke, Daniel Walburn, Alice Dixon, and Earle Soderman
were called as witnesses for Respondent. All agreed that they
were involved in protest over holding the meeting of Feb-
ruary 15 in Atlanta. All testified that they did not attend the
February meeting or take protest action at the request or sug-
gestion of anyone in UBCJA management.Alice Dixon testified that she was assigned a portion ofthe representatives to contact regarding the February 15
meeting but she admittedly did not get back with CRF offi-
cers until a week later. Floyd Doolittle, during rebuttal,
agreed that Dixon was assigned a number of representatives
to contact. Dixon and others contacting various representa-
tives were to get back with Doolittle by a Tuesday. Dixon
failed to get back with Doolittle and the notices were sent
out on Friday.As shown below, I do not credit the testimony of AliceDixon. The credited evidence including the testimony of
Floyd Doolittle shows that Alice Dixon did not contact the
CRF officers with the results of her survey of representatives
until after the deadline for her response passed and not until
notices of the meeting had been mailed.FindingSection 8(a)(2) of the Act makes it an unfair labor practice(2) to dominate or interfere with the formation or ad-ministration of any labor organization or contribute fi-
nancial or other support to it ....The evidence included records considered by Respondentin paying travel expenses to Oglesby and Allen. Both stayed
at the same motel in AtlantaÐThe Holiday Inn
Airport/North. Oglesby's motel voucher shows he stayed one
night at a rate of $70.85. Allen, on the other hand rented a
suite and his voucher showed he stayed two nights for
$145.60 per night. His motel voucher totalled $324.62. Allen
admitted that he does not normally rent a suite when he trav-
els.Allen's suite was used by the representatives that protestedthe holding of the meeting on February 15 in Atlanta. Alice
Dixon testified that there was a meeting in the restaurant, the
lobby of the motel, and in David Allen's room. At the CRF
meeting the next day, Allen presented letters opposing the
holding of the meeting and talked in opposition to the meet-ing. Allen testified that he met with other representatives in
the lobby and invited them up to his room. When asked if
he had a supply of protest letters on hand, Allen responded
that he suspected that he did. He also testified that he prob-
ably faxed letters to some representatives that were not there.General Counsel argued that the evidence illustrated thatRespondent interfered ``with the formation or administration
of'' the labor organization CRF, and cited Duquesne Univer-sity, 198 NLRB 891, 892 (1972), and Electromation, Inc.,309 NLRB 990 (1992).The record evidence supporting General Counsel's argu-ment involved the travel vouchers of Oglesby and Allen.
Those vouchers show that Oglesby and Allen met with Board
Member Nipper in Atlanta on February 14. Allen's voucher
was unusual in that it involved his staying in a suite, as op-
posed to a room, and that he stayed two nights after meeting
with Nipper. Allen testified that he planned to stay two
nights in order to qualify for a cheaper plane ticket by stay-
ing over Saturday night. Allen admitted that he did not usu-
ally rent a suite when he traveled.There was no showing that Respondent inquired as to whyAllen rented a suite or that it inquired about his staying over
Saturday night. 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The record also showed that Representatives involved inCRF, attempted to contact all other CRF Representatives re-
garding the February 15 meeting. When that factor is consid-
ered along with the full record, it is apparent that Respondent
was aware of the February 15, 1992 meeting beforehand, and
Respondent was aware of the actions of Oglesby and Allen
during and in preparation of that meeting, when it paid their
expenses associated with attendance at the CRF meeting.The full record illustrated there is continuous, close con-tact between the office of the general president and many of
the representatives to the general president. Moreover, the
testimony of Larry Wyatt, which I credit, shows that Wyatt
asked Director Edgar Fields for Friday, February 14, off to
attend the CRF meeting. That evidence shows that Fields,
whom I have found herein to be a supervisor, knew of the
planned February 15 CRF meeting.The full record shows that representatives continually re-ported matters of interest to their supervisors including the
general president. Representatives reported such matters as
representatives being seen during the convention with other
representatives that were thought to support Whitey Rogers.
Other evidence in this record shows that representatives and
others, routinely reported to Respondent. That evidence con-
vinces me that representatives reported to their supervisors
that CRF had called a February 15 meeting in Atlanta and
that Respondent was advised of what occurred during that
meeting. Moreover, as shown above, Director Edgar Fields
was told of the meeting when Larry Wyatt requested a day
off to attend the CRF meeting. (See, e.g., NLRB v. GeneralWood Preserving Co., 905 F.2d 803 (4th Cir. 1990); ControlServices, 305 NLRB 435 (1991); NTA Graphics, 303 NLRB801 (1991); Pinkerton's Inc., 295 NLRB 538 (1989); andDarbar Indian Restaurant, 288 NLRB 245 (1988), and casescited therein, where Board relied on circumstances to show
knowledge.)As mentioned above, it was not until October 8, 1991,during the UBCJA convention, that Respondent first learned
there may be more to the 1991 CRF campaign than there
was to the campaigns during 1973 and 1988. On that date
Respondent's attorney was given CRF's demand for recogni-
tion on its assertion that a majority of the representatives had
signed authorization cards. Within 1 week many of the CRF
supporters, including its two highest ranking officers were
discharged. Respondent acted quickly to defeat the CRF
campaign. However, that action proved to be insufficient and
the CRF won an election and was certified as exclusive col-
lective-bargaining agent for the representatives.Respondent was left to contend with CRF as best it could.General Counsel contends that it did so by attempting to
control CRF.Before the February 15 meeting, Respondent learned ofthe certification of CRF as collective-bargaining representa-
tive for its representatives. Respondent was fully aware that
the two principal officers of CRF were former representa-
tives that had been discharged on October 15 and that CRF
had charges pending with the NLRB alleging that those two,
Bowling and Doolittle, had been illegally discharged. The
first of those charges was filed by CRF on October 28, 1991,
and had been signed by the CRF Attorney Roger Doolittle,
the son of Floyd Doolittle.The evidence also shows that Respondent was advised ofCRF meetings. When, according to credited testimony of EdFortson and Wanda Phillips, Fortson and Phillips visitedSouthern States Organizing Director Edgar Fields, they told
Fields about the CRF meeting. Fields told them that he had
already received a call about the meeting. Before the Feb-
ruary 15, 1992 meeting, Representative Larry Wyatt in-
formed Edgar Fields of that meeting by asking Fields for a
day off to attend the CRF meeting.In consideration of the full record, I find that Respondentwas aware of the CRF meeting. President Lucassen advised
the representatives they were his eyes and ears in the field
and he expected the representatives to keep him informed.As an example, Lucassen wrote all representatives duringthe 1988 CRF campaign. That letter dated November 4,
1988, included the following comments by General President
Lucassen:As a representative of the General President you aremy eyes and ears in the field. You have been appointed
under Section 10-A of the UBC Constitution, which au-
thorizes the General President to appoint any ``mem-
ber'' of the UBC to ``assist in carrying on the affairs
of the United Brotherhood.'' For over one hundred
years representatives have been the leadership of the
UBC and have proudly carried out the directions of the
General President in an effort to best serve the interests
of Carpenters and Industrial workers in North America.
Many of you have worked for M.A. Hutcheson, Bill
Sidell, Bill Konyha, and Pat Campbell before me and
have served each of these presidents well. The loyalty
you have shown these presidents and now myself as
General President, has been the backbone of our
strength as an International. As a representative, I, my-
self, worked under the same conditions and know the
frustrations and rewards of the job. I came to work
under M.A. Hutcheson and he told me, at that time, that
we were a team and that I was his representative and
he wanted to know the real situation, the real problems
in the field, and he was counting on me to tell him
what was going on. I believe in this consistent policy
and say the same to you.The entire record demonstrated that representatives obeyedLucassen's directive that they report to him on matters in the
field.James Sala, who was called to testify by Respondent, testi-fied that he works for Respondent in the general office as
assistant to the director of organizing. Sala testified that one
of the representatives that supplied him with knowledge of
who were Lucassen supporters and who were Rogers sup-
porters, was David Allen. Sala also identified John Oglesby
as a Lucassen supporter.I find that the evidence proved that Respondent through itsagent and supervisor, Director Edgar Fields, learned of the
CRF meeting scheduled for February 15, 1992. Also, I am
convinced that Respondent was advised by some of the rep-
resentatives that CRF was holding a meeting in Atlanta on
February 15, 1992. I am convinced that Respondent received
a report on the CRF meeting, after that meeting was held.
See NLRB v. Augusta Bakery Corp., 957 F.2d 1467, 1473(7th Cir. 1992), where the court supports Board's inference
when supported by substantial evidence.I find that when Respondent paid Oglesby and Allen theirexpenses for their trip and stay in Atlanta, Respondent knew 595CARPENTERS (CARPENTERS REPRESENTATION FEDERATION)1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.about the CRF meeting and what happened during that meet-ing including the roles played by Allen and Oglesby. I find
that Respondent knew that Allen rented a suite and that he
led the protest and effort to unseat the leaders of the CRF
that had been discharged. Respondent knowingly paid Allen
and Oglesby, and, by that action, assisted in Allen's action
of organizing a protest against the meeting. I find that Re-
spondent thereby engaged in activity violative of Section
8(a)(2) of the Act.General Counsel pointed to evidence showing that neitherAllen nor Oglesby had participated in CRF before February
15.Employers' interference in administration of labor organi-zations is especially dangerous in situations involving small
unaffiliated unions. In NLRB v. Homemaker Shops, 724 F.2d535 (6th Cir. 1984), cited by Respondent, the court recog-
nized that danger in finding that Section 8(a)(2) deals with
reality rather than potential. Here the reality was that actions
by Representative David Allen, who was at the CRF meeting
at the expense of Respondent, resulted in the eventual over-
throw of the CRF leadership.I am convinced and find that Respondent knowingly reim-bursed Oglesby and Allen and paid for Allen's use of a suite
because of its knowledge of the activities at and before, the
CRF meeting. I find that Respondent acted in violation of
Section 8(a)(1) and (2).General Counsel argued that the above proved that theelection of CRF officers was tainted by Respondent's actions
in violation of Section 8(a)(2), and that the election should
be overturned. That issue was not fully litigated. However,
it may be considered in compliance proceedings if necessary.CONCLUSIONSOF
LAW1. United Brotherhood of Carpenters & Joiners of Amer-ica, AFL±CIO is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act.2. Carpenters Representatives Federation is a labor organi-zation within the meaning of Section 2(5) of the Act.3. Respondent by interrogating its employees about theiractivity on behalf of Carpenters Representatives Federation;
by threatening its employees with wage reduction, discharge,
and other reprisals; and by threatening its employees with
more onerous working conditions, because of its employees'
activities on behalf on Carpenters Representatives Federation,
engaged in activity violative of Section 8(a)(1) of the Act.4. Respondent, by reimbursing its employees to attend aCRF meeting, engaged in activity violative of Section 8(a)(2)
of the Act.5. Respondent, by discharging its employees MichaelBeckes, Floyd Doolittle, I. L. Bowling, Ed Fortson, Wanda
Phillips, Tom Hohman, Mark Mullen, Gilbert Lee, Burke
Smith, Fred Purifoy, and Leo Petri and by discontinuing the
medical and life insurance benefits to Michael Beckes be-
cause of its employees' protected union activities, engaged in
activities violative of Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent has illegally discharged andrefused to rehire its employees Michael Beckes, Floyd Doo-
little, I.L. Bowling, Ed Fortson, Wanda Phillips, Tom

Hohman, Mark Mullen, Gilbert Lee, Burke Smith, Fred
Purifoy, and Leo Petri and that Respondent has illegally dis-
continued medical and life insurance benefits to Michael
Beckes in violation of sections of the Act, I shall order Re-
spondent to offer Beckes, Doolittle, Bowling, Fortson, Phil-
lips, Hohman, Mullen, Lee, Smith, Purifoy, and Petri imme-
diate and full reinstatement to their former positions or, if
those positions no longer exist, to substantially equivalent
positions, without prejudice to their seniority or other rights
and privileges. I further order Respondent to make Beckes,
Doolittle, Bowling, Fortson, Phillips, Hohman, Mullen, Lee,
Smith, Purifoy, and Petri whole for any loss of earnings they
suffered as a result of the discrimination against them and
that Respondent remove from its records any reference to the
unlawful actions against its employees Beckes, Doolittle,
Bowling, Fortson, Phillips, Hohman, Mullen, Lee, Smith,
Purifoy, and Petri, and notify Beckes, Doolittle, Bowling,
Fortson, Phillips, Hohman, Mullen, Lee, Smith, Purifoy, and
Petri, in writing, that Respondent's unlawful conduct will not
be used as a basis for further personnel action. Backpay shall
be computed as described in F.W. Woolworth Co
., 90NLRB 289 (1950), with interest as described in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, United Brotherhood of Carpenters &Joiners of America, AFL±CIO, its officers, agents, represent-
atives, and shall1. Cease and desist from
(a) Engaging in conduct in violation of Section 8(a)(1) byinterrogating its employees about their activity on behalf of
Carpenters Representatives Federation; by threatening its em-
ployees with wage reduction, discharge, and other reprisals;
and by threatening its employees with more onerous working
conditions, because of its employees' activities on behalf on
Carpenters Representatives Federation.(b) Engaging in conduct in violation of Section 8(a)(2) byinterfering with the administration of CRF or any other labor
organization.(c) Discharging and refusing to rehire, and discontinuinghealth insurance benefits on, its employees because of their
protected activities.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Beckes, Doolittle, Bowling, Fortson, Phillips,Hohman, Mullen, Lee, Smith, Purifoy, and Petri immediate 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, and make Beckes, Doolittle, Bowling,
Fortson, Phillips, Hohman, Mullen, Lee, Smith, Purifoy, and
Petri whole for any loss of earnings plus interest they suf-
fered by reason of its illegal actions.(b) Rescind its discharge of Beckes, Doolittle, Bowling,Fortson, Phillips, Hohman, Mullen, Lee, Smith, Purifoy, and
Petri, and remove from its files any reference to those ac-
tions, and notify Beckes, Doolittle, Bowling, Fortson, Phil-
lips, Hohman, Mullen, Lee, Smith, Purifoy, and Petri in writ-
ing that this has been done and that evidence of its unlawfulactions will not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records
and social security payment records, and timecards, person-
nel records, reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(d) Post at its facility in Washington, D.C., copies of theattached notice. ``Appendix.''2Copies of the notice, onforms provided by the Regional Director for Region 10, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.